Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT

among

ROPER TECHNOLOGIES, INC., as Parent Borrower,

The Foreign Subsidiary Borrowers from Time to Time Parties Hereto,

The Several Lenders from Time to Time Parties Hereto,

MUFG BANK, LTD., MIZUHO BANK, LTD.,

PNC BANK, NATIONAL ASSOCIATION, TRUIST BANK,

and TD BANK, N.A.,

as Documentation Agents,

BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A.,

as Syndication Agents,

and

JPMORGAN CHASE BANK, N.A., as Administrative Agent

Dated as of September 2, 2020

 

 

 

JPMORGAN CHASE BANK, N.A., BOFA SECURITIES, INC. and WELLS FARGO SECURITIES,

LLC,

as Lead Arrangers

JPMORGAN CHASE BANK, N.A., BOFA SECURITIES, INC. and WELLS FARGO SECURITIES,

LLC,

as Joint Bookrunners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page     SECTION 1.     DEFINITIONS      1     1.1       Defined
Terms      1     1.2       Other Definitional Provisions      24     1.3      
Exchange Rates      25     1.4       Interest Rates; LIBOR Notification      25
    1.5       Letter of Credit Amounts      25     1.6       Divisions      26  
  SECTION 2.    

AMOUNT AND TERMS OF COMMITMENTS

     26     2.1       Procedure for Term Loan Borrowing      26     2.2      
Repayment of Term Loans      26     2.3       Revolving Commitments      26    
2.4       Procedure for Revolving Loan Borrowing      26     2.5       Facility
Fees, etc.      27     2.6       Termination or Reduction of Commitments      27
    2.7       Optional Prepayments      27     2.8       Conversion and
Continuation Options      28     2.9       Limitations on Eurocurrency Tranches
     28     2.10     Interest Rates and Payment Dates      28     2.11    
Computation of Interest and Fees      29     2.12     Inability to Determine
Interest Rate      30     2.13     Pro Rata Treatment and Payments      31    
2.14     Requirements of Law      32     2.15     Taxes      33     2.16    
Indemnity      38     2.17     Change of Lending Office      38     2.18    
Replacement of Lenders      38     2.19     Foreign Subsidiary Borrowers      39
    2.20     Incremental Credit Extensions      39     2.21     Defaulting
Lenders      41     2.22     Extension Option.      42     SECTION 3.    

LETTERS OF CREDIT

     44     3.1       L/C Commitment      44     3.2       Procedure for
Issuance of Letter of Credit      44     3.3       Fees and Other Charges     
45     3.4       L/C Participations      45  

 

i



--------------------------------------------------------------------------------

  3.5       Reimbursement Obligation of the Parent Borrower      46     3.6    
  Obligations Absolute      47     3.7       Letter of Credit Payments      47  
  3.8       Applications      47     3.9       Cash Collateralization of Letters
of Credit      47     SECTION 4.    

REPRESENTATIONS AND WARRANTIES

     47     4.1       Financial Condition      48     4.2       No Change     
48     4.3       Existence; Compliance with Law      48     4.4       Power;
Authorization; Enforceable Obligations      48     4.5       No Legal Bar     
49     4.6       Litigation      49     4.7       Ownership of Property      49
    4.8       Intellectual Property      49     4.9       Taxes      49     4.10
    Federal Regulations      49     4.11     Labor Matters      50     4.12    
ERISA; Employee Benefit plans      50     4.13     Investment Company Act; Other
Regulations      50     4.14     Subsidiaries      50     4.15     Use of
Proceeds      51     4.16     Environmental Matters      51     4.17    
Accuracy of Information, etc.      51     4.18     Anti-Corruption Laws and
Sanctions      51     4.19     EEA Financial Institutions      51     SECTION 5.
   

CONDITIONS PRECEDENT

     51     5.1       Conditions to Initial Extension of Credit      51    
5.2       Conditions to Each Extension of Credit      52     5.3       Initial
Loan to Each Foreign Subsidiary Borrower      53     SECTION 6.    

AFFIRMATIVE COVENANTS

     53     6.1       Financial Statements      54     6.2       Certificates;
Other Information      54     6.3       Payment of Taxes      55     6.4      
Maintenance of Existence; Compliance      55     6.5       Maintenance of
Property; Insurance      55     6.6       Inspection of Property; Books and
Records; Discussions      56     6.7       Notices      56     6.8      
Environmental Laws      56  

 

ii



--------------------------------------------------------------------------------

  SECTION 7.    

NEGATIVE COVENANTS

     56     7.1       Financial Condition Covenant      56     7.2      
Indebtedness      56     7.3       Liens      57     7.4       Fundamental
Changes      58     7.5       Disposition of Property      59     7.6      
Restricted Payments      59     7.7       Transactions with Affiliates      59  
  7.8       Swap Agreements      59     7.9       Changes in Fiscal Periods     
59     7.10     Negative Pledge Clauses      59     7.11     Clauses Restricting
Subsidiary Distributions      60     SECTION 8.    

EVENTS OF DEFAULT

     60     SECTION 9.    

THE AGENTS

     62     9.1       Appointment      62     9.2       Delegation of Duties   
  63     9.3       Exculpatory Provisions      63     9.4       Reliance by
Administrative Agent      63     9.5       Notice of Default      63     9.6    
  Non-Reliance on Agents and Other Lenders      64     9.7       Indemnification
     64     9.8       Agent in Its Individual Capacity      65     9.9      
Successor Administrative Agent      65     9.10     Documentation Agents and
Syndication Agents      65     SECTION 10.    

MISCELLANEOUS

     65     10.1       Amendments and Waivers      65     10.2       Notices   
  67     10.3       No Waiver; Cumulative Remedies      68     10.4      
Survival of Representations and Warranties      68     10.5       Payment of
Expenses and Taxes      68     10.6       Successors and Assigns; Participations
and Assignments      69     10.7       Adjustments; Set-off      73     10.8    
  Counterparts; Electronic Execution      73     10.9       Severability      74
    10.10     Integration      74     10.11     GOVERNING LAW      74     10.12
    Submission To Jurisdiction; Waivers      74     10.13     Acknowledgements
     75  

 

iii



--------------------------------------------------------------------------------

  10.14     Confidentiality      75     10.15     WAIVERS OF JURY TRIAL      76
    10.16     Judgment Currency      76     10.17     USA PATRIOT Act      77  
  10.18     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions      77     10.19     Notice of Commitment Termination      77    
10.20     Acknowledgement Regarding Any Supported QFCs      77     SECTION 11.  
 

GUARANTEE

     78     11.1     Guarantee      78     11.2     No Subrogation      79    
11.3     Amendments, etc. with Respect to the Foreign Borrower Obligations     
79     11.4     Guarantee Absolute and Unconditional      79     11.5    
Reinstatement      80     11.6     Payments      80     11.7     Subsidiary
Guarantors      80  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A  

Revolving Commitments and L/C Commitments on Closing Date

3.1  

Existing Letters of Credit

4.4  

Consents, Authorizations, Filings and Notices

4.6  

Litigation

4.14  

Subsidiaries

4.16  

Environmental Matters

5.2  

Conditions Precedent to Valor Acquisition Extension of Credit

7.2(d)  

Existing Indebtedness

7.3(f)  

Existing Liens

EXHIBITS:

 

A   

Form of Compliance Certificate

B   

Form of Closing Certificate

C   

Form of Assignment and Assumption

D-1   

Form of U.S. Tax Compliance Certificate

D-2   

Form of U.S. Tax Compliance Certificate

D-3   

Form of U.S. Tax Compliance Certificate

D-4   

Form of U.S. Tax Compliance Certificate

E   

Form of New Lender Supplement

F   

Form of Notice of Conversion/Continuation

G   

Form of Joinder Agreement

H   

Form of Subsidiary Guarantee

 

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of September 2, 2020, among ROPER
TECHNOLOGIES, INC. (formerly known as ROPER INDUSTRIES, INC.), a Delaware
corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers (as
defined below), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”), MUFG BANK, LTD.,
MIZUHO BANK, LTD., PNC BANK, NATIONAL ASSOCIATION, TRUIST BANK and TD BANK,
N.A., as documentation agents (in such capacity, the “Documentation Agents”),
BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A., as syndication agents (in such
capacity, the “Syndication Agents”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.

W I T N E S S E T H :

WHEREAS, the Parent Borrower and certain of its Subsidiaries (as defined below)
entered into the Credit Agreement, dated as of September 23, 2016 (as amended to
the date hereof, the “Existing Credit Agreement”), among the Parent Borrower,
the Subsidiaries of the Parent Borrower party thereto, the several banks and
other financial institutions or entities party thereto and the agents named
therein; and

WHEREAS, the Borrowers (as defined below) are entering into this Agreement in
order to refinance the Existing Credit Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1.    DEFINITIONS

1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus 1⁄2 of 1% and (c) the Eurocurrency
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that for
the purpose of this definition, the Eurocurrency Rate for any day shall be based
on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such
one month Interest Period, the Interpolated Rate) at approximately 11:00 a.m.
London time on such day. Any change in the ABR due to a change in the Prime
Rate, the NYFRB Rate or the Eurocurrency Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate, the
NYFRB Rate or the Eurocurrency Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acquisition”: any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Parent Borrower or any of
its Subsidiaries (i) acquires any ongoing business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as a result of the
consummation of the most recent transaction in a series of transactions) at
least a majority of the voting power of the outstanding Capital Stock of a
Person; provided that, notwithstanding the foregoing, any acquisition of Capital
Stock of any Person that, as a result of which, would be accounted for on a
consolidated basis with the Parent Borrower and its Subsidiaries in accordance
with GAAP shall also constitute an “Acquisition”.

 

1



--------------------------------------------------------------------------------

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as an arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, a Person shall be deemed to control another
Person if the controlling Person has the power to direct or cause the direction
of the management and policies of the controlled Person, whether through
ownership of Capital Stock, by contract or otherwise.

“Agent-Related Person”: as defined in Section 9.7.

“Agents”: the collective reference to the Syndication Agents, the Documentation
Agents and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the then unpaid principal amount of such Lender’s Term Loans and
(b) such Lender’s Revolving Commitments then in effect or, if any such Revolving
Commitments have been terminated, the amount of such Lender’s relevant Revolving
Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Parent Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Margin”: (a) for each Type of Loan (other than Incremental Term
Loans), the rate per annum set forth under the relevant column heading pursuant
to the Pricing Grid and (b) for Incremental Term Loans, such per annum rates as
shall be agreed to by the Parent Borrower and the applicable Incremental Term
Lenders as shown in the applicable Incremental Facility Activation Notice.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit C.

 

2



--------------------------------------------------------------------------------

“Assuming Lender”: as defined in Section 2.22(b).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement”: the sum of: (a) the alternate benchmark rate (which may
be a SOFR-Based Rate) that has been selected by the Administrative Agent and the
Parent Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body and/or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the
Eurocurrency Base Rate for U.S. dollar-denominated syndicated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement; provided further
that any such Benchmark Replacement shall be administratively feasible as
determined by the Administrative Agent in its sole reasonable good faith
discretion.

“Benchmark Replacement Adjustment”: the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Parent Borrower giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the Eurocurrency Base Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body and/or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the Eurocurrency Base Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time (for the avoidance of doubt, such
Benchmark Replacement Adjustment shall not be in the form of a reduction to the
Applicable Margin).

 

3



--------------------------------------------------------------------------------

“Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent, in consultation with the
Parent Borrower, decides in its reasonable good faith discretion may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides in its reasonable good faith discretion that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines in its reasonable good faith
discretion that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent, in consultation with the Parent Borrower, decides is reasonably necessary
in connection with the administration of this Agreement).

“Benchmark Replacement Date”: the earlier to occur of the following events with
respect to the Eurocurrency Base Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to the Eurocurrency Base Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date”: (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent and/or the Parent Borrower or the Required Lenders, as applicable, by
notice to the Parent Borrower (in the case of notice by the Required Lenders),
the Administrative Agent (in the case of such notice by the Required Lenders)
and the Lenders.

 

4



--------------------------------------------------------------------------------

“Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the
Eurocurrency Base Rate and solely to the extent that the Eurocurrency Base Rate
has not been replaced with a Benchmark Replacement, the period (x) beginning at
the time that such Benchmark Replacement Date has occurred if, at such time, no
Benchmark Replacement has replaced the Eurocurrency Base Rate for all purposes
hereunder in accordance with Section 2.12 and (y) ending at the time that a
Benchmark Replacement has replaced the Eurocurrency Base Rate for all purposes
hereunder pursuant to Section 2.12.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefitted Lender”: as defined in Section 10.7(a).

“BHC Act Affiliate”: with respect to any Person, an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
Person.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower DTTP Filing”: an HM Revenue & Customs’ Form DTTP2, duly completed and
filed by the relevant Borrower within the applicable time limit, which contains
the scheme reference number and jurisdiction of tax residence provided by the
relevant Lender to the Parent Borrower and the Administrative Agent.

“Borrowers”: the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.

“Borrowing Date”: any Business Day specified by the relevant Borrower as a date
on which such Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that with respect to any borrowings, disbursements and payments in
respect of and calculations, interest rates and Interest Periods pertaining to
Eurocurrency Loans such day is also a day on which banks are open for general
business in London.

“Calculation Date”: (a) three Business Days prior to the last Business Day of
each calendar quarter and (b) any other Business Day selected by the
Administrative Agent in its discretion.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as in effect on December 14, 2018)
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP (as in effect on December 14, 2018).

 

5



--------------------------------------------------------------------------------

“Capital Stock”: any shares, interests, participations or other equivalents
(however designated) of capital stock of a corporation, any equivalent ownership
interests in a Person (other than a corporation), any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person and any
warrants, rights or options to purchase any of the foregoing; provided that
“Capital Stock” shall not include any debt securities convertible into equity
securities prior to such conversion.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is September 2, 2020.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, its Revolving Commitment.

“Commonly Controlled Entity”: any trade or business, whether or not
incorporated, which is under common control with the Parent Borrower within the
meaning of Section 4001 of ERISA or is part of a group which includes the Parent
Borrower and which is treated as a single employer under Section 414(b), (c),
(m) or (o) of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A.

“Compounded SOFR”: the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

  (1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

 

  (2)

if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent and the Parent Borrower determine in their reasonable good faith
discretion are substantially consistent with any evolving or then-prevailing
market convention for determining compounded SOFR for U.S. dollar-denominated
syndicated credit facilities at such time;

provided, further, that if the Administrative Agent decides reasonably and in
good faith that any such rate, methodology or convention determined in
accordance with clause (1) or clause (2) is not administratively feasible for
the Administrative Agent, then Compounded SOFR will be deemed unable to be
determined for purposes of the definition of “Benchmark Replacement.”

“Connection Taxes”: with respect to the Administrative Agent or any Lender,
Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent or such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

6



--------------------------------------------------------------------------------

“Consolidated Total Assets”: at any date, total assets of the Group Members at
such date, determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Debt”: at any date, the sum, without duplication, of (i) the
aggregate principal amount of all Indebtedness of the Group Members at such date
that appears (or is required to appear) on a consolidated balance sheet of the
Parent Borrower and its Subsidiaries prepared on a consolidated basis in
accordance with GAAP; provided, however, that “Consolidated Total Debt” shall
exclude any Indebtedness that has been defeased, discharged and/or redeemed,
provided that funds in an amount equal to all such Indebtedness (including
interest and any other amounts required to be paid to the holders thereof in
order to give effect to such defeasance, discharge and/or redemption) have been
irrevocably deposited with a trustee or comparable escrow agent for the benefit
of the relevant holders of such Indebtedness and (ii) obligations of the Group
Members in respect of standby letters of credit backstopping other Indebtedness
(it being understood that letters of credit backstopping performance obligations
and performance bonds (and other obligations of a like nature) shall not be
included in “Consolidated Total Debt”).

“Consolidated Total Revenue”: as of any date, total revenues of the Group
Members at such date, determined on a consolidated basis in accordance with GAAP
for the Test Period most recently ended prior to such date.

“Consummation Date”: (a) with respect to a single Acquisition, the date on which
such Acquisition is consummated and (b) with respect to a series or group of
Acquisitions, the date on which the last Acquisition in such series or group of
Acquisitions is consummated.

“Continuing Directors”: the directors of the Parent Borrower’s board of
directors on the Closing Date and each other director nominated for election or
elected to such board of directors with the approval of a majority of the
Continuing Directors who were members of such board at the time of such
nomination or election.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Corresponding Tenor”: with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurocurrency Base Rate.

“Covered Entity”: any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

7



--------------------------------------------------------------------------------

“Default Right”: as defined in, and to be interpreted in accordance with, 12
C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

“Defaulting Lender”: subject to Section 2.21, any Lender that (a) has failed,
within two Business Days of the date required to be funded or paid, to (i) fund
any portion of its Loans, (ii) fund any portion of its participations in Letters
of Credit or (iii) pay over to any Lender Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Parent Borrower or any Lender Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or the Parent
Borrower, acting in good faith, to confirm in writing to the Administrative
Agent and the Parent Borrower that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt by the Administrative Agent or the
Parent Borrower, as applicable, of such written confirmation in form and
substance satisfactory to it and the Administrative Agent (if the party
requesting such confirmation is the Parent Borrower), or (d) has become, or its
parent has become, the subject of (A) a Bankruptcy Event or (B) a Bail-In
Action.

“Designated Letters of Credit”: as defined in Section 3.1(a).

“Determination Date”: each date that is three Business Days after any
Calculation Date.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (in one
transaction or in a series of transactions and whether effected pursuant to a
division or otherwise). The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Documentation Agents”: as defined in the preamble hereto.

“Dollar Equivalent”: on any date of determination, (a) for the purposes of
determining compliance with Section 7 or the existence of an Event of Default
under Section 8 (other than for the purpose of determining amounts outstanding
hereunder, in which case clause (b) below shall govern), with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined in good faith by the Parent Borrower in a manner
consistent with the way such amount is or would be reflected on the Parent
Borrower’s audited consolidated financial statements for the fiscal year in
which such determination is made and (b) with respect to any amount hereunder
denominated in any currency other than Dollars, the amount of Dollars that may
be purchased with such amount of such currency at the Exchange Rate (determined
as of the applicable Determination Date) with respect to such currency on such
date.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Parent Borrower organized under the
laws of any jurisdiction within the United States.

 

8



--------------------------------------------------------------------------------

“Early Opt-in Election”: the occurrence of:

(1) (i) a determination by the Administrative Agent and/or the Parent Borrower
or (ii) a notification by the Required Lenders to the Administrative Agent (with
a copy to the Parent Borrower) that the Required Lenders have determined that
U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 2.12 are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the Eurocurrency Base Rate, and

(2) (i) the election by the Administrative Agent and/or the Parent Borrower or
(ii) the election by the Required Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Parent Borrower and the Lenders,
by the Parent Borrower of written notice of such election to the Administrative
Agent and the Lenders or by the Required Lenders of written notice of such
election to the Administrative Agent (with a copy to the Parent Borrower).

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature”: an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating or imposing liability or standards of conduct
concerning protection of human health or the environment, as now or may at any
time hereafter be in effect.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Group Member directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Materials
of Environmental Concern, (c) exposure to any Materials of Environmental
Concern, (d) the release or threatened release of any Materials of Environmental
Concern into the environment or (e) any contract, agreement or other consensual
arrangement entered into or binding on one or more Group Members pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, or any successor statute.

 

9



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the LIBO Screen Rate at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the
Eurocurrency Base Rate shall be the Interpolated Rate.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1% if necessary):

 

                Eurocurrency Base Rate                 1.00 - Eurocurrency
Reserve Requirements

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the reserve percentages (in each
case expressed as a decimal fraction) for the maximum reserve requirements
(including any marginal, special, emergency or supplemental reserves)
established by any Governmental Authority for any category of deposits or
liabilities customarily used to fund loans in such currency, as may be
applicable to any Lender (without duplication of any amounts payable pursuant to
Section 2.10(d)). Such reserve percentages shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board
of Governors of the Federal Reserve System. Eurocurrency Loans shall be deemed
to be subject to such reserve, liquid asset or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D. The Eurocurrency Reserve Requirements shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement, and the Administrative Agent shall notify
the Parent Borrower promptly of any such adjustment.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility and made in a particular currency the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Rate”: on any day, with respect to any currency other than Dollars,
the rate at which such currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M., Local Time, on such day on the applicable Reuters
World Spot Page. In the event that any such rate does not appear on any Reuters
World Spot Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates reasonably
selected by the Administrative Agent in consultation with the Parent Borrower
for such purpose or, at the discretion of the Administrative Agent in
consultation with the Parent Borrower, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 11:00 A.M., Local Time, on such
day for the purchase of the applicable currency for delivery three

 

10



--------------------------------------------------------------------------------

Business Days later, provided that, if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent may
use any other reasonable method it deems appropriate to determine such rate, and
such determination shall be presumed correct absent manifest error.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to the
Administrative Agent or any Lender or required to be withheld or deducted from a
payment to the Administrative Agent or any Lender, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, that are Connection Taxes, (b) in the case of a
Lender, U.S. federal and United Kingdom withholding Taxes (excluding (x) the
portion of United Kingdom withholding Taxes with respect to which the applicable
Lender is entitled to claim a reduction under an income tax treaty, and
(y) United Kingdom withholding Taxes on payments made by any guarantor under any
guarantee of the obligations) imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
(including, for the avoidance of doubt, United States withholding taxes imposed
under Sections 871(a) and 881(a) of the Code with respect to any fees payable
under this Agreement) pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Parent Borrower under Section 2.18) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.15, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to the Administrative Agent’s or such
Lender’s failure to comply with Section 2.15(g) and (h), and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Extended Termination Date”: as defined in Section 2.22(a).

“Extension Agreement”: as defined in Section 2.22(a).

“Facility”: each of (a) the Revolving Commitments and the extensions of credit
made thereunder (the “Revolving Facility”) and (b) the Incremental Term Loans
(the “Incremental Term Facility”).

“Facility Fee Rate”: as determined pursuant to the Pricing Grid.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement between
a non-U.S. jurisdiction and the United States with respect to the foregoing and
any law or regulation (or official interpretation thereof) adopted pursuant to
any such intergovernmental agreement.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Federal Reserve Bank of New York’s Website”: the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

 

11



--------------------------------------------------------------------------------

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) as applicable, the last day of the
Revolving Commitment Period or the date on which all of the Term Loans or
Revolving Commitments under a particular Facility have been paid in full or
terminated.

“Fitch”: Fitch Ratings Inc.

“Foreign Borrower Obligations”: the collective reference to the unpaid principal
of and interest on the Loans to and all other obligations and liabilities of
each Foreign Subsidiary Borrower under the Loan Documents (including, without
limitation, interest accruing at the then applicable rate provided in this
Agreement after the maturity of such Loans and interest accruing at the then
applicable rate provided in this Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to such Foreign Subsidiary Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to the Lenders
that are required to be paid by any Foreign Subsidiary Borrower pursuant to the
terms of any of the foregoing agreements).

“Foreign Plan”: each “defined benefit plan” (within the meaning of Section 3(35)
of ERISA) that is not subject to Title I of ERISA pursuant to Section 4(b)(4) of
ERISA and is not subject to Title IV of ERISA pursuant to Section 4021(b)(7) of
ERISA and is maintained or contributed to by any Borrower or any Commonly
Controlled Entity.

“Foreign Subsidiary”: any Wholly Owned Subsidiary of the Parent Borrower that is
not a Domestic Subsidiary.

“Foreign Subsidiary Borrowers”: any Foreign Subsidiary with respect to which the
conditions set forth in Sections 2.19 and 5.3 have been satisfied.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of any financial covenants, standards or
terms in this Agreement, then the Parent Borrower and the Administrative Agent
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Parent Borrower’s financial
condition shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by the Parent Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

 

12



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization.

“Group Members”: the collective reference to the Parent Borrower and its
Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar monetary
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Parent Borrower in good faith.

“Guarantor”: the Parent Borrower, together with any Subsidiary Guarantor.

“HMRC DT Treaty Passport scheme”: the Board of H.M. Revenue and Customs Double
Taxation Treaty Passport scheme.

“Immaterial Subsidiary”: any Subsidiary of the Parent Borrower designated as
such by the Parent Borrower that (a) did not, as of the last day of the fiscal
quarter of the Parent Borrower most recently ended, have gross assets with a
value in excess of 2.5% of Consolidated Total Assets or revenues representing in
excess of 2.5% of Consolidated Total Revenue for the four fiscal quarters ended
as of such date and (b) taken together with all Immaterial Subsidiaries as of
the last day of the fiscal quarter of the Parent Borrower most recently ended,
did not have gross assets with a value in excess of 5.0% of Consolidated Total
Assets or revenues representing in excess of 5.0% of Consolidated Total Revenue
for the four fiscal quarters ended as of such date.

“Impacted Interest Period”: as defined in the definition of “Eurocurrency Base
Rate.”

“Incremental Amendment”: as defined in Section 2.20(a).

“Incremental Facility Activation Notice”: as defined in Section 2.20(a).

“Incremental Facility Closing Date”: as defined in Section 2.20(a).

 

13



--------------------------------------------------------------------------------

“Incremental Term Lenders”: each Lender that holds an Incremental Term Loan.

“Incremental Term Loans”: any Loan made pursuant to Section 2.20(a).

“Incremental Term Maturity Date” with respect to any Incremental Term Loans to
be made pursuant to any Incremental Term Facility Activation Notice, the
maturity date specified in such Incremental Term Facility Activation Notice.

“Indebtedness”: of any Person at any date, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable and other
accrued obligations arising in the ordinary course of such Person’s business and
other than earn-outs or other similar forms of contingent purchase prices), (c)
obligations, whether or not assumed, of others secured by Liens on property or
assets now or hereafter owned or acquired by such Person, other than Liens
permitted under Section 7.3(d), (d) obligations which are evidenced by notes,
acceptances, or other similar instruments, (e) Capital Lease Obligations,
(f) obligations, contingent or otherwise, with respect to letters of credit or
similar arrangements, (g) Off-Balance Sheet Liabilities, (h) Guarantee
Obligations in respect of obligations of the kind referred to in clauses
(a) through (g) above, and (i) for the purposes of Section 8(e) only,
obligations in respect of Swap Agreements; provided, however, that
“Indebtedness” shall exclude (x) obligations, contingent or otherwise, with
respect to bids, trade, forward or futures contracts (other than in respect of
borrowed money), leases, statutory obligations, surety bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business and appeal bonds and (y) obligations, contingent or otherwise, with
respect to letters of credit or similar arrangements in support of obligations
described in the immediately preceding clause (x). The amount of Indebtedness of
any Person at any date shall be without duplication (i) the outstanding balance
at such date of all unconditional obligations as described above and the maximum
liability of any Guarantee Obligations or contingent obligations described above
at such date and (ii) in the case of Indebtedness of others secured by a Lien to
which the property or assets owned or held by such Person is subject, the lesser
of the fair market value at such date of any asset subject to a Lien securing
the Indebtedness of others and the amount of the Indebtedness secured. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Indemnified Liabilities”: as defined in Section 10.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of

 

14



--------------------------------------------------------------------------------

such Interest Period, (c) as to any Eurocurrency Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one week or one, two, three or six months
thereafter (or any other time period reasonably acceptable to the Administrative
Agent), as selected by the relevant Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one week or one,
two, three or six months thereafter (or any other time period of less than one
month reasonably acceptable to the Administrative Agent), as selected by the
relevant Borrower by irrevocable notice to the Administrative Agent not later
than 11:00 A.M., Local Time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)    no Borrower may select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the relevant Term Loans, as the case may be; and

(iii)    except with respect to any Interest Period shorter than one-month, any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of a
calendar month.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Issuing Lender”: JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association, Bank of America, N.A., or in each case any affiliate thereof, or
any other Lender that agrees to be an Issuing Lender and is reasonably
acceptable to the Administrative Agent, in each case in its capacity as issuer
of any Letter of Credit. Each reference herein to “the Issuing Lender” shall be
deemed to be a reference to the relevant Issuing Lender with respect to the
relevant Letter of Credit.

“Judgment Currency”: as defined in 10.16(a).

“Judgment Currency Conversion Date”: as defined in 10.16(a).

 

15



--------------------------------------------------------------------------------

“L/C Commitment”: as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit pursuant to Section 3 in an aggregate undrawn,
unexpired face amount plus the aggregate unreimbursed drawn amount thereof at
any time not to exceed the amount set forth under the heading “L/C Commitment”
opposite such Issuing Lender’s name on Schedule 1.1A or in the Assignment and
Assumption pursuant to which such Issuing Lender becomes a party hereto (its
“Initial L/C Commitment”), in each case, as the same may be changed from time to
time pursuant to the terms hereof; provided that the amount of any Issuing
Lender’s L/C Commitment may be (i) increased subject only to the consent of such
Issuing Lender and the Parent Borrower (and notified to the Administrative
Agent) or (ii) decreased, but only to the extent it is not decreased below the
Initial L/C Commitment of such Issuing Lender, subject only to the consent of
such Issuing Lender and the Parent Borrower (and notified to the Administrative
Agent); provided further that in no event shall the aggregate L/C Commitments in
effect at any time exceed the L/C Sublimit.

“L/C Sublimit”: $150,000,000.

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

“L/C Obligations”: at any time, an amount equal to the sum of the Dollar
Equivalent of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit that have not then been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all Revolving Lenders other than
the Issuing Lender.

“Lender Party”: the Administrative Agent, the Issuing Lender or any other
Lender.

“Lender-Related Person”: as defined in Section 10.05.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Liabilities”: any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

“LIBO Screen Rate”: for any day and time, with respect to any Eurocurrency Loan
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for U.S. Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“Lien”: any mortgage, pledge, hypothecation, encumbrance, lien (statutory or
other), charge or other security interest or any other security agreement
(including any conditional sale or other title retention agreement and any
capital lease (determined in accordance with GAAP as in effect on December 14,
2018) having substantially the same economic effect as any of the foregoing),
but

 

16



--------------------------------------------------------------------------------

excluding any licensing of products, services or Intellectual Property in the
ordinary course of business and excluding any operating leases (determined in
accordance with GAAP as in effect on December 14, 2018).

“LLC”: any Person that is a limited liability company under the laws of its
jurisdiction of formation.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Notes, each Subsidiary Guarantee and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: collectively, the Borrowers and the Guarantors.

“Local Time”: (a) in the case of Letters of Credit denominated in a currency
other than Dollars, such time as the Administrative Agent shall reasonably
determine and (b) in all other cases, New York City time.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate amount of the Incremental Term Loans or Revolving
Extensions of Credit, as the case may be, outstanding thereunder (or, in the
case of the Revolving Facility, prior to any termination of the Revolving
Commitments thereunder, the holders of more than 50% of such Revolving
Commitments).

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations or financial condition of the Group Members taken as a whole or
(b) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights to payment and remedies of the Administrative Agent or
the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation, in each case to the extent regulated under any
Environmental Law.

“Material Subsidiary”: any Subsidiary of the Parent Borrower that is not an
Immaterial Subsidiary.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“New Lender Supplement”: a supplement substantially in the form of Exhibit E.

“Non-Consenting Lender” has the meaning assigned to such term in Section 10.1.

“Non-Excluded Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.

“Non-Extending Lender”: as defined in Section 2.22(b).

“Non-U.S. Lender”: a Lender that is not a U.S. Person.

 

17



--------------------------------------------------------------------------------

“Notes”: the collective reference to any promissory note evidencing Loans.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligation Currency” as defined in 10.16(a).

“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries under any sale and
leaseback transactions which do not create a liability on the consolidated
balance sheet of such Person, (b) any liability of such Person or any of its
Subsidiaries under any so-called “synthetic” lease transaction, or (c) any
obligations of such Person or any of its Subsidiaries arising with respect to
any other transaction which is the functional equivalent of borrowing but which
does not constitute a liability on the consolidated balance sheets of such
Person and its Subsidiaries but which appears as a footnote in the financial
statements.

“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on the Federal Reserve Bank of New York’s Website from
time to time) and published on the next succeeding Business Day by the NYFRB as
an overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).

“Parent Borrower”: as defined in the preamble hereto.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee pension benefit plan subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Parent Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4062 or 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

18



--------------------------------------------------------------------------------

“Pricing Grid”: the table set forth below.

 

Senior Unsecured Long-

Term Debt Rating

(Moody’s/S&P/Fitch)

   Applicable
Margin for
Eurocurrency
Loans     Applicable
Margin for
ABR Loans     Facility Fee
Rate  

A3/A-/A- or better

     1.025 %      0.025 %      0.100 % 

Baa1/BBB+/BBB+

     1.125 %      0.125 %      0.125 % 

Baa2/BBB/BBB

     1.225 %      0.225 %      0.150 % 

Baa3/BBB-/BBB-

     1.425 %      0.425 %      0.200 % 

Less than Baa3/BBB-/BBB-

     1.575 %      0.575 %      0.300 % 

In the foregoing chart, “Senior Unsecured Long-Term Debt Rating” refers to the
rating on the Facilities, or in the absence of such rating, on any other senior
unsecured long-term debt of the Parent Borrower. In the case of any “split”
rating from Moody’s, S&P and Fitch, the rating will be deemed to be the higher
rating of the two highest ratings unless the ratings are two or more levels
apart, in which case the rating will be deemed to be one level lower than the
highest rating. If the ratings of any of S&P, Moody’s or Fitch changes, the
Applicable Margin shall adjust, and such adjustment shall be effective, on the
first Business Day following the date on which such change in rating is first
publicly announced. If at the Closing Date the Parent Borrower has not received
a Senior Unsecured Long-Term Debt Rating from any of S&P, Moody’s and Fitch,
then the Applicable Margin shall be based on the “Issuer Rating” from S&P, the
“Corporate Family Rating” from Moody’s or the “Issuer Default Rating” from
Fitch, as applicable; provided that if the Parent Borrower has not received a
Senior Unsecured Long-Term Debt Rating from at least two of S&P, Moody’s and
Fitch on the date that is three-months after the Closing Date, the Applicable
Margin shall be based on the lowest rating (Less than Baa3/BBB-/BBB-) until such
time as a Senior Unsecured Long-Term Debt Rating from at least two of S&P,
Moody’s and Fitch has been received.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A., in connection with
extensions of credit to debtors); each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Proceeding”: any claim, litigation, investigation, action, suit, arbitration or
administrative, judicial or regulatory action or proceeding in any jurisdiction.

“Prohibited Transaction”: has the meaning assigned to such term in Section 406
of ERISA and Section 4975(f) of the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: the facilities or properties owned, leased or operated by any
Group Member.

 

19



--------------------------------------------------------------------------------

“QFC”: as the term “qualified financial contract” is defined in, and to be
interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Parent Borrower to reimburse
the Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body”: the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the aggregate Revolving Commitments then in effect (or, if the Revolving
Commitments have been terminated under any Facility, the sum of (i) the
Revolving Commitments then in effect (if any) and (ii) the aggregate amount of
the Revolving Extensions of Credit then outstanding) provided, however, that,
except as otherwise provided in Section 2.21(b), if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time the aggregate principal amount of the Term
Loans and Revolving Commitments of such Lender outstanding or in effect at such
time (or, if the Revolving Commitments have been terminated under any Facility,
(i) the Revolving Commitments of such Lender then in effect (if any) and
(ii) the Revolving Extensions of Credit of such Lender then outstanding).

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reset Date: as defined in Section 1.3(a).

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

“Responsible Officer”: the chief executive officer, president, executive vice
president, chief financial officer, treasurer or controller of the Parent
Borrower and any other officer of the Parent Borrower so designated by any of
the foregoing officers in a notice to the Administrative Agent, but in any
event, with respect to financial matters, the chief financial officer, treasurer
or controller of the Parent Borrower.

“Restricted Payment”: means the declaration or payment of any dividend by the
Parent Borrower (other than dividends payable solely in common stock of such the
Parent Borrower) on, or the making of any payment on account of, or the setting
apart of assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of any Capital Stock of
the Parent Borrower, whether now or hereafter outstanding, or the making of any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of the Parent Borrower.

 

20



--------------------------------------------------------------------------------

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption or the Incremental Facility Activation Notice
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original amount of the
aggregate Revolving Commitments is $3,000,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.3(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments or, at any time after the Revolving Commitments shall have
expired or terminated, the percentage which the aggregate principal amount of
such Lender’s Revolving Loans and L/C Exposure then outstanding constitutes of
the aggregate principal amount of the Revolving Loans and L/C Exposure then
outstanding; provided that, in the event that the Revolving Loans are paid in
full prior to the reduction to zero of the Revolving Extensions of Credit, the
Revolving Percentages shall be determined in a manner designed to ensure that
the other outstanding Revolving Extensions of Credit shall be held by the
Revolving Lenders on a comparable basis.

“Revolving Termination Date”: the later of (a) the third anniversary of the
Closing Date and (b) for any Lender agreeing to extend its Revolving Termination
Date pursuant to Section 2.22, the Extended Termination Date to which the
Revolving Termination Date of such Lender has been extended; provided, however,
that if such date is not a Business Day, the Revolving Termination Date shall be
the next preceding Business Day.

“S&P”: Standard & Poor’s Financial Services LLC.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or the Government of Canada,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned 50% or more or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

 

21



--------------------------------------------------------------------------------

“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or the Government of Canada.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Shareholders’ Equity”: as of any date of determination, consolidated
shareholders’ equity of the Parent Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“SOFR”: with respect to any day, the secured overnight financing rate published
for such day by the NYFRB, as the administrator of the benchmark (or a successor
administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate”: SOFR, Compounded SOFR or Term SOFR.

“Specified Representations”: the representations and warranties set forth in
Sections 4.3 (but only with respect to valid existence), 4.4, 4.5 (but only as
to any Contractual Obligation consisting of debt instruments having an aggregate
principal or committed amount in excess of $250,000,000), 4.10, 4.13, and 4.18,
but in each case, only insofar as they relate to the Parent Borrower.

“Specified Revolving Lender”: as defined in Section 2.19.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.

“Subsidiary Guarantee”: a Subsidiary Guarantee, substantially in the form of
Exhibit H.

“Subsidiary Guarantor”: any Person that becomes a Subsidiary Guarantor pursuant
to Section 11.7.

“Successor Borrower”: as defined in 10.6(f).

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Group Member shall
be a “Swap Agreement”.

“Syndication Agents”: as defined in the preamble hereto.

 

22



--------------------------------------------------------------------------------

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lenders”: the reference to the Incremental Term Lenders, if any.

“Term Loans”: the reference to the Incremental Term Loans, if any.

“Term SOFR”: the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.

“Test Period”: the period of four consecutive fiscal quarters of the Parent
Borrower.

“Total Capital”: the sum of (i) Shareholders’ Equity plus (ii) Consolidated
Total Debt.

“Total Debt to Total Capital Ratio”: as of any date of determination, the ratio
of (i) Consolidated Total Debt as of such date to (ii) Total Capital as of such
date.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

“UK Borrower”: any Borrower (i) that is organized or formed under the laws of
the United Kingdom or (ii) payments from which under this Agreement or any other
Loan Document are subject to withholding Taxes imposed by the laws of the United
Kingdom.

“UK Financial Institutions”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.15(g)(ii)(B).

“Unadjusted Benchmark Replacement”: the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“United States”: the United States of America.

“Valor Acquisition”: the acquisition by the Parent Borrower (or a Subsidiary of
the Parent Borrower) of Vertafore, Inc. pursuant to the Valor Acquisition
Purchase Agreement.

 

23



--------------------------------------------------------------------------------

“Valor Acquisition Consummation Date”: the date of consummation of the Valor
Acquisition.

“Valor Acquisition Purchase Agreement”: the Agreement and Plan of Merger, dated
as of the Valor Acquisition Purchase Agreement Date, among the Parent Borrower,
Project V Merger Sub Inc. and Project Viking Holdings, Inc.

“Valor Acquisition Purchase Agreement Date”: August 12, 2020.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withholding Agent”: any Borrower and the Administrative Agent.

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) any change to, or modification of, GAAP which would require the
capitalization of leases characterized as “operating leases” as of December 14,
2018 and (iii) any treatment of Indebtedness under Accounting Standards
Codification 470-20 or 2015-03 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof), (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, (v)
references to agreements or other Contractual

 

24



--------------------------------------------------------------------------------

Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time and (vi) where applicable, any amount
(including, without limitation, minimum borrowing, prepayment or repayment
amounts) expressed in Dollars shall, when referring to any currency other than
Dollars, be deemed to mean an amount of such currency having a Dollar Equivalent
approximately equal to such amount.

(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3    Exchange Rates. Not later than 1:00 P.M., Local Time, on each Calculation
Date, the Administrative Agent shall (a) determine the Exchange Rate as of such
Calculation Date for each currency other than Dollars in which a Letter of
Credit is then outstanding and (b) give notice thereof to the Parent Borrower.
The Exchange Rates so determined shall become effective on the first Business
Day immediately following the relevant Calculation Date (a “Reset Date”) and
shall remain effective until the next succeeding Reset Date.

1.4    Interest Rates; LIBOR Notification. The interest rate on Eurocurrency
Loans is determined by reference to the Eurocurrency Base Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.12(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Parent Borrower,
pursuant to Section 2.12(d), of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurocurrency Base Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof (including, without limitation, (i) any
such alternative, successor or replacement rate implemented pursuant to
Section 2.12(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.12(c)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the Eurocurrency Base Rate or have the same
volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

1.5    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the amount of such
Letter of Credit available to be drawn at such time; provided that with respect
to any Letter of Credit that, by its terms or the terms of any

 

25



--------------------------------------------------------------------------------

agreement related thereto, provides for one or more automatic increases in the
available amount thereof, the amount of such Letter of Credit shall be deemed to
be the maximum amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum amount is available to be drawn at such
time.

1.6    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its Capital Stock at such
time.

SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS

2.1    Procedure for Term Loan Borrowing. Any funding of Incremental Term Loans
shall be made pursuant to such procedures as shall be agreed to by the Parent
Borrower, the relevant Incremental Term Lenders and the Administrative Agent.

2.2    Repayment of Term Loans. The Incremental Term Loans of each Incremental
Term Lender shall mature in consecutive installments (which shall be no more
frequent than quarterly), if any, as specified in the Incremental Facility
Activation Notice pursuant to which such Incremental Term Loans were made.

2.3    Revolving Commitments. (a) Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans in Dollars
(“Revolving Loans”) to the Borrowers from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the L/C Obligations
then outstanding, does not exceed such Lender’s Revolving Commitment. During the
Revolving Commitment Period the relevant Borrowers may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the relevant Borrower and notified to the Administrative Agent in
accordance with Section 2.8. No Revolving Loans shall be made if the Revolving
Extensions of Credit would exceed the Revolving Commitment.

(b)    Each Borrower shall repay all outstanding Revolving Loans borrowed by it
on the Revolving Termination Date.

(c)    Any Lender may request that Loans made by it be evidenced by a Note. In
such event, the applicable Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (including after assignment pursuant to Section 10.6) be
represented by one or more Notes in such form payable to the payee named therein
(or, if such Note is a registered note, to such payee and its registered
assigns).

2.4    Procedure for Revolving Loan Borrowing. The Borrowers may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the relevant Borrower shall give the Administrative Agent
irrevocable written notice (which notice must be received by the Administrative
Agent (a) prior to 11:00 A.M., Local Time, three Business Days prior

 

26



--------------------------------------------------------------------------------

to the requested Borrowing Date, in the case of Eurocurrency Loans, or (b) prior
to 2:00 P.M., Local Time, on the requested Borrowing Date, in the case of ABR
Loans) specifying (i) the amount and Type of Revolving Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) in the case of Eurocurrency Loans,
the respective amounts of each such Type of Loan, the respective lengths of the
initial Interest Period therefor and the details of the account to which funds
are to be paid. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurocurrency Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any such notice, the Administrative Agent shall promptly notify each relevant
Revolving Lender thereof. Each relevant Revolving Lender will make the amount of
its pro rata share of each borrowing available to the Administrative Agent for
the account of the relevant Borrower at the Funding Office prior to (a) in the
case of Eurocurrency Loans, 1:00 P.M., Local Time and (b) in the case of ABR
Loans, 4:00 P.M., Local Time, in each case on the Borrowing Date requested by
the relevant Borrower in funds immediately available to the Administrative
Agent; provided that any Revolving Lender may make any Revolving Loan to any
Foreign Subsidiary Borrower by causing any domestic or foreign branch or
affiliate of such Revolving Lender to make such Revolving Loan. Such borrowing
will then be made available to the relevant Borrower by the Administrative Agent
crediting the account of such Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders.

2.5    Facility Fees, etc. (a) The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a facility fee for
the period from and including the date hereof to the last day of the Revolving
Commitment Period, computed at the Facility Fee Rate on the Revolving Commitment
of such Lender during the period for which payment is made, payable quarterly in
arrears on each Fee Payment Date, commencing on the first such date to occur
after the Closing Date.

(b)    The Parent Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.6    Termination or Reduction of Commitments. The Parent Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the aggregate Revolving Extensions of Credit would exceed the aggregate
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
relevant Revolving Commitments then in effect.

2.7    Optional Prepayments. The relevant Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable written notice delivered to the Administrative Agent no later than
11:00 A.M., Local Time, three Business Days prior thereto, in the case of
Eurocurrency Loans, and no later than 11:00 A.M., Local Time, one Business Day
prior thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurocurrency Loans or ABR
Loans; provided that if such notice is given in connection with a conditional
notice of termination of the Revolving Commitments and a refinancing of all
Loans outstanding hereunder, such notice may be conditional on the effectiveness
of the replacement credit agreement or other similar document and may be revoked
by the Parent Borrower if such condition is not satisfied, subject to
Section 2.16; provided further that if a Eurocurrency Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, such Borrower
shall also pay any amounts owing pursuant to Section 2.16. Upon receipt of any
such notice the

 

27



--------------------------------------------------------------------------------

Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given and not revoked as provided in the preceding sentence, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Term Loans and Revolving Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof.

2.8    Conversion and Continuation Options. (a) The Parent Borrower may elect
from time to time to convert Eurocurrency Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., Local Time, on the Business Day preceding the proposed conversion
date, provided that any such conversion of Eurocurrency Loans may only be made
on the last day of an Interest Period with respect thereto. The Parent Borrower
may elect from time to time to convert ABR Loans to Eurocurrency Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., Local Time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurocurrency Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

(b)    Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the relevant Borrower
giving irrevocable written notice to the Administrative Agent substantially in
the form of Exhibit F and in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurocurrency
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the relevant Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall (i) in the case of
Eurocurrency Loans, be automatically converted to ABR Loans on the last day of
such then expiring Interest Period and (ii) otherwise, where the relevant
Borrower has failed to give a notice of continuation by 11:00 A.M. Local Time
three Business Days prior to the end of the expiring Interest Period, be
automatically continued as a Eurocurrency Loan with an Interest Period of one
month. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

2.9    Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than fifteen Eurocurrency Tranches
shall be outstanding at any one time.

2.10    Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.

(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.

 

28



--------------------------------------------------------------------------------

(c)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
per annum or (y) in the case of Reimbursement Obligations, the rate applicable
to ABR Loans under the Revolving Facility plus 2% per annum, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% per annum (or, in the case of
any such other amounts that do not relate to a particular Facility, the rate
then applicable to ABR Loans under the Revolving Facility plus 2% per annum), in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

(d)    If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Banks but
excluding requirements reflected in the Eurocurrency Reserve Requirements) in
respect of any of such Lender’s Eurocurrency Loans in any currency other than
Dollars, such Lender may require the Parent Borrower to pay, contemporaneously
with each payment of interest on each of such Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.

(e)    Any additional interest owed pursuant to paragraph (d) above shall be
determined by the Administrative Agent and notified to the Parent Borrower in
the form of a certificate setting forth such additional interest at least five
Business Days before each date on which interest is payable for the relevant
Loan, and such additional interest so notified to the Parent Borrower by the
Administrative Agent shall be payable to the Administrative Agent for the
account of the respective Lender on each date on which interest is payable for
such Loan.

(f)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

2.11    Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate and Loans denominated in Sterling, the
interest thereon shall be calculated on the basis of a 365-(or 366, as the case
may be) day year for the actual days elapsed. The Administrative Agent shall as
soon as practicable notify the Parent Borrower and the relevant Lenders of each
determination of a Eurocurrency Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Parent Borrower and the relevant Lenders of the effective date and
the amount of each such change in interest rate.

(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.

 

29



--------------------------------------------------------------------------------

2.12    Inability to Determine Interest Rate.

(a)    Subject to clauses (b), (c), (d) and (e) of this Section 2.12, if prior
to the first day of any Interest Period for a Eurocurrency Borrowing:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers absent demonstrable error) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurocurrency Rate for such Interest
Period, or

(ii) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
relevant Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given, and until the Administrative Agent notifies the Parent
Borrower that the circumstances giving rise to such suspension no longer exist
(which the Administrative Agent shall do promptly after becoming aware thereof),
(x) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any ABR
Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to Eurocurrency Loans shall be continued as ABR
Loans and (z) any outstanding Eurocurrency Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, (A) no
further Eurocurrency Loans under any affected Facility shall be made or
continued as such, nor shall the Parent Borrower have the right to convert Loans
under any such Facility to Eurocurrency Loans and (B) upon the request of the
Parent Borrower to the Administrative Agent, the Parent Borrower and the
Administrative Agent shall enter into good faith negotiations to add a
competitive bid facility, on customary terms reasonably satisfactory to the
Parent Borrower and the Administrative Agent, to this Agreement and, if
necessary, the other Loan Documents and make any amendments to this Agreement or
the Loan Documents to the extent necessary to reflect the existence of such
competitive bid facility.

(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Parent Borrower may
amend this Agreement to replace the Eurocurrency Base Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Parent Borrower, so long as the Administrative Agent has not received, by such
time, written notice of objection to such proposed amendment from Lenders
comprising the Required Lenders; provided that, with respect to any proposed
amendment containing any SOFR-Based Rate, the Lenders shall be entitled to
object only to the Benchmark Replacement Adjustment contained therein. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of Eurocurrency Base Rate with a Benchmark Replacement
will occur prior to the applicable Benchmark Transition Start Date.

(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

30



--------------------------------------------------------------------------------

(d)    The Administrative Agent will promptly notify the Parent Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.12, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole reasonable good faith discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.12.

(e)    Upon the Parent Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective, (ii) any Borrowing requested to be
made as a Eurocurrency Borrowing shall be made as an ABR Borrowing and (iii) the
utilization of the Eurocurrency Rate component in determining the ABR shall be
suspended.

2.13    Pro Rata Treatment and Payments. (a) Each borrowing by any Borrower from
the Lenders hereunder, each payment by any Borrower on account of any facility
fee and any reduction of the Revolving Commitments of the Lenders shall be made
pro rata according to the respective Revolving Percentages of the relevant
Lenders.

(b)    Each payment by any Borrower on account of principal of and interest on
the Revolving Loans under a particular Facility shall be made pro rata according
to the respective outstanding principal amounts of the Revolving Loans then held
by the Revolving Lenders under such Facility.

(c)    All payments (including prepayments) to be made by any Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
Local Time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurocurrency Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurocurrency Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (or, in the case of
Dollar-denominated Loans, if greater, the Federal Funds Effective Rate), for the
period until such Lender makes such amount immediately available

 

31



--------------------------------------------------------------------------------

to the Administrative Agent. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the relevant Borrower.

(e)    Unless the Administrative Agent shall have been notified in writing by
the relevant Borrower prior to the date of any payment due to be made by the
relevant Borrower hereunder that the relevant Borrower will not make such
payment to the Administrative Agent, the Administrative Agent may assume that
such Borrower is making such payment, and the Administrative Agent may, but
shall not be required to, in reliance upon such assumption, make available to
the Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the relevant Borrower within
three Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing in this Section 2.13(e) shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrowers.

2.14    Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof (but excluding any expected adoption or change in any
Requirement of Law reasonably contemplated by any Lender, Participant or
Assignee, based upon the conditions applicable on the Closing Date (in the case
of the initial Lenders) or on the date such Participant or Assignee first
acquires rights under this Agreement):

(i)    shall subject any Lender to any Taxes (other than Non-Excluded Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

(ii)    shall impose, modify or hold applicable any new reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurocurrency Rate or otherwise assessed pursuant to Section 2.10(d); or

(iii)    shall impose on such Lender any other new condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the relevant Borrower shall promptly pay such
Lender, upon its written demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly certify in writing to the relevant Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

32



--------------------------------------------------------------------------------

(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the Parent
Borrower (with a copy to the Administrative Agent) of a written certification
therefor, the Parent Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.

(d)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the relevant Borrower (with a copy to the
Administrative Agent) shall be presumed correct, subject to evidence to the
contrary. Notwithstanding anything to the contrary in this Section, no Borrower
shall be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the relevant Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrowers pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.15    Taxes. (a)    For purposes of this Section, the term “applicable law”
includes “FATCA.”

(b)    All payments made by or on account of any Loan Party under any Loan
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of the applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by such Withholding Agent, then the applicable Withholding Agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law. If any Non-Excluded Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable shall be increased by such Loan Party as
necessary so that, after such deduction or withholding has been made (including
any such deductions and withholdings applicable to additional sums payable under
this Section 2.15), the amounts received with respect to this Agreement equal
the sum which would have been received had no such deduction or withholding been
made.

(c)    In addition, the Loan Parties shall pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.

 

33



--------------------------------------------------------------------------------

(d)    As promptly as possible after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.15, such Loan Party shall send
to the Administrative Agent for its own account as well as for the account of
the relevant Lender, as the case may be, a certified copy of an original
official receipt received by such Loan Party or other evidence reasonably
satisfactory to the Administrative Agent showing payment thereof.

(e)    The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, as promptly as possible but in no event later than 30
days after demand therefor, for the full amount of any Non-Excluded Taxes
(including Non-Excluded Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by the Administrative Agent or such
Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Non-Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Parent Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(f)    Each Lender shall severally indemnify the Administrative Agent, within 30
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes that are Non-Excluded Taxes and without
limiting the obligation of the Loan Parties to do so) and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.6(c) relating to the maintenance of a Participant Register, in either
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(g)    

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to any Borrower and the Administrative Agent, at the time or times
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by such Borrower or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by a Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

34



--------------------------------------------------------------------------------

(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable:

(1)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)    executed originals of IRS Form W-8ECI;

(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E (as
applicable); or

(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-4 on behalf of each such direct and indirect partner;

 

35



--------------------------------------------------------------------------------

(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Parent
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h)    Additional United Kingdom Withholding Tax Matters.

(i)    Subject to (ii) below, each Lender and each UK Borrower which makes a
payment to such Lender shall cooperate in completing any procedural formalities
necessary for such UK Borrower to obtain authorization to make such payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.

(ii)    (A) A Lender on the Closing Date that (x) holds a passport under the
HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence to each UK Borrower and the Administrative Agent; and

(B) a Lender which becomes a Lender hereunder after the Closing Date that
(x) holds a passport under the HMRC DT Treaty Passport scheme and (y) wishes
such scheme to apply to this Agreement, shall provide its scheme reference
number and its jurisdiction of tax residence to each UK Borrower and the
Administrative Agent, and

 

36



--------------------------------------------------------------------------------

(C) Upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (h)(i) above.

(iii)    If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (h)(ii) above, the UK
Borrower(s) shall make a Borrower DTTP filing with respect to such Lender, and
shall promptly provide such Lender with a copy of such filing; provided that,
if:

(A) each UK Borrower making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or

(B) each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2) HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;

and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.

(iv)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (h)(ii) above, no UK
Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees.

(v)    Each UK Borrower shall, promptly on making a Borrower DTTP Filing,
deliver a copy of such Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.

(vi)    Each Lender shall notify the Parent Borrower and Administrative Agent if
it determines in its sole discretion that it is ceases to be entitled to claim
the benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any U.K. Borrower hereunder.

(i)    If any party determines, in its sole discretion, exercised in good faith,
that it has received a refund or credit of any Taxes as to which it has been
indemnified by any party pursuant to this Section 2.15 (including by payment of
additional amounts pursuant to this Section 2.15), it shall promptly pay over
such refund or the amount of such credit to such indemnifying party (but only to
the extent of indemnity payments made, under this Section 2.15 with respect to
the Taxes giving rise to such refund or credit), net of all out-of-pocket
expenses of the indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund or
credit); provided that such indemnifying party, upon the request of such
indemnified party, agrees to repay the amount paid over to such indemnifying
party (plus any penalties, interest or other charges imposed by the relevant

 

37



--------------------------------------------------------------------------------

Governmental Authority) to such indemnified party in the event the indemnified
party is required to repay such refund or the amount of such credit to such
Governmental Authority. This paragraph shall not be construed to require such
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to such indemnifying party or
any other Person.

(j)    The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.16    Indemnity. Each Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by such Borrower in making a borrowing
of, conversion into or continuation of Eurocurrency Loans after such Borrower
has given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment of or
conversion from Eurocurrency Loans after such Borrower has given a notice
thereof in accordance with the provisions of this Agreement (unless such notice
shall have been revoked in accordance with the provisions of this Agreement) or
(c) the making of a prepayment of Eurocurrency Loans on a day that is not the
last day of an Interest Period with respect to the relevant Eurocurrency Loans.
Such indemnification may include an amount equal to the excess, if any, of
(i) the amount of interest that would have accrued on the amount so prepaid, or
not so borrowed, converted or continued, for the period from the date of such
prepayment, creation or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the relevant
interbank eurocurrency market. A certificate as to any amounts payable pursuant
to this Section submitted to the relevant Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.17    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.14 or 2.15(b) with
respect to such Lender, it will, if requested by the Parent Borrower, use
reasonable efforts to designate another lending office for any Loans affected by
such event with the object of avoiding the consequences of such event; provided
that such designation is made on terms that, in the sole judgment of such Lender
exercised in good faith, cause such Lender and its lending office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
any Borrower or the rights of any Lender pursuant to Section 2.14 or 2.15(b).

2.18    Replacement of Lenders. The Parent Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.14 or 2.15(b), (b) becomes a Defaulting Lender or (c) is a Specified
Revolving Lender, with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) in the case of clause (a) above, prior to any such
replacement, such Lender shall have taken no action under Section 2.17 so as to
eliminate the continued need for payment of amounts owing pursuant to
Section 2.14 or 2.15(b), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the relevant Borrowers shall be liable
to such replaced Lender under Section 2.16 if any Eurocurrency Loan owing to
such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (vi) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the

 

38



--------------------------------------------------------------------------------

Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Parent Borrower shall be obligated to pay the registration and processing fee
referred to in Section 10.6(b)(ii)(B)), (viii) in the case of clause (a) above,
until such time as such replacement shall be consummated, the Borrowers shall
pay all additional amounts (if any) required pursuant to Section 2.14 or
2.15(b), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrowers, the Administrative Agent or any
other Lender shall have against the replaced Lender. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Parent Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.

2.19    Foreign Subsidiary Borrowers. The Parent Borrower may at any time, with
the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), add as a party to this Agreement any Foreign
Subsidiary to be a Foreign Subsidiary Borrower upon satisfaction of the
conditions specified in Section 5.3, in which case such Subsidiary shall for all
purposes be a party hereto as a Foreign Subsidiary Borrower as fully as if it
had executed and delivered this Agreement. The Administrative Agent shall notify
the Revolving Lenders at least 5 Business Days prior to granting such consent,
and shall withhold such consent if any such Lender (a “Specified Revolving
Lender”) notifies the Administrative Agent within 5 Business Days (or such
longer time period as the Administrative Agent and the Parent Borrower may
reasonably agree) that it is not permitted by applicable Requirements of Law
(including any requirements of the Patriot Act or any similar “know your
customer” or other similar checks under all applicable laws and regulations,
anti-money laundering requirements, Sanctions and local approvals) or internal
policy to make Loans to the relevant Foreign Subsidiary. So long as the
principal of and interest on any Loans made to any Foreign Subsidiary Borrower
under this Agreement shall have been paid in full and all other obligations of
such Foreign Subsidiary Borrower under this Agreement shall have been fully
performed, the Parent Borrower may, by not less than three Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the relevant
Lenders thereof), terminate such Subsidiary’s status as a “Foreign Subsidiary
Borrower”.

2.20    Incremental Credit Extensions. (a) The Parent Borrower may at any time
or from time to time after the Closing Date, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request (x) one or more tranches of term loans (the
“Incremental Term Loans”) or (y) one or more increases in the amount of the
Revolving Commitments (each such increase, a “Revolving Commitment Increase”),
provided that (i) both at the time of any such request and after giving effect
to the effectiveness of any Incremental Amendment referred to below (including,
in the case of any Incremental Term Loan, after giving effect thereto), no
Default or Event of Default shall exist and (ii) the Parent Borrower shall be in
compliance with the covenant set forth in Section 7.1 determined on a pro forma
basis as of the last day of the most recent fiscal quarter for which financial
statements have been delivered hereunder, in each case, as if such Incremental
Term Loans or Revolving Commitment Increases, as applicable, had been
outstanding on the last day of such fiscal quarter for testing compliance
therewith and after giving effect to the intended use of proceeds thereof. Each
tranche of Incremental Term Loans and each Revolving Commitment Increase shall
be in an aggregate principal amount that is not less than $50,000,000 (provided
that such amount may be less than $50,000,000 if (x) such amount represents all
remaining availability under the limit set forth in the next sentence or (y) if
otherwise agreed to by the Administrative Agent). Notwithstanding anything to
the contrary herein, the aggregate amount of the Incremental Term Loans and the
Revolving Commitment Increases shall not exceed $500,000,000. The Incremental
Term Loans shall rank pari passu in right of payment with the Revolving Loans.
Each notice (each, an “Incremental Facility Activation Notice”) from the Parent
Borrower pursuant to this Section 2.20, which shall be in form reasonably
satisfactory to the Administrative Agent, shall set forth the requested amount
and proposed terms of the relevant Incremental Term Loans or Revolving
Commitment Increases, including, in the case

 

39



--------------------------------------------------------------------------------

of Incremental Term Loans, (i) the applicable Incremental Term Maturity Date,
(ii) the amortization schedule, if any, for such Incremental Term Loans,
(iii) the Applicable Margin for such Incremental Term Loans and (iv) the
proposed original issue discount applicable to such Incremental Term Loans, if
any. Incremental Term Loans may be made, and Revolving Commitment Increases may
be provided, by any existing Lender or by any other bank or other financial
institution (any such other bank or other financial institution being called an
“Additional Lender”), provided that the Administrative Agent shall have
consented (such consent not to be unreasonably withheld, delayed or conditioned)
to such Lender’s or Additional Lender’s making such Incremental Term Loans or
providing such Revolving Commitment Increases if such consent would be required
under Section 10.6 for an assignment of Loans or Commitments, as applicable, to
such Lender or Additional Lender. Commitments in respect of Incremental Term
Loans and Revolving Commitment Increases shall become Commitments (or in the
case of a Revolving Commitment Increase to be provided by an existing Lender
with a Revolving Commitment, an increase in such Lender’s applicable Revolving
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed (in the case of such amendment to this Agreement) by the Parent
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. Any Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Parent Borrower, to effect the provisions of this Section. The effectiveness of
any Incremental Amendment shall be subject to the (i) execution of a New Lender
Supplement by each Lender not previously party to this Agreement, and
(ii) satisfaction on the date thereof (each, an “Incremental Facility Closing
Date”) of each of the conditions set forth in Section 5.2 and, if applicable
Section 5.3 (it being understood that all references to “the date of such
extension of credit” or similar language in such Section 5.2 and, if applicable,
Section 5.3, shall be deemed to refer to the effective date of such Incremental
Amendment) and such other conditions as the parties thereto shall agree. The
Parent Borrower may use the proceeds of the Incremental Term Loans and Revolving
Commitment Increases for any purpose not prohibited by this Agreement. No Lender
shall be obligated to provide any Incremental Term Loans or Revolving Commitment
Increases unless it so agrees. Upon each increase in the Revolving Commitments,
if any, pursuant to this Section, (a) each Lender with a Revolving Commitment
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Revolving
Commitment Increase (each a “Revolving Commitment Increase Lender”) in respect
of such increase, and each such Revolving Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Lender’s participations hereunder in outstanding Letters of Credit such
that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit held by each Lender with a Revolving Commitment
(including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Commitments of all Lenders with Revolving
Commitments represented by such Lender’s Revolving Commitment and (b) if, on the
date of such increase, there are any Revolving Loans outstanding, such Revolving
Loans shall on or prior to the effectiveness of such Revolving Commitment
Increase be prepaid from the proceeds of additional Revolving Loans made
hereunder (reflecting such increase in Revolving Commitments), which prepayment
shall be accompanied by accrued interest on the Revolving Loans being prepaid
and any costs incurred by any Lender in accordance with Section 2.16. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(b)    This Section 2.20 shall supersede any provisions in Section 10.1 to the
contrary.

 

40



--------------------------------------------------------------------------------

2.21    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender, in
each case to the extent permitted by applicable law:

(a)    facility fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.5(a);

(b)    the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

(c)    if such Defaulting Lender is a Revolving Lender and any L/C Exposure
exists at the time such Lender becomes a Defaulting Lender then:

(i)    all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Revolving Percentages but only to the extent
(i) such reallocation does not cause the Revolving Extensions of Credit of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Commitment and (ii) the sum of all Revolving Extensions of Credit of the
Revolving Lenders that are not Defaulting Lenders plus such Defaulting Lender’s
L/C Exposure does not exceed the total of all Revolving Commitments of all
non-Defaulting Lenders that are Revolving Lenders;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Lender only the Borrowers’ obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 8 for so long as such L/C Exposure is outstanding;

(iii)    if the Parent Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3(a) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized;

(iv)    if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.3(a) shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages; and

(v)    if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

 

41



--------------------------------------------------------------------------------

(d)    if such Defaulting Lender is a Revolving Lender, so long as such Lender
is a Defaulting Lender, the Issuing Lender shall not be required to issue, amend
or increase any Letter of Credit, unless the related exposure and such
Defaulting Lender’s then outstanding L/C Exposure will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders that are Revolving Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.21(c), and participating interests in any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders that are
Revolving Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Parent Borrower and the Issuing
Lender each agrees that a Defaulting Lender that is a Revolving Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the L/C Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Revolving Lenders
as the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Revolving Percentage.

2.22    Extension Option.

(a)    The Parent Borrower may request an extension of the Revolving Termination
Date then in effect hereunder (the “Existing Revolving Termination Date”) for
additional one year periods (each, an “Extended Termination Date”); provided
that (i) the Parent Borrower (A) provides written notice requesting the
extension to the Administrative Agent not less than 30 days nor more than 60
days prior to any anniversary of the Closing Date and (B) delivers to the
Administrative Agent a certificate signed by a duly authorized officer
certifying a copy of the resolutions of each Loan Party’s board of directors (or
other applicable governing body) approving the Extended Termination Date,
(ii) no Default or Event of Default has occurred and is continuing or would
result therefrom, (iii) no more than two extension requests shall be made and
(iv) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects (except any representation and warranty that is qualified by “Material
Adverse Effect” or similar language shall be true and correct in all respects)
on and as of such date as if made on and as of such date; provided that to the
extent such representations and warranties refer specifically to an earlier
date, such representations and warranties shall be true and correct in all
material respects as of such earlier date. The Administrative Agent shall
promptly notify each of the Lenders of such request. Each Lender will respond to
such request, whether affirmatively or negatively, as it may elect in its sole
discretion, within ten Business Days of such notice to the Administrative Agent.
If a Lender does not respond to such request within such ten Business Day
period, such Lender shall be deemed to have rejected such request. The
Commitments of those Lenders which have responded affirmatively shall be
extended, subject to receipt by the Administrative Agent of counterparts of an
amendment agreement in the form and substance reasonably acceptable to the
Administrative Agent and the Parent Borrower (the “Extension Agreement”) duly
completed and signed by the Parent Borrower, the Administrative Agent and all of
the Lenders which have responded affirmatively. No extension of the Commitments
pursuant to this Section 2.22(a) shall be legally binding on any party hereto
unless and until Lenders holding more than 50% of the aggregate amount of the
Commitments have agreed to such extension.

(b)    If any Lender rejects, or is deemed to have rejected, the Parent
Borrower’s request to extend its Commitment (each, a “Non-Extending Lender”),
(x) this Agreement shall terminate on the applicable Existing Revolving
Termination Date with respect to such Non-Extending Lender (provided that such
Non-Extending Lender’s rights under Sections 2.15 and 10.5 and obligations under
Section 10.14 shall survive the applicable Existing Revolving Termination Date,
as to matters occurring prior to such date), (y) the Parent Borrower shall pay
to such Lender on the applicable Existing Revolving

 

42



--------------------------------------------------------------------------------

Termination Date any amounts due and payable hereunder to such Lender on such
date and (z) the Parent Borrower may, if it so elects, designate a Person to
become a Lender (provided that such Person is acceptable to the Administrative
Agent in its reasonable discretion), or agree with an existing Lender that such
Lender’s Commitment shall be increased (each, an “Assuming Lender”), in each
case to assume, effective as of the applicable Existing Revolving Termination
Date, any Non-Extending Lenders’ Commitments and all of the obligations of such
Non-Extending Lenders under this Agreement thereafter arising relating to such
Commitments, without recourse to or warranty by, or expense to such
Non-Extending Lenders; provided that any such designation or agreement may not
increase the aggregate amount of the Commitments under this Facility. The
assumptions provided for in this Section 2.22(b) shall be subject to the
conditions that:

(i)    the Assuming Lenders shall have paid to the Non-Extending Lenders the
aggregate principal amount of, and any interest and fees accrued and unpaid up
to but excluding the applicable Existing Revolving Termination Date, on the
outstanding Loans, if any, of the Non-Extending Lenders under their respective
Commitments being assumed;

(ii)    all additional costs, reimbursements, expense reimbursements and
indemnities due and payable to the Non-Extending Lenders in respect of such
Commitments shall have been paid by the Parent Borrower; and

(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.7(a) for such assignment shall have
been paid by the Assuming Lender (or, if it has been so agreed, by the Parent
Borrower);

On or prior to the applicable Existing Revolving Termination Date, (A) each
Assuming Lender that is not an existing Lender shall have delivered to the
Parent Borrower and the Administrative Agent an Assignment and Acceptance or
such other agreement acceptable to the Parent Borrower and the Administrative
Agent and (B) any existing Lender assuming any Commitments shall have delivered
confirmation in writing satisfactory to the Parent Borrower and the
Administrative Agent as to the increase in the amount of its Commitment. Upon
execution and delivery of the documentation pursuant to the foregoing clauses
(A) and (B) and the Extension Agreement pursuant to Section 2.22(a), the payment
of all amounts referred to in clauses (i) through (iii) of this Section 2.22(b),
and subject to the requirements of the Patriot Act or any similar “know your
customer” or other similar checks under all applicable laws and regulations with
respect to Assuming Lenders that are not existing Lenders, the Assuming Lenders,
as of the applicable Existing Revolving Termination Date, will be substituted
for the Non-Extending Lenders under this Agreement to the extent of their
assumed Commitments and shall be Lenders for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of the Non-Extending Lenders to such extent hereunder shall, by
the provisions hereof, be released and discharged.

(c)    Effective as of each applicable Existing Revolving Termination Date,
(i) the L/C Exposure of each applicable Non-Extending Lender shall be ratably
reallocated, to the extent of the unused Revolving Commitments of the extending
Revolving Lenders (including, for the avoidance of doubt, any Assuming Lenders),
to such extending Revolving Lenders (without regard to whether the conditions
set forth in Section 5.2 can then be satisfied) and (ii) to the extent not
reallocated pursuant to the immediately preceding clause (i), the Parent
Borrower shall cash collateralize the balance of such L/C Exposure in accordance
with the procedures set forth in Section 8 for so long as such L/C Exposure is
outstanding. A Revolving Termination Date, as such term is used in reference to
an outstanding Letter of Credit, may not be extended without the prior written
consent of the applicable Issuing Lender.

(d)    This Section 2.22 shall supersede any provisions in Section 10.1 to the
contrary.

 

43



--------------------------------------------------------------------------------

SECTION 3.    LETTERS OF CREDIT

3.1    L/C Commitment. (a) As of the Closing Date, the letters of credit listed
on Schedule 3.1 shall be deemed to have been issued hereunder and be deemed to
be Letters of Credit for all purposes hereunder. Subject to the terms and
conditions hereof, the Issuing Lender, in reliance on the agreements of the
other Revolving Lenders set forth in Section 3.4(a), agrees to issue letters of
credit (“Letters of Credit”) for the account of the Parent Borrower or, subject
to Section 3.2, any Subsidiary on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the
Dollar Equivalent of the L/C Obligations of such Issuing Lender would exceed the
L/C Commitment of such Issuing Lender then in effect, (ii) the Dollar Equivalent
of the L/C Obligations (as determined by the Administrative Agent) would exceed
the L/C Sublimit or (iii) the aggregate amount of the Available Revolving
Commitments would be less than zero. Each Letter of Credit shall (i) provide for
payment of drawings in Dollars or in a foreign currency reasonably acceptable to
the Administrative Agent and the applicable Issuing Lender, and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance, or
such longer annual periods as the Issuing Lender may agree, and (y) the date
that is five Business Days prior to the Revolving Termination Date, provided
that any Letter of Credit with a term described in clause (x) above may provide
for the renewal thereof for additional annual periods (which shall in no event
extend beyond the date referred to in clause (y) above). Notwithstanding the
foregoing, the Issuing Lender, in its sole discretion, may issue one or more
Letters of Credit, each with an expiration date extending beyond the Revolving
Termination Date (each a “Designated Letter of Credit” and, collectively, the
“Designated Letters of Credit”); provided that on or before the date that is 120
days prior to the Revolving Termination Date, to the extent that any Designated
Letter of Credit remains outstanding, the applicable Borrower shall cash
collateralize the aggregate then undrawn and unexpired amount of all Designated
Letters of Credit outstanding at such time in accordance with the provisions of
Section 8. In the event that the applicable Borrower fails to cash collateralize
the outstanding Designated Letters of Credit by the date that is 90 days prior
to the Revolving Termination Date, each such outstanding Designated Letter of
Credit shall automatically be deemed drawn in full and such Borrower shall be
deemed to have requested a Revolving Loan to be funded by the Lenders on the
date that is 90 days prior to the Revolving Termination Date to reimburse such
drawing (with the proceeds of such Revolving Loan being used to cash
collateralize outstanding Designated Letters of Credit as set forth above).
Subject to Section 2.3 and Section 5.2 hereof, the funding by a Lender of its
pro rata share of such Revolving Loan to cash collateralize the outstanding
Designated Letters of Credit on the Revolving Termination Date shall be deemed
payment by such Lender in respect of its participation in each such Designated
Letter of Credit.

(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.

3.2    Procedure for Issuance of Letter of Credit. The Parent Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and

 

44



--------------------------------------------------------------------------------

other papers and information relating thereto) by issuing the original of such
Letter of Credit to the beneficiary thereof or as otherwise may be agreed to by
the Issuing Lender and the Parent Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the Parent Borrower promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
Any Subsidiary of the Parent Borrower may request the issuance of a Letter of
Credit on the same terms as the Parent Borrower is entitled to do so, in which
case the Parent Borrower shall be unconditionally liable in respect thereof in
accordance with the provisions of this Section 3 whether or not the Parent
Borrower authorized such Subsidiary to request such Letter of Credit.

3.3    Fees and Other Charges. (a) The Parent Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurocurrency Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date. In addition, the Parent Borrower
shall pay to the Issuing Lender for its own account a fronting fee of 0.125% per
annum on the undrawn and unexpired amount of each Letter of Credit, payable
quarterly in arrears on each Fee Payment Date after the issuance date.

(b)    In addition to the foregoing fees, the Parent Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

(c)    Notwithstanding anything to the contrary contained in this Agreement, for
purposes of calculating any fees payable on any Letter of Credit denominated in
a foreign currency in respect of any Business Day, the Administrative Agent
shall convert the amount available to be drawn under any Letter of Credit
denominated in foreign currency into an amount of Dollars based upon the
relevant Exchange Rate in effect for such day. The Issuing Lender agrees to
notify the Administrative Agent of the average daily outstanding amount of any
Letter of Credit denominated in a foreign currency for any period in respect of
which fees are payable and, upon request by the Administrative Agent, for any
other date or period. For all purposes of this Agreement, determinations by the
Administrative Agent of the Dollar Equivalent of any amount expressed in a
foreign currency shall be made on the basis of Exchange Rates reset monthly (or
on such other periodic basis as shall be selected by the Administrative Agent in
its sole discretion) and shall in each case be conclusive absent manifest error.

3.4    L/C Participations. (a) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Parent Borrower in accordance with the terms of this Agreement (or
in the event that any reimbursement received by the Issuing Lender shall be
required to be returned by it at any time), such L/C Participant shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Percentage
of the amount of such draft, or any part thereof, that is not so reimbursed
(which obligations shall be expressed in Dollars at the Exchange Rate on the
date of payment by the Issuing Lender of such draft under any Letter of Credit).
Each L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C

 

45



--------------------------------------------------------------------------------

Participant may have against the Issuing Lender, the Parent Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Parent Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Parent Borrower, any other Loan
Party or any other L/C Participant or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

(b)    If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due
(which shall be on the date of demand by the relevant Issuing Lender so long as
such demand is made on or before 3:00 P.M. New York City time, otherwise on the
next Business Day), such L/C Participant shall pay to the Issuing Lender on
demand an amount equal to the product of (i) such amount, times (ii) the daily
average Federal Funds Effective Rate during the period from and including the
date such payment is required to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. If any such amount required to be paid by any L/C Participant
pursuant to Section 3.4(a) is not made available to the Issuing Lender by such
L/C Participant within three Business Days after the date such payment is due,
the Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Parent
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

3.5    Reimbursement Obligation of the Parent Borrower(a)    . (a) If any draft
is paid under any Letter of Credit, the Parent Borrower shall reimburse the
Issuing Lender for the amount of (x) the draft so paid and (y) any taxes, fees,
charges or other costs or expenses incurred by the Issuing Lender in connection
with such payment, not later than 12:00 Noon, Local Time, on (i) the Business
Day that the Parent Borrower receives notice of such draft, if such notice is
received on such day prior to 10:00 A.M., Local Time, or (ii) if clause
(i) above does not apply, the Business Day immediately following the day that
the Parent Borrower receives such notice. Each such payment shall be made to the
Issuing Lender at its address for notices referred to herein in Dollars and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x), in the case of Dollar-denominated Letters of Credit including
those converted pursuant to Section 3.5(b) hereof (1) until the Business Day
next succeeding the date of the relevant notice, Section 2.10(b) and
(2) thereafter, Section 2.10(c) and (y) in the case of foreign
currency-denominated Letters of Credit, the rate which would reasonably and
customarily be charged by the Issuing Lender on outstanding loans denominated in
the relevant foreign currency plus, from and after the Business Day next
succeeding the date of the relevant notice, 2%.

 

46



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary contained in this Section 3,
prior to demanding any reimbursement from any L/C Participant in respect of any
Letter of Credit denominated in a foreign currency, the Issuing Lender shall
convert the amount of the Parent Borrower’s obligation under Section 3.5 to
reimburse the Issuing Lender in such foreign currency into an obligation to
reimburse the Issuing Lender (and, in turn, the L/C Participants) in Dollars.
The amount of any such converted obligation shall be computed based upon the
relevant Exchange Rate (as quoted by the Administrative Agent to the Issuing
Lender) in effect for the day on which such conversion occurs.

3.6    Obligations Absolute. The Parent Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Parent Borrower may have or have had against the Issuing Lender, any beneficiary
of a Letter of Credit or any other Person. The Parent Borrower also agrees with
the Issuing Lender that the Issuing Lender shall not be responsible for, and the
Parent Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Parent
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the Parent
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender. The Parent Borrower agrees that any action
taken or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on the Parent Borrower and
shall not result in any liability of the Issuing Lender to the Parent Borrower.

3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the Parent
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Parent Borrower in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.9    Cash Collateralization of Letters of Credit. If on any date the
Administrative Agent shall notify the Parent Borrower that, by virtue of any
change in the Exchange Rate of any foreign currency in which a Letter of Credit
is denominated, the Dollar Equivalent of the L/C Obligations would exceed 105%
of the L/C Sublimit, then, within three Business Days after the date of such
notice, the Parent Borrower shall arrange to cash collateralize (in the manner
set forth in Section 8) outstanding Letters of Credit to the extent necessary to
eliminate such excess.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Parent Borrower hereby represents and warrants on behalf of itself and its
Subsidiaries to the Administrative Agent and each Lender that:

 

47



--------------------------------------------------------------------------------

4.1    Financial Condition. The audited consolidated balance sheets of the
Parent Borrower as at December 31, 2019, and the related consolidated statements
of income and of cash flows for the year ended December 31, 2019, accompanied by
an unqualified report from PricewaterhouseCoopers LLP, fairly present the
consolidated financial condition of the Parent Borrower, as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the period then ended. The unaudited consolidated balance sheet of the Parent
Borrower as at March 31, 2020 and June 30, 2020, and the related unaudited
consolidated statements of income and cash flows for the three-month period
ended on such date, present fairly the consolidated financial condition of the
Parent Borrower, as at such date, and the consolidated results of its operations
and its consolidated cash flows for the three-month period then ended (subject
to normal year-end audit adjustments). All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein), subject, in the
case of the quarterly financial statements referred to in the preceding
sentence, to the normal year-end audit adjustments and the absence of footnotes.

4.2    No Change. Since December 31, 2019 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3    Existence; Compliance with Law. (a) The Parent Borrower (i) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (iii) is
duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (iv) is in compliance with all Requirements of Law, except to the extent
that the failure to comply with clauses (iii) and (iv) above could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b)    Each Group Member (other than the Parent Borrower) (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (iii) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (iv) is in compliance
with all Requirements of Law, except to the extent that the failure to comply
with clauses (i) through (iv) above could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and to obtain extensions of credit hereunder.
Each Loan Party has taken all necessary organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and to authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority is required in connection with
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

48



--------------------------------------------------------------------------------

4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member, except to the extent
that any such violation could not reasonably be expected to have a Material
Adverse Effect, and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation.

4.6    Litigation. Except as otherwise disclosed on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Parent Borrower, threatened by
or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

4.7    Ownership of Property. Each Group Member has good title to, or a valid
leasehold interest in, all its real and personal property material to its
business, in each case except for defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

4.8    Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property to the extent necessary and material for the conduct of
the business of the Group Members, taken as a whole, as currently conducted. No
claim by any Person has been asserted in writing and is pending that challenges
or questions the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does the Parent Borrower know of
any valid basis for any such claim, except as could not reasonably be expected
to have a Material Adverse Effect. The use of Intellectual Property by each
Group Member does not infringe on the rights of any Person, except as could not
reasonably be expected to have a Material Adverse Effect.

4.9    Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material income tax returns that are required to be filed and
has paid all Federal, state and other material taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other material taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no material tax Lien has been filed, and,
to the knowledge of the Parent Borrower, no material claim is being asserted,
with respect to any such material tax, fee or other charge, except in each case
as could not reasonably be expected to have a Material Adverse Effect.

4.10    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used in violation of the provisions of
the Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Parent Borrower will furnish to the Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

49



--------------------------------------------------------------------------------

4.11    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Parent Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.

4.12    ERISA; Employee Benefit plans. (a) Except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: during the
five-year period prior to the date on which this representation is made or
deemed made, (i) neither a Reportable Event nor a non-exempt Prohibited
Transaction has occurred with respect to any Plan; (ii) each Plan has complied
in all respects with the applicable provisions of ERISA and the Code; (iii) no
Plan has failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived; (iv) there has been no failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan;
(v) no termination of a Plan has occurred, and no Lien in favor of the PBGC or a
Plan has arisen, and (vi) there has been no determination that any Plan is, or
is expected to be, in “at risk” status within the meaning of Section 430 of the
Code or Section 303 of ERISA. The present value of all accrued benefits under
each Plan did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the value of the assets
of such Plan allocable to such accrued benefits (determined in both cases using
the assumptions applicable thereto promulgated under Section 430 of the Code) in
an amount that, in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Except as in the aggregate could not reasonably be
expected to have a Material Adverse Effect, neither the Parent Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a liability under ERISA, and neither the Parent Borrower nor any Commonly
Controlled Entity would become subject to any liability under ERISA if the
Parent Borrower or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made. Neither
the Parent Borrower nor any Commonly Controlled Entity has received a
determination that a Multiemployer Plan is, or is expected to be, Insolvent or
in “endangered” or “critical” status, within the meaning of Section 432 of the
Code or Section 305 or Title IV of ERISA.

(b)    Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Plan have been made, or, if
applicable, accrued in accordance with normal accounting practices; (ii) each
Foreign Plan that is required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities; and
(iii) each such Foreign Plan is in compliance (A) with all provisions of
applicable law and all applicable regulations and published interpretations
thereunder with respect to such Foreign Plan and (B) with the terms of such plan
or arrangement. The accrued benefit obligations of each Foreign Plan (based on
the assumptions used to fund such Plan) with respect to all current and former
participants do not exceed the assets of such Foreign Plan in an amount that, in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

4.13    Investment Company Act; Other Regulations. No Loan Party is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

4.14    Subsidiaries. Schedule 4.14 sets forth, as of the Closing Date, the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned directly or
indirectly by the Parent Borrower.

 

50



--------------------------------------------------------------------------------

4.15    Use of Proceeds. The proceeds of the Revolving Loans and the Letters of
Credit shall be used to refinance indebtedness under the Existing Credit
Agreement and for other general corporate purposes of the Parent Borrower and
its Subsidiaries (including acquisitions).

4.16    Environmental Matters. Except as disclosed on Schedule 4.16 or as, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, no Group Member: (a) is not in compliance with applicable Environmental
Laws; (b) has any Environmental Liability; (c) has received written notice of
any claim with respect to any Environmental Liability; or (d) knows of any facts
or circumstances that could reasonably be expected to result in any
Environmental Liability of or affecting any Group Member.

4.17    Accuracy of Information, etc.

(a)    No statement or information (other than any financial projections, any
other forward-looking information and any information of a general economic or
industry nature) contained in this Agreement, any other Loan Document or any
other document, certificate or writing furnished by or on behalf of any Loan
Party to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such document, certificate or writing
was so furnished, when taken as a whole, any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements contained
herein or therein not materially misleading in light of the circumstances under
which such statements were made. The projections contained in the materials
referenced above have been prepared in good faith based upon assumptions
believed by management of the Parent Borrower to be reasonable at the time made,
it being understood that such projections as they relate to future events are
not to be viewed as fact and that actual results during the period or periods
covered by such projections may differ from the projected results set forth
therein by a material amount.

(b)    As of the Closing Date, to the best knowledge of the Parent Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all respects.

4.18    Anti-Corruption Laws and Sanctions. The Parent Borrower has implemented
and maintains in effect policies and procedures reasonably designed to promote
and achieve compliance by the Parent Borrower, its Subsidiaries and their
respective directors, officers, employees and appointed agents with
Anti-Corruption Laws and applicable Sanctions, and the Parent Borrower, its
Subsidiaries and their respective officers and directors and, to the knowledge
of the Parent Borrower, its employees, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the Parent
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Parent Borrower, any appointed agent
of the Parent Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

4.19    EEA Financial Institutions. No Loan Party is an Affected Financial
Institution.

SECTION 5.    CONDITIONS PRECEDENT

5.1    Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it is subject to
the satisfaction or waiver by the Required Lenders of the following conditions
precedent:

 

51



--------------------------------------------------------------------------------

(a)    Credit Agreement. The Administrative Agent shall have received this
Agreement or, in the case of the Lenders, a signature page to this Agreement
(either originals or telecopies), executed and delivered by the Administrative
Agent, the Parent Borrower and each Person listed on Schedule 1.1.

(b)    Financial Information. The Lenders shall have received projected cash
flows, balance sheets and income statements for the Parent Borrower and its
Subsidiaries for fiscal years 2020-2024.

(c)    Fees and Expenses. All fees and, to the extent invoiced in reasonable
detail, expenses of the Administrative Agent (including fees owed to the
Lenders, the Lead Arrangers and the Agents), subject to Section 10.5(a),
required to be paid on or before the Closing Date in connection with the
Facilities shall have been paid for by the Parent Borrower or shall be paid by
the Parent Borrower simultaneously with the initial funding of the Facilities.

(d)    Existing Indebtedness. The Administrative Agent shall have received
satisfactory evidence that the commitments under the Existing Credit Agreement
have been terminated and all amounts owing thereunder (other than any contingent
indemnification obligations) shall have been paid in full.

(e)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit B, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization, in each case to the extent applicable in such
jurisdiction of organization.

(f)    Legal Opinion. The Administrative Agent shall have received the executed
legal opinions of Jones Day, New York counsel to the Group Members, in form and
substance reasonably satisfactory to the Administrative Agent.

(g)    Officer’s Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer of the Parent Borrower, dated the Closing
Date, certifying that the conditions set forth in Section 5.2 have been
satisfied on the Closing Date after giving effect to the Loans to be made on the
Closing Date.

(h)    (i) The Administrative Agent shall have received, at least five days
prior to the Closing Date, all documentation and other information regarding the
Borrowers requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrowers at least 10 days prior to the
Closing Date and (ii) to the extent any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Closing Date, any Lender that has requested, in a written notice to the
Parent Borrower at least 10 days prior to the Closing Date, a Beneficial
Ownership Certification in relation to such Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

52



--------------------------------------------------------------------------------

pgsss

(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents (other
than, in the case of any extension of credit following the Closing Date, the
representations and warranties set forth in Section 4.2 and Section 4.6) shall
be true and correct in all material respects (except any representation and
warranty that is qualified by “Material Adverse Effect” or similar language
shall be true and correct in all respects) on and as of such date as if made on
and as of such date; provided that to the extent such representations and
warranties refer specifically to an earlier date, such representations and
warranties shall be true and correct in all material respects as of such earlier
date; provided further that, in the case of any extension of credit the proceeds
of which will be used to finance the Valor Acquisition, the representations and
warranties shall be limited to (i) the Specified Representations and (ii) such
of the representations made by or with respect to the target and its
subsidiaries in the Valor Acquisition Purchase Agreement as are material to the
interests of the Lenders, but only to the extent that the applicable Borrower
(or its affiliates) has the right (taking into account any applicable cure
provisions) to terminate (or not perform) its obligations under the Valor
Acquisition Purchase Agreement, or to decline to consummate the Valor
Acquisition pursuant to the Valor Acquisition Purchase Agreement, as a result of
an inaccuracy of such representations in the Valor Acquisition Purchase
Agreement.

(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date; provided, that in the case of any extension
of credit the proceeds of which will be used to finance the Valor Acquisition,
such condition in this clause (b) shall be as follows: (1) no Default or Event
of Default shall have existed under the Existing Credit Agreement at the time of
the signing of the Valor Acquisition Purchase Agreement and (2) no Default or
Event of Default under Section 8(a) or 8(f) shall exist or result from such
extension of credit at the time thereof.

(c)    Valor Acquisition. In the case of any extension of credit the proceeds of
which will be directly or indirectly used to finance the Valor Acquisition, each
of the conditions set forth on Schedule 5.2 shall be satisfied.

Each borrowing by and issuance, amendment, renewal or extension of a Letter of
Credit on behalf of the Parent Borrower or any Subsidiary hereunder shall
constitute a representation and warranty by the Parent Borrower as of the date
of such extension of credit that the conditions contained in this Section 5.2
have been satisfied.

5.3    Initial Loan to Each Foreign Subsidiary Borrower. No Lender shall be
required to make any Loans to any Foreign Subsidiary Borrower unless the
Administrative Agent has received:

(a)    a Joinder Agreement, substantially in the form of Exhibit G, executed and
delivered by such Borrower;

(b)    a certificate of such Borrower, substantially in the form of Exhibit B,
with appropriate insertions and attachments; and

(c)    the legal opinion of counsel to such Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.

SECTION 6.    AFFIRMATIVE COVENANTS

The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall and shall cause each of its Subsidiaries to:

 

53



--------------------------------------------------------------------------------

6.1    Financial Statements. Furnish to the Administrative Agent (for onward
distribution to the Lenders):

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent Borrower, a copy of the audited consolidated
balance sheet of the Parent Borrower and its consolidated Subsidiaries as at the
end of such year and the related audited consolidated statements of income and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and

(b)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Parent Borrower, the unaudited consolidated balance sheet of the Parent Borrower
and its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods, subject, in the case of the financial
statements referred to in clause (b) above, to normal year-end audit adjustments
and the absence of footnotes.

6.2    Certificates; Other Information. Furnish to the Administrative Agent (for
onward distribution to the Lenders) or, in the case of clause (e), to the
relevant Lender:

(a)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate (which certificate may be limited to the extent
required by accounting rules or guidelines) of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
under Section 7.1 as of the last day of the fiscal year so reported, except as
specified in such certificate;

(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, a Compliance Certificate executed by a Responsible Officer and
including all information and calculations necessary for determining compliance
by each Group Member with the provisions of Section 7.1 of this Agreement as of
the last day of the fiscal quarter or fiscal year of the Parent Borrower, as the
case may be;

(c)    as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Parent Borrower, a detailed consolidated budget
for the following fiscal year (including a projected consolidated balance sheet
of the Parent Borrower as of the end of the following fiscal year, the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income and a description of the underlying assumptions
applicable thereto) (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Responsible Officer stating
that such Projections were prepared in good faith on assumptions believed by
management of the Parent Borrower to be reasonable at the time made (it being
understood that access to any Projections shall be subject to customary
restrictions on use of material nonpublic information);

 

54



--------------------------------------------------------------------------------

(d)    within five Business Days after the same are filed, copies of all
financial statements and reports that the Parent Borrower may make to, or file
with, the SEC;

(e)    promptly, such additional financial and other information as any Lender
may from time to time reasonably request; and

(f)    promptly, if applicable, any change in the information provided in the
Beneficial Ownership Certification delivered to such Lender that would result in
a change to the list of beneficial owners identified in such certification.

Documents required to be delivered pursuant to Section 6.1 or Section 6.2(d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent Borrower posts such
documents, or provides a link thereto on the Parent Borrower’s website on the
Internet at www.ropertech.com or (ii) on which such documents are posted on the
Parent Borrower’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third party website or whether sponsored by the Administrative Agent); provided
that (A) the Parent Borrower shall provide written notice to the Administrative
Agent in each case that such electronic delivery has occurred and (B) the Parent
Borrower shall deliver paper copies of such documents to the Administrative
Agent (for delivery to any Lender that requests the Parent Borrower to deliver
such paper copies) upon a written request to deliver paper copies given by the
Administrative Agent or such Lender. Notwithstanding anything contained herein,
in every instance the Parent Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.2(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent Borrower with any such request for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

6.3    Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
taxes of whatever nature, except (i) where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member or (ii) where the failure to so pay, discharge or
otherwise satisfy such taxes could not reasonably be expected to have a Material
Adverse Effect.

6.4    Maintenance of Existence; Compliance. (a)    (i) Preserve, renew and keep
in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b)    comply with all Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (c) maintain in
effect and enforce policies and procedures reasonably designed to promote and
achieve compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and appointed agents with Anti-Corruption Laws
and applicable Sanctions.

6.5    Maintenance of Property; Insurance. (a) Keep and maintain all property
material to the conduct in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies engaged in the same or a similar business.

 

55



--------------------------------------------------------------------------------

6.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct in all material
respects entries in conformity with all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities, (b) permit
representatives of the Administrative Agent and each Lender (coordinated through
the Administrative Agent) to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time
during any Business Day following reasonable written notice to the Parent
Borrower; provided that no Lender may make any such inspection more often than
once in any calendar year unless an Event of Default is in existence (in which
case such inspections may occur as often and at such times as such Lender
reasonably determines) and any such inspection made when no Event of Default is
in existence shall be at the expense of such Lender, and (c) permit
representatives of the Administrative Agent and each Lender to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants (with representatives of the Group
Members having the opportunity to be present).

6.7    Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a)    the occurrence of any Default or Event of Default; and

(b)    any litigation, investigation or proceeding that may exist at any time
between any Group Member and any Governmental Authority, that could reasonably
be expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8    Environmental Laws. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, comply with and use commercially
reasonable efforts to ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws, and obtain and comply with and
maintain, and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain and comply with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

SECTION 7.    NEGATIVE COVENANTS

The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

7.1    Financial Condition Covenant. Permit the Total Debt to Total Capital
Ratio as at the last day of any Test Period to exceed 0.65 to 1.00.

7.2    Indebtedness. Permit any Subsidiary that is not a Subsidiary Guarantor to
create, issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness, except:

(a)    Indebtedness of any Foreign Subsidiary Borrower pursuant to any Loan
Document;

 

56



--------------------------------------------------------------------------------

(b)    Indebtedness of any Subsidiary to any other Group Member;

(c)    Guarantee Obligations incurred in the ordinary course of business by any
Subsidiary of obligations of any Wholly Owned Subsidiary;

(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
shortening the maturity, or increasing the principal amount, thereof), in an
aggregate amount outstanding not to exceed $20,000,000;

(e)    Indebtedness in respect of Capital Lease Obligations and purchase money
obligations to finance the acquisition, construction, repair, replacement, lease
or improvement of fixed or capital assets and any refinancings, refundings,
renewals or extensions thereof (without increasing the amount thereof); provided
that, at the times of incurrence of any Indebtedness pursuant to this paragraph
(e), after giving effect thereto, the aggregate outstanding principal amount of
all Indebtedness incurred pursuant to this paragraph (e) shall not exceed
$100,000,000;

(f)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof and any refinancings, refundings, renewals or extensions thereof without
increasing the amount thereof; provided that (i) such Indebtedness exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
$250,000,000 at any time outstanding; and

(g)    in addition to Indebtedness otherwise expressly permitted by the
preceding paragraphs (a) through (g) of this Section 7.2, other Indebtedness of
any Subsidiary; provided that (x) no Event of Default shall be in existence or
result therefrom (including, on a pro forma basis, pursuant to Section 7.1) and
(y) at the time of incurrence of any Indebtedness pursuant to this paragraph
(g), after giving effect thereto, the sum, without duplication, of (i) the
aggregate outstanding principal amount of all Indebtedness incurred pursuant to
this paragraph (g) and (ii) the aggregate outstanding principal amount of all
Indebtedness secured by a Lien incurred pursuant to Section 7.3(j) shall not
exceed 5% of Consolidated Total Assets determined as of the last day of the most
recent fiscal quarter for which the relevant financial information is available.

7.3    Liens. Create, incur, assume or suffer to exist any Lien (including, for
the avoidance of doubt, Liens securing Indebtedness of a Subsidiary Guarantor)
upon any of its property, whether now owned or hereafter acquired, except:

(a)    Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Parent Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d)    deposits to secure the performance of (i) bids, trade, forward or futures
contracts (other than in respect of borrowed money), leases, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business and (ii) appeal bonds, as

 

57



--------------------------------------------------------------------------------

well as customary Liens related to any such surety and performance bonds
including Liens on the contracts that are the subject of any such surety and
performance bonds, sums payable under and property related to the performance of
such contracts (including equipment, material, subcontracts and surety bonds
supporting such subcontracts), and claims against subcontractors, materialmen,
sureties and others in connection with such contracts.

(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Group Members;

(f)    Liens in existence on the date hereof listed on Schedule 7.3(f) securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien encumbers
any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(g)    Liens securing Indebtedness of any Group Member incurred pursuant to
Section 7.2(e), provided that (i) such Liens shall be created substantially
simultaneously with, or within 180 days after, the applicable acquisition,
construction, repair, replacement or improvement of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (provided that individual financings of
equipment provided by one lender may be cross-collateralized to other financings
of equipment provided by such lender on customary terms) and (iii) the amount of
Indebtedness secured thereby is not increased;

(h)    any interest or title of a lessor under any lease entered into by any
Group Member in the ordinary course of its business and covering only the assets
so leased;

(i)    Liens with respect to property acquired by any Group Member after the
Closing Date (and not created in contemplation of such acquisition) securing
Indebtedness permitted by Section 7.2(f); provided that such Liens shall extend
only to the property so acquired; and

(j)    Liens not otherwise permitted by this Section so long as, at the time of
incurrence after giving effect thereto, the sum, without duplication, of (i) the
aggregate outstanding principal amount of the Indebtedness secured thereby and
(ii) the aggregate outstanding principal amount of Indebtedness incurred
pursuant to Section 7.2(g) does not exceed 5% of Consolidated Total Assets
determined as of the last day of the most recent fiscal quarter for which the
relevant financial information is available.

7.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), except that:

(a)    any Subsidiary of the Parent Borrower may be merged or consolidated with
or into any other Group Member; provided that if either party to such merger or
consolidation is a Borrower, the continuing or surviving corporation shall be a
Borrower, and any Subsidiary other than a Borrower may liquidate, wind up or
dissolve itself;

(b)    any Subsidiary of the Parent Borrower may consummate a merger the purpose
of which is to effect a Disposition that is not prohibited by Section 7.5;

(c)    the Parent Borrower may be merged or consolidated with or into any other
Person in a transaction in which the Parent Borrower is the continuing or
surviving corporation; and

 

58



--------------------------------------------------------------------------------

(d)    the Parent Borrower may be merged or consolidated with or into any other
Person in a transaction in which the Parent Borrower is not the continuing or
surviving corporation (such other Person, the “Surviving Entity”); provided that
(i) the Surviving Entity is a corporation or limited liability company
incorporated or formed under the laws of any state of the United States of
America, (ii) immediately after the consummation of such transaction, the
Capital Stock of the Surviving Entity shall be held, directly or indirectly, by
the Persons who held the Capital Stock of the Parent Borrower immediately prior
to the consummation of such transaction, in substantially the same percentages,
(iii) either (x) the Surviving Entity or (y) a direct parent of the Surviving
Entity that is a corporation incorporated under the laws of any state of the
United States of America, shall have assumed all of the Parent Borrower’s rights
and obligations under this Agreement, (iv) no Default or Event of Default shall
have occurred and be continuing and (v) the Administrative Agent shall have
received all documentation and other information regarding the Surviving Entity
requested in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

7.5    Disposition of Property. Dispose of all or substantially all of the
assets of the Group Members, taken as a whole.

7.6    Restricted Payments. Make any Restricted Payment unless no Default or
Event of Default shall have occurred and be continuing after giving effect
thereto (including, on a pro forma basis, pursuant to Section 7.1).

7.7    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Parent Borrower or any Subsidiary) unless such transaction is
(i) (a) otherwise permitted under this Agreement and (b) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate or (ii) is a Restricted Payment.

7.8    Swap Agreements. Enter into any Swap Agreement, except Swap Agreements
entered into for non-speculative purposes.

7.9    Changes in Fiscal Periods. Permit the fiscal year of the Parent Borrower
to end on a day other than December 31 or change the Parent Borrower’s method of
determining fiscal quarters.

7.10    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues (it being understood that an “equal and ratable” provision is not an
agreement that imposes such a prohibition or limitation), whether now owned or
hereafter acquired, securing Indebtedness and other obligations under the Loan
Documents (regardless of the amount thereof), other than (a) this Agreement and
the other Loan Documents, (b) restrictions contained in the documents governing
any Indebtedness with a final maturity of less than one year, (c) restrictions
contained in the documents governing any Subsidiary Indebtedness permitted under
Section 7.2, (d) restrictions and conditions imposed by law, (e) customary
restrictions and conditions contained in agreements relating to the Disposition
of a Subsidiary, property or assets pending such Disposition, provided such
restrictions and conditions apply only to such Subsidiary, property or assets,
(f) restrictions and conditions contained in documentation relating to a
Subsidiary acquired after the Closing Date, provided that such restriction or
condition (i) existed at the time such Person became a Subsidiary and was not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) applies only to such Subsidiary, (g) restrictions and
conditions contained in any agreement relating to Indebtedness or other
obligations secured by Liens permitted under this Agreement if such restrictions
and conditions apply only to the property or assets subject to such Liens and
(h) customary provisions in

 

59



--------------------------------------------------------------------------------

leases, licenses and other contracts restricting or conditioning the assignment
or encumbrance thereof, including, without limitation, licenses and sublicenses
of patents, trademarks, copyrights and similar intellectual property rights.

7.11    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Parent Borrower to (a) make any payment of a
type described in the definition of “Restricted Payment” in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, any
Group Member, (b) make loans or advances to, or other investments in, any Group
Member or (c) transfer any of its assets to any Group Member, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under, or imposed by (A) any Loan Document or (B) law; (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with (x) the Disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary or (y) the
Disposition of any asset of such Subsidiary so long as the encumbrance or
restriction applies only to the asset to be Disposed; (iii) restrictions and
conditions contained in documentation relating to a Subsidiary acquired after
the Closing Date, provided that such restriction or condition (x) existed at the
time such Person became a Subsidiary and was not created in contemplation of or
in connection with such Person becoming a Subsidiary and (y) applies only to
such Subsidiary and (iv) restrictions contained in the documents governing any
Indebtedness of any Subsidiary permitted under Section 7.2.

SECTION 8.    EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)    any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c)    any Borrower shall default in the observance or performance of any
agreement contained in Section 6.4(a)(i) (with respect to the Parent Borrower
only), Section 6.7(a) or Section 7 of this Agreement; or

(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Parent Borrower from the Administrative Agent or the Required Lenders; or

(e)    any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or

 

60



--------------------------------------------------------------------------------

other event or condition is to cause, or to permit the holder or beneficiary of
such Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable; provided
that the preceding clause (iii) shall not apply to Indebtedness that becomes due
as a result of the voluntary sale or transfer of any property or assets, if such
sale or transfer is permitted hereunder and under the documents governing such
Indebtedness; provided, further, that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
an Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) or (iii) of this paragraph
(e) shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $100,000,000; or

(f)    (i) the Parent Borrower or any Material Subsidiary shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Parent Borrower or any Material Subsidiary shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Parent Borrower or any Material Subsidiary any case, proceeding or other action
of a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Parent Borrower or any Material Subsidiary any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Parent Borrower or any Material
Subsidiary shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Parent Borrower or any Material Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g)    (i) any Person shall engage in any non-exempt Prohibited Transaction
involving any Plan, (ii) a determination that any Plan is, or could reasonably
be expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (iii) any Plan shall fail to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived; (iv) any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (v) a Reportable Event shall occur with respect to,
or proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (vi) any Plan shall terminate for
purposes of Title IV of ERISA, (vii) any Group Member or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency of,
a Multiemployer Plan or a determination that a Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); or (vi) any other event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (i) through (vi)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or

 

61



--------------------------------------------------------------------------------

(h)    one or more judgments or decrees shall be entered against the Parent
Borrower or any Material Subsidiary at any time involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has not disclaimed or reserved the right to disclaim coverage)
of $100,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

(i)    (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of the Parent Borrower, except as a result of a
transaction permitted under Section 7.4(c); (ii) the board of directors of the
Parent Borrower shall cease to consist of a majority of Continuing Directors; or
(iii) any Foreign Subsidiary Borrower shall cease to be a direct or indirect
Wholly Owned Subsidiary of the Parent Borrower;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Parent Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Parent
Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Parent Borrower shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be invested in
cash equivalents as directed by the Parent Borrower and reasonably acceptable to
the Administrative Agent and shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Parent Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Parent Borrower hereunder
and under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Parent Borrower
(or such other Person as may be lawfully entitled thereto). Except as expressly
provided above in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Parent Borrower.

SECTION 9.    THE AGENTS

9.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such

 

62



--------------------------------------------------------------------------------

action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.    Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Parent Borrower), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has

 

63



--------------------------------------------------------------------------------

received notice from a Lender or the Parent Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

9.6    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

9.7    Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent-Related Person”) in its capacity as such (to the extent
not reimbursed by the Parent Borrower and without limiting the obligation of the
Parent Borrower to do so), ratably according to their respective Aggregate
Exposure Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Aggregate Exposure Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever (including the reasonable fees,
disbursements and other charges of counsel) that may at any time (whether before
or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent-Related Person in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such
Agent-Related Person under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (including the reasonable fees, disbursements
and other charges of counsel) that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such
Agent-Related Person’s gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

64



--------------------------------------------------------------------------------

9.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Parent
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or 8(f)
shall have occurred and be continuing) be subject to approval by the Parent
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

9.10    Documentation Agents and Syndication Agents. Neither the Documentation
Agents nor the Syndication Agents shall have any duties or responsibilities
hereunder in its capacity as such.

SECTION 10.    MISCELLANEOUS

10.1    Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce or forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any principal payment in respect of any Incremental Term Loan, reduce
the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Majority
Facility Lenders of each adversely affected Facility)

 

65



--------------------------------------------------------------------------------

and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment of any interest or fee payable hereunder, or
increase the amount of any Lender’s Revolving Commitment, in each case without
the written consent of each Lender directly affected thereby; (ii) extend the
expiration date of any Lender’s Revolving Commitment without the written consent
of each Revolving Lender directly affected thereby (it being agreed that,
notwithstanding anything to the contrary in this Section 10.1, such extension
may be effected without the approval of the Required Lenders); (iii) eliminate
or reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iv) with respect to a particular Facility,
change the ratable allocation of payments among the Lenders under such Facility
specified in Section 2.13 without the written consent of each such Lender
directly affected thereby; (v) reduce any percentage specified in the definition
of Required Lenders, consent to the assignment or transfer by the Parent
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents (except as is expressly provided for in Section 10.6(f)) or
release the Parent Borrower from its obligations under Section 11 of this
Agreement, in each case without the written consent of all Lenders; (vi) reduce
the percentage specified in the definition of Majority Facility Lenders with
respect to any Facility without the written consent of all Lenders under such
Facility; (vii) amend, waive or modify any condition precedent set forth in
Section 5.2 with respect to any extensions of credit under the Revolving
Facility without the written consent of the Majority Facility Lenders under such
Facility; (viii) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent; or (ix) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. In furtherance of clause (vii) of this Section 10.1, (i) any amendment,
waiver or modification with respect to Section 7.1 or (ii) any amendment, waiver
or modification of any provision of this Agreement or any other Loan Document at
a time when a Default or Event of Default is in existence, and that would have
the effect of eliminating such Default or Event of Default, shall in each case
not be deemed to be effective for the purpose of determining whether the
conditions precedent set forth in Section 5.2 to the making of any extension of
credit under the Revolving Facility have been satisfied unless the Majority
Facility Lenders under such Facility shall have consented to such amendment,
waiver or modification.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

If, in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender” or “each Lender directly affected thereby”, the consent
of the Required Lenders is obtained, but the consent of other necessary Lenders
is not obtained (any such Lender whose consent is necessary but not obtained
being referred to herein as a “Non-Consenting Lender”), then the Parent Borrower
may, at its sole cost and expense, elect to replace a Non-Consenting Lender as a
Lender party to this Agreement (or to replace such Non-Consenting Lender from
the Facility for which consent is being sought); provided that, concurrently
with such replacement, (i) another bank or other entity which is

 

66



--------------------------------------------------------------------------------

reasonably satisfactory to the Parent Borrower and the Administrative Agent,
and, with respect to assignees that are Revolving Lenders, the Issuing Lender
shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b)(ii) of Section 10.6 (with
the Parent Borrower paying any applicable processing and recordation fee),
(ii) the replacement Lender shall grant its consent with respect to the
applicable proposed amendment, waiver or consent and (iii) the Parent Borrower
shall pay to such Non-Consenting Lender in same day funds on the day of such
replacement all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Parent Borrower hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.14 and 2.15 (assuming that the Loans of such
Non-Consenting Lender have been prepaid on such date rather than sold to the
replacement Lender).

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Parent Borrower, may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any technical and immaterial errors and omissions or
correct any typographical error or other manifest error or omissions in any Loan
Document. Further, the Administrative Agent and the Parent Borrower may amend,
modify or supplement this Agreement or any other Loan Document in accordance
with Section 2.12(b), and the Parent Borrower, with the consent of the
Administrative Agent, may amend, modify or supplement any Loan Document without
the consent of any Lender or the Required Lenders in order to make any
amendments to the extent necessary to effectuate clause (B) of Section 2.12(a);
provided that any such amendment shall be provided to the Lenders.

10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrowers and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Parent Borrower and Foreign Subsidiary Borrowers:

   Roper Technologies, Inc.   

6901 Professional Parkway East, Suite 200

  

Sarasota, FL 34240

  

Attention: Robert T. Crisci,

  

                 Chief Financial Officer

  

Telephone: 941-556-2611

  

Email:    rcrisci@ropertech.com

 

Administrative Agent

  

JPMorgan Chase Bank, N.A.

  

10 South Dearborn, Floor L2

  

Chicago, IL 60603

  

Attention: Charitra Shetty

  

Email: charitra.shetty@chase.com (with a copy to jpm.agency.cri@jpmorgan.com)

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

67



--------------------------------------------------------------------------------

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Parent Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5    Payment of Expenses and Taxes. The Parent Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and customary
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Parent Borrower prior to the Closing Date (in the case of amounts to be
paid on the Closing Date) and from time to time thereafter on a quarterly basis
or such other periodic basis as the Administrative Agent shall deem appropriate;
provided that (i) with respect to legal counsel, the Parent Borrower shall only
be required to reimburse the reasonable fees and disbursements of a single law
firm for the Administrative Agent and any local counsel as shall be reasonably
necessary (subject to any limitations agreed to in writing by the Administrative
Agent) and (ii) any written request for reimbursement shall list in reasonable
detail all expenses as to which reimbursement is being requested, (b) to pay or
reimburse each Lender, the Issuing Lender and the Administrative Agent for all
its reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents related to the Loan Documents, including the reasonable
fees and disbursements of counsel to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold each Lender, the Issuing
Lender and the Administrative Agent harmless from, any and all recording and
filing fees, (d) to the extent permitted by applicable law, (i) not to assert,
and the Parent Borrower and each Loan Party hereby waives, any claim against the
Administrative Agent, any Issuing Lender and any Lender, and any Related Party
of any of the foregoing Persons (each such Person being called a “Lender-Related
Person”) for any Liabilities arising from the use by others of information or
other materials (including, without limitation, any personal data) obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) not to assert, and each other party hereto
agrees not to assert, and each such party hereby waives, any Liabilities against
any other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document, or any agreement or instrument contemplated hereby or thereby,
the transactions contemplated hereby or thereby, any Loan or

 

68



--------------------------------------------------------------------------------

Letter of Credit or the use of the proceeds thereof; provided that nothing in
this clause (d) shall relieve the Parent Borrower or any other Loan Party of any
obligation it may have to indemnify an Indemnitee, as provided in clause
(e) below, against any special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party and (e) to pay, indemnify, and
hold each Lender, Issuing Lender and Agent, and each Related Party of any of the
foregoing Persons (each, an “Indemnitee”) harmless from and against any and all
Liabilities and related expenses with respect to the execution, delivery,
enforcement, performance and administration of this Agreement and the other Loan
Documents and any such other documents, including any Proceeding regardless of
whether any Indemnitee is a party thereto and whether or not the same are
brought by a Borrower, its equity holders, affiliates or creditors or any other
Person, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (e), collectively, the
“Indemnified Liabilities”), provided that the Parent Borrower shall have no
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from (i) the gross negligence, bad faith or willful misconduct of such
Indemnitee or (ii) a material breach of such Indemnitee’s obligations under the
Loan Documents, and provided, further, that this Section 10.5(d) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim. Without limiting the foregoing, and to the
extent permitted by applicable law, the Parent Borrower agrees not to assert and
to cause its Subsidiaries not to assert, and hereby waives and agrees to cause
its Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all Liabilities and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 10.5 shall be payable not later than 10 days after written demand
therefor. Statements payable by the Parent Borrower pursuant to this
Section 10.5 shall be submitted in writing to John K. Stipancich (Telephone
No. 941-556-2620) (Email: jstipancich@ropertech.com), at the address of the
Parent Borrower set forth in Section 10.2, or to such other Person or address as
may be hereafter designated by the Parent Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.

10.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) other than as is expressly provided for in
Section 10.6(f), the Parent Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Parent Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees, other than to a natural person,
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent of:

(A)    the Parent Borrower (such consent not to be unreasonably withheld,
delayed or conditioned), provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Section 8(a) or (f) has
occurred and is continuing, any other Person; provided,

 

69



--------------------------------------------------------------------------------

further, that the Parent Borrower shall be deemed to have consented to any such
assignment unless the Parent Borrower shall object thereto by written notice to
the Administrative Agent within ten Business Days after having received written
notice thereof and a written request for such consent stating that the Parent
Borrower will be deemed to have given consent to such assignment unless it shall
have objected in writing within ten Business Days;

(B)    the Administrative Agent (such consent not to be unreasonably withheld,
delayed or conditioned), provided that no consent of the Administrative Agent
shall be required for an assignment of all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C)    in the case of any assignment of a Revolving Commitment, the Issuing
Lender (such consent not to be unreasonably withheld, delayed or conditioned),
provided no consent of the Issuing Lender shall be required for an assignment of
all or a portion of a Revolving Commitment to a Revolving Lender.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (in the case of Term Loans) and $5,000,000 (in the case of the
Revolving Loans and/or the Revolving Commitment of any Lender) unless each of
the Parent Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Parent Borrower shall be required if an Event of
Default under Section 8(a) or (f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (to be paid by the relevant Lender, except as
provided in Section 2.18), provided that contemporaneous assignments to a Person
and its affiliates or Approved Funds shall be deemed to be a single assignment
for the purposes of this clause (B); and

(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

70



--------------------------------------------------------------------------------

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Parent Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Parent Borrower, the Administrative Agent, the Issuing
Lender and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent Borrower or any Lender at any reasonable
time, subject to reasonable advance notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)    Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than competitors of any Group Member) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Parent Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant.
The Parent Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.15(g) and (h)
(it being understood that

 

71



--------------------------------------------------------------------------------

the documentation required under Section 2.15(g) shall be delivered to the
participating Lender and the information and documentation required under
Section 2.15(h) will be delivered to the Parent Borrower and the Administrative
Agent)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section; provided that such
Participant shall not be entitled to receive any greater payment under Sections
2.14 or 2.15, with respect to any participation, than its participating Lender
would have been entitled to receive, unless the sale of the participation to
such Participant is made with the Parent Borrower’s prior written consent. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Parent Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e)    The Parent Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

(f)    Upon at least 15 days’ advance written notice to the Administrative
Agent, the Parent Borrower may assign all of its rights hereunder; provided that
(i) immediately after the consummation of such transaction, the Capital Stock of
the Person to whom the Parent Borrower’s rights have been assigned (the
“Successor Borrower”) is held, directly or indirectly, by the Persons who held
the Capital Stock of the Parent Borrower immediately prior to the consummation
of such transaction, in substantially the same percentages, (ii) the Successor
Borrower is a corporation incorporated under the laws of any state of the United
States of America, (iii) the Successor Borrower shall own (directly or
indirectly, including through Subsidiaries), at the time of such assignment, all
or substantially all of the assets owned by the Parent Borrower and its
Subsidiaries immediately prior to the consummation of such transaction, (iv) the
Successor Borrower shall have assumed the Parent Borrower’s obligations under
this Agreement and under the other Loan Documents pursuant to documentation
reasonably satisfactory to the Administrative Agent, (v) the Successor Borrower
shall have become a party to this Agreement by executing a Joinder Agreement,
(vi) no Default or Event of Default shall have occurred and be continuing at the
time of such assignment and (vii) the Administrative Agent shall have received
such evidence of good standing, corporate authority and the authorization of
such assignment, delegation and assumption and such opinions of counsel as the
Administrative Agent shall have reasonably requested.

 

72



--------------------------------------------------------------------------------

10.7    Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility (with nothing in Section 8 being deemed to
constitute such an allocation), if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the obligations owing to it under any Loan
Document by any Borrower (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to any other Lender,
if any, in respect of such obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of such obligations owing to each such other Lender, as
shall be necessary to cause such Benefitted Lender to share the excess payment
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such Benefitted Lender, such
purchase shall be rescinded, and the purchase price returned, to the extent of
such recovery, but without interest.

(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, to the maximum extent permitted by law, with
the consent of the Required Lenders but without prior notice to any Borrower
(any such notice being expressly waived by each Borrower to the extent permitted
by applicable law), upon the occurrence and during the continuance of an Event
of Default pursuant to Section 8(a) or Section 8(f), to set off and appropriate
and apply against any amount under this Agreement then due and owing to such
Lender any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of such Borrower; provided
that if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set-off. Each Lender agrees promptly to notify the
Parent Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.8    Counterparts; Electronic Execution. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of (a) this Agreement, (b) any other Loan Document and/or (c) any document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Agreement, any other Loan
Document and/or the transactions contemplated hereby and/or thereby (each an
“Ancillary Document”) that is an Electronic Signature transmitted by telecopy,
emailed pdf or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative

 

73



--------------------------------------------------------------------------------

Agent and each of the Lenders shall be entitled to rely on such Electronic
Signature purportedly given by or on behalf of the Parent Borrower or any other
Loan Party without further verification thereof and without any obligation to
review the appearance or form of any such Electronic signature and (ii) upon the
request of the Administrative Agent or any Lender, any Electronic Signature
shall be promptly followed by a manually executed counterpart. Without limiting
the generality of the foregoing, each of the Borrowers and each Loan Party
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Parent Borrower and the Loan Parties, Electronic Signatures transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page and/or any electronic images of this
Agreement, any other Loan Document and/or any Ancillary Document shall have the
same legal effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Loan Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Loan Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Lender-Related Person for any
Liabilities arising solely from the Administrative Agent’s and/or any Lender’s
reliance on or use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any Liabilities arising as a result of the
failure of the Parent Borrower and/or any other Loan Party to use any available
security measures in connection with the execution, delivery or transmission of
any Electronic Signature. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Parent Borrower and the Administrative
Agent.

10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12    Submission To Jurisdiction; Waivers. Each Borrower hereby irrevocably
and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

74



--------------------------------------------------------------------------------

(b)    consents that any such action or proceeding may, to the maximum extent
permitted by law, be brought in such courts and waives, to the maximum extent
permitted by law, any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees, to the maximum
extent permitted by law, not to plead or claim the same;

(c)    agrees, to the maximum extent permitted by law, that service of process
in any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to the Parent Borrower at its address referred to in
Section 10.2;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)    waives, to the maximum extent permitted by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any indirect, special, exemplary, punitive or consequential damages.

10.13    Acknowledgements. Each Borrower hereby acknowledges and agrees that
(a) no fiduciary, advisory or agency relationship between the Group Members and
the Credit Parties is intended to be or has been created in respect of any of
the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the
Group Members on other matters, and the relationship between the Credit Parties,
on the one hand, and the Group Members, on the other hand, in connection
herewith and therewith is solely that of creditor and debtor, (b) the Credit
Parties, on the one hand, and the Group Members, on the other hand, have an
arm’s length business relationship that does not directly or indirectly give
rise to, nor do the Group Members rely on, any fiduciary duty to the Group
Members or their affiliates on the part of the Credit Parties, (c) the Group
Members are capable of evaluating and understanding, and the Group Members
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents, (d) the Group
Members have been advised that the Credit Parties are engaged in a broad range
of transactions that may involve interests that differ from the Group Members’
interests and that the Credit Parties have no obligation to disclose such
interests and transactions to the Group Members, (e) the Group Members have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Group Members have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Lender Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Group
Members, any of their affiliates or any other Person, (g) none of the Credit
Parties has any obligation to the Group Members or their affiliates with respect
to the transactions contemplated by this Agreement or the other Loan Documents
except those obligations expressly set forth herein or therein or in any other
express writing executed and delivered by such Lender Party and the Group
Members or any such affiliate and (h) no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Credit Parties or among the Group Members and the
Credit Parties.

10.14    Confidentiality. Each of the Administrative Agent, each Lender and each
Issuing Lender agrees to keep confidential all non-public information provided
to it by any Group Member, the Administrative Agent or any Lender pursuant to or
in connection with this Agreement that is designated

 

75



--------------------------------------------------------------------------------

by the provider thereof as confidential and use such information solely in
connection with matters related to the Loan Documents; provided that nothing
herein shall prevent the Administrative Agent or any Lender from disclosing any
such information (a) to the Administrative Agent, any other Lender or any
affiliate thereof in connection with matters related to the Loan Documents,
(b) subject to an agreement to comply with the provisions of this Section, to
any actual or prospective Transferee or any direct or indirect counterparty to
any Swap Agreement (or any professional advisor to such counterparty) to which
the Administrative Agent, such Lender or any affiliate thereof is a party,
(c) to its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates in connection with
matters related to the Loan Documents, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed (other
than, to the knowledge of the relevant Person, in violation of this Agreement),
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document or (j) if agreed in writing by
the Parent Borrower in its sole discretion, to any other Person.

10.15    WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.16    Judgment Currency. (a) The Loan Parties’ obligations hereunder and
under the other Loan Documents to make payments in a specified currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the date on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrowers covenant and agree to pay, or cause to be paid, to the
maximum extent permitted by law, such additional amounts, if any (but in any
event not a lesser amount), as may be necessary to ensure that the amount paid
in the Judgment Currency, when converted at the rate of exchange prevailing on
the date of payment, will produce the amount of the Obligation Currency which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

 

76



--------------------------------------------------------------------------------

(c)    For purposes of determining any rate of exchange or currency equivalent
for this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

10.17    USA PATRIOT Act. Each Lender hereby notifies the Parent Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act.

10.18    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

 

  (a)

the application of any Write-Down and Conversion Powers by an the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

 

  (b)

the effects of any Bail-In Action on any such liability, including, if
applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

  (iii)

the variation of the terms of such liability in connection with the exercise of
the Write-Down    and Conversion Powers of the applicable Resolution Authority.

10.19    Notice of Commitment Termination. The Parent Borrower hereby gives
notice that it wishes to terminate the commitments under the Existing Credit
Agreement effective as of the Closing Date and to prepay in full the loans
outstanding thereunder on the Closing Date. Each Lender that is a party to the
Existing Credit Agreement, by its execution of this Agreement, waives any
requirement of prior notice set forth in the Existing Credit Agreement as a
condition of the right of the Parent Borrower to terminate the commitments or to
prepay the loans thereunder.

10.20    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

77



--------------------------------------------------------------------------------

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

SECTION 11.    GUARANTEE

11.1    Guarantee. The Parent Borrower hereby unconditionally and irrevocably
guarantees, as a primary obligor and not merely a surety, to the Administrative
Agent, for the ratable benefit of the Lenders and their respective successors,
transferees and assigns, the prompt and complete payment and performance by the
Foreign Subsidiary Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Foreign Borrower Obligations.

(a)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Parent Borrower hereunder and
under the other Loan Documents shall in no event exceed the amount which can be
guaranteed by the Parent Borrower under applicable federal laws, state laws or
the laws of any other jurisdiction relating to the insolvency of debtors.

(b)    The guarantee contained in this Section 11 shall remain in full force and
effect until such time as the Foreign Borrower Obligations (other than
contingent indemnification obligations) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
notwithstanding that from time to time during the term of this Agreement any
Borrower may be free from any obligations; provided that at such time as the
Foreign Borrower Obligations (other than contingent indemnification obligations)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding, the guarantee and all obligations (other
than those expressly stated to survive such termination) of the Parent Borrower
under this Section 11 shall terminate, all without delivery of any instrument or
performance of any act by any Person.

(c)    No payment made by any Borrower or any other Person or received or
collected by the Administrative Agent or any Lender from any Borrower or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Foreign Borrower Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of the Parent Borrower
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Parent Borrower in respect of the Foreign Borrower Obligations or
any payment received or collected from the Parent Borrower in respect of the
Foreign Borrower Obligations), remain liable for the Foreign Borrower
Obligations until such time as the Foreign Borrower Obligations (other than
contingent indemnification obligations) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding.

 

78



--------------------------------------------------------------------------------

11.2    No Subrogation. Notwithstanding any payment made by the Parent Borrower
hereunder or any set-off or application of funds of the Parent Borrower by the
Administrative Agent or any Lender, the Parent Borrower shall not be entitled to
be subrogated to any of the rights of the Administrative Agent or any Lender
against any Foreign Subsidiary Borrower or right of offset held by the
Administrative Agent or any Lender for the payment of the Foreign Borrower
Obligations, nor shall the Parent Borrower seek or be entitled to seek any
contribution or reimbursement from any Foreign Subsidiary Borrower in respect of
payments made by the Parent Borrower hereunder, until, in each case, Loans, the
Reimbursement Obligations and the other obligations under the Loan Documents
(other than contingent indemnification obligations) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding. If any amount shall be paid to the Parent Borrower on account of
such subrogation rights at any time when all of the Foreign Borrower Obligations
(other than contingent indemnification obligations) shall not have been paid in
full, such amount shall be held by the Parent Borrower in trust for the
Administrative Agent and the Lenders, segregated from other funds of the Parent
Borrower, and shall, forthwith upon receipt by the Parent Borrower, be turned
over to the Administrative Agent in the exact form received by the Parent
Borrower (duly indorsed by the Parent Borrower to the Administrative Agent, if
required), to be applied against the Foreign Borrower Obligations, whether
matured or unmatured, in such order as the Administrative Agent may determine.

11.3    Amendments, etc. with Respect to the Foreign Borrower Obligations. The
Parent Borrower shall remain obligated hereunder notwithstanding that, without
any reservation of rights against the Parent Borrower and without notice to or
further assent by the Parent Borrower, any demand for payment of any of the
Foreign Borrower Obligations made by the Administrative Agent or any Lender may
be rescinded by the Administrative Agent or such Lender and any of the Foreign
Borrower Obligations continued, and the Foreign Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement and the other Loan Documents and any other documents
executed and delivered in connection herewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Foreign Borrower
Obligations may be sold, exchanged, waived, surrendered or released.

11.4    Guarantee Absolute and Unconditional. To the fullest extent permitted by
law, the Parent Borrower waives any and all notice of the creation, renewal,
extension or accrual of any of the Foreign Borrower Obligations and notice of or
proof of reliance by the Administrative Agent or any Lender upon the guarantee
contained in this Section 11 or acceptance of the guarantee contained in this
Section 11; the Foreign Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 11; and all dealings between the Foreign Subsidiary Borrowers, on the
one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 11. The Parent Borrower
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon any Foreign Subsidiary Borrower with respect to the
Foreign Borrower Obligations. The Parent Borrower understands and agrees that to
the fullest extent permitted by law, the guarantee contained in this Section 11
shall be construed as a continuing, absolute and unconditional guarantee of
payment, and not merely of collection, without regard to (a) the validity or
enforceability of this Agreement or any other Loan Document, any of the Foreign
Borrower Obligations or any other guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Foreign Subsidiary

 

79



--------------------------------------------------------------------------------

Borrower or any other Person against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
any Foreign Subsidiary Borrower or the Parent Borrower as guarantor hereunder)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of any Foreign Subsidiary Borrower for the Foreign Borrower
Obligations, or of the Parent Borrower under the guarantee contained in this
Section 11, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against the
Parent Borrower, the Administrative Agent or any Lender may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any other Person (including by way of any right
of offset), and any failure by the Administrative Agent or any Lender to make
any such demand, to pursue such other rights or remedies or to collect any
payments from any other Person or to exercise any such right of offset, or any
release of any other Person or failure to exercise any such right of offset,
shall not relieve the Parent Borrower of any obligation or liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent or any Lender
against the Parent Borrower. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

11.5    Reinstatement. The guarantee contained in this Section 11 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Foreign Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Foreign Subsidiary Borrower, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Foreign Subsidiary Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made.

11.6    Payments. The Parent Borrower hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Funding Office.

11.7    Subsidiary Guarantors. The Parent Borrower may at any time make any
Domestic Subsidiary that is a Wholly Owned Subsidiary a Subsidiary Guarantor
upon satisfaction of the conditions specified in this Section 11.7, in which
case such Subsidiary shall for all purposes be a Subsidiary Guarantor hereunder.
A Domestic Subsidiary that is a Wholly Owned Subsidiary shall become a
Subsidiary Guarantor upon delivery to the Administrative Agent of:

(a)    a Subsidiary Guarantee (or, if applicable, a joinder to an existing
Subsidiary Guarantee in substantially the form attached to such Subsidiary
Guarantee), executed and delivered by such Domestic Subsidiary;

(b)    a certificate of such Domestic Subsidiary, substantially in the form of
Exhibit B, with appropriate insertions and attachments; and

(c)    a customary legal opinion of counsel to such Domestic Subsidiary, in form
and substance reasonably satisfactory to the Administrative Agent.

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ROPER TECHNOLOGIES, INC., as Parent Borrower By:  

/s/ Robert Crisci                                                         

Name:   Robert Crisci Title:   Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

By:  

/s/ Jonathan Bennett

Name:   Jonathan Bennett Title:   Executive Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Matt J. Perrizo

Name:   Matt J. Perrizo Title:   Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Cameron Cardozo

Name:   Cameron Cardozo Title:   Senior Vice President



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Christopher Sked

Name:   Christopher Sked Title:   Managing Director By:  

/s/ Karim Remtoula

Name:   Karim Remtoula Title:   Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Jason Rinne

Name:   Jason Rinne Title:   Director



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Rafael De Paoli

Name:   Rafael De Paoli Title:   Managing Director



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Brandon M. White

Name:   Brandon M. White Title:   Senior Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Dan Beckwith

Name:   Dan Beckwith Title:   Senior Vice President



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Brent Fieser

Name:   Brent Fieser Title:   Director



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Phil Andresen

Name:   Phil Andresen Title:   Vice President



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Andra Bosneaga

Name:   Andra Bosneaga Title:   Vice-President



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Bernadette Collins

Name:   Bernadette Collins Title:   Senior Vice President



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Oscar D. Cortez

Name:   Oscar D. Cortez Title:   Authorized Signatory



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Ken Gorski

Name:   Ken Gorski Title:   Vice President



--------------------------------------------------------------------------------

TRUIST BANK (formerly known as Branch Banking and Trust Company, and as
Successor by merger to SunTrust Bank), as a Lender By:  

/s/ Max Greer

Name:   Max Greer Title:   Senior Vice President



--------------------------------------------------------------------------------

Schedule 1.1A Commitments

 

Lender

   Revolving Commitment      L/C Commitment  

JPMorgan Chase Bank, N.A.

   $ 280,000,000.00      $ 50,000,000.00  

Bank of America, N.A.

   $ 280,000,000.00      $ 50,000,000.00  

Wells Fargo Bank, N.A.

   $ 280,000,000.00      $ 50,000,000.00  

Mizuho Bank, Ltd.

   $ 215,000,000.00     

MUFG Bank, Ltd.

   $ 215,000,000.00     

PNC Bank, National Association

   $ 215,000,000.00     

TD Bank, N.A.

   $ 215,000,000.00     

Truist Bank

   $ 215,000,000.00     

U.S. Bank, National Association

   $ 185,000,000.00     

BNP Paribas

   $ 150,000,000.00     

Citizens Bank, N.A.

   $ 150,000,000.00     

Royal Bank of Canada

   $ 150,000,000.00     

The Bank of Nova Scotia

   $ 150,000,000.00     

Comerica Bank

   $ 100,000,000.00     

HSBC Bank USA, N.A.

   $ 100,000,000.00     

The Huntington National Bank

   $ 100,000,000.00        

 

 

    

 

 

 

Total

   $ 3,000,000,000.00      $ 150,000,000.00     

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 3.1 Outstanding Letters of Credit

 

JPM LC Ref

  

Beneficiary

  

Applicant

   Expiry
Date      Amount USD   CPCS-156085    STATE BANK OF INDIA    AC Analytical
Controls BV      9/1/2021        1,347.33   CPCS-157741    DEUTSCHE BANK AG   
COMPRESSOR CONTROLS Corporation      10/15/2020        271,053.00   CPCS-157749
   JPMORGAN CHASE BANK, N.A.    COMPRESSOR CONTROLS Corporation      3/14/2021  
     31,490.40   CPCS-202704    JPMORGAN CHASE BANK, N.A.    COMPRESSOR CONTROLS
Corporation      7/27/2021        399,252.30   CPCS-210033    NATIXIS    alpha
technologies uk      3/5/2021        2,384.13   CPCS-213585    JPMORGAN CHASE
BANK (CHINA) CO LTD    ac analytical controls bv      11/30/2020        4,945.00
  CPCS-216161    NATIONAL BANK OF KUWAIT    COMPRESSOR CONTROLS Corporation     
1/15/2021        367,060.44   CPCS-354914    JPMORGAN CHASE BANK (CHINA)    AC
ANALYTICAL CONTROLS BV      5/30/2021        5,691.40   CPCS-375157    AIRPORT
COMMISSION    TransCore LP      9/23/2021        3,000,000.00   CPCS-379889   
JPMORGAN CHASE BANK (CHINA) COMPANY    AC ANALYTICAL CONTROLS BV      7/30/2021
       4,942.50   CPCS-434573    tdc pointe, llc    Aderant North America Inc.
     11/1/2020        261,400.00   CPCS-434574    XL Specialty Insurance Company
   ROPER TECHNOLOGIES, INC.      4/30/2021        3,149,000.00   CPCS-434578   
PS Business Parks, L.P.    ROPER TECHNOLOGIES, INC.      5/15/2021       
360,000.00  



--------------------------------------------------------------------------------

JPM LC Ref

  

Beneficiary

  

Applicant

   Expiry
Date      Amount USD   CPCS-789770    BANCO POPULAR ESPANOL    LOGITECH LTD     
1/30/2021        3,086.25   CPCS-818716    JPMORGAN CHASE BANK, N.A.   
TransCore LP      9/10/2021        4,574,704.63   CPCS-832709    JPMORGAN CHASE
BANK, N.A.    TransCore LP      9/23/2021        2,026,494.59   CPCS-866455   
iowa economic development authority    civco medical instruments co., inc     
1/17/2021        100,000.00   CPCS-893055    601 w. companies llc and, brickell
   strata decision technology, llc      10/31/2020        650,000.00  
CPCS-894368    CREDITO ITALIANO SPA    COMPRESSOR CONTROLS Corporation     
4/30/2021        16,706.90   CPCS-913825    JPMORGAN CHASE BANK (CHINA)    ac
analytical controls bv      1/31/2021        4,358.00   CPCS-915006    THE
REGIONAL MUNICIPALITY OF HALTON    NEPTUNE TECHNOLOGY GROUP      12/31/2020     
  76,666.54   CPCS-939983    JPMORGAN CHASE BANK, N.A.    COMPRESSOR CONTROLS
Corporation      5/30/2021        880,172.20   CPCS-941414    JPMORGAN CHASE
BANK, N.A., SYDNEY    SUNQUEST INFORMATION SYSTEMS PTY.      9/23/2021       
26,471.87   CPCS-946483    unicredit spa    compressor controls corporation     
12/30/2020        53,000.00   CPCS-965219    THE REGIONAL MUNICIPALITY OF HALTON
   NEPTUNE TECHNOLOGY GROUP      12/31/2020        38,333.27   D-246382   
ZURICH AMERICAN INSURANCE COMPANY    ROPER INDUSTRIES, INC.      4/1/2021       
75,000.00  



--------------------------------------------------------------------------------

JPM LC Ref

  

Beneficiary

  

Applicant

   Expiry
Date      Amount USD   D-246419    NATIONAL UNION FIRE INSURANCE    ROPER
TECHNOLOGIES, INC.      4/1/2021        1,019,189.00   NUSCGS001709    Cryostar
S.A.S.    COMPRESSOR CONTROLS Corporation      9/23/2021        29,117.74  
NUSCGS002988    JPMORGAN CHASE BANK, N.A., SYDNEY    SUNQUEST INFORMATION
SYSTEMS, INC.      1/31/2021        3,687,750.00   NUSCGS005279    Reliance
Sibur Elastomer Pvt Ltd    Alpha Technologies Services LLC      1/10/2021       
56,305.30   NUSCGS005381    STATE BANK OF INDIA    AC Analytical Controls BV   
  10/31/2020        8,941.02   NUSCGS005755    DEUTSCHE BANK AG    COMPRESSOR
CONTROLS Corporation      9/23/2021        69,865.00   NUSCGS018209    STATE
BANK OF INDIA    Logitech (UK) Ltd      5/31/2021        9,639.30   NUSCGS018260
   JPMORGAN CHASE BANK, N.A.    ZETEC, INC.      9/9/2020        38,511.70  
NUSCGS018264    JPMORGAN CHASE BANK, N.A.    ZETEC, INC.      9/19/2020       
58,386.92   NUSCGS018546    JPMORGAN CHASE BANK, N.A.    COMPRESSOR CONTROLS
Corporation      9/23/2021        71,198.75   NUSCGS018547    STATE BANK OF
INDIA    COMPRESSOR CONTROLS Corporation      9/23/2021        7,260.00  
NUSCGS018548    RELIANCE INDUSTRIES LIMITED    COMPRESSOR CONTROLS Corporation
     1/19/2021        21,500.00   NUSCGS018757    BBK    COMPRESSOR CONTROLS
Corporation      9/23/2021        103,799.99   NUSCGS018805    NEW JERSEY
DEPARTMENT    ROPER TECHNOLOGIES, INC.      8/31/2021        183,800.00  
NUSCGS024813    BANCO JP MORGAN S.A    ROPER BRASIL COMERCIO E PROMOCAO     
10/16/2020        29,205.07  



--------------------------------------------------------------------------------

JPM LC Ref

  

Beneficiary

  

Applicant

   Expiry
Date      Amount USD   NUSCGS025205    STATE BANK OF INDIA    PETROLEUM ANALYZER
COMPANY, LP      9/23/2021        20,097.00   NUSCGS025843    LINDE ENGINEERING
NORTH AMERICA    DYNISCO INSTRUMENTS LLC      9/23/2021        10,000.00  
NUSCGS026092    STATE BANK OF INDIA    LOGITECH LTD      2/16/2021        491.26
  NUSCGS027707    STATE BANK OF INDIA    COMPRESSOR CONTROLS Corporation     
9/23/2021        35,650.00   NUSCGS027709    DEUTSCHE BANK AG    COMPRESSOR
CONTROLS Corporation      9/23/2021        132,556.36   NUSCGS027712    BBK   
COMPRESSOR CONTROLS Corporation      9/23/2021        114,008.00   NUSCGS027784
   JPMORGAN CHASE BANK, N.A.    ZETEC, INC.      9/23/2020        16,756.34  
NUSCGS027785    JPMORGAN CHASE BANK, N.A.    ZETEC, INC.      9/10/2020       
30,786.37   NUSCGS027786    JPMORGAN CHASE BANK, N.A.    ZETEC, INC.     
11/18/2020        109,671.88   NUSCGS027788    JPMORGAN CHASE BANK, N.A.   
ZETEC, INC.      11/25/2020        24,829.80   NUSCGS027937    SOCIETE GENERALE
   COMPRESSOR CONTROLS Corporation      9/23/2021        33,104.20  
NUSCGS027938    STATE BANK OF INDIA    COMPRESSOR CONTROLS Corporation     
9/23/2021        10,700.00   NUSCGS028105    JPMORGAN CHASE BANK, N.A.    ZETEC,
INC.      2/21/2021        82,792.50   NUSCGS028107    BANCO DE GALICIA Y BUENOS
AIRES    ZETEC, INC.      9/23/2021        25,582.94  



--------------------------------------------------------------------------------

JPM LC Ref

  

Beneficiary

  

Applicant

   Expiry
Date      Amount USD   NUSCGS028108    JPMORGAN CHASE BANK, N.A.    ZETEC, INC.
     3/21/2021        114,451.34   NUSCGS028109    JPMORGAN CHASE BANK, N.A.   
ZETEC, INC.      3/21/2021        91,502.35   NUSCGS028111    BANCO DE GALICIA Y
BUENOS AIRES    ZETEC, INC.      6/6/2021        1,583.00   NUSCGS028112   
JPMORGAN CHASE BANK, N.A.    ZETEC, INC.      9/21/2021        16,834.80  
NUSCGS028113    JPMORGAN CHASE BANK, N.A.    ZETEC, INC.      6/21/2021       
23,593.60   NUSCGS028154    AIBEL A/S    COMPRESSOR CONTROLS Corporation     
9/23/2021        73,942.40   NUSCGS028155    Moritani America    COMPRESSOR
CONTROLS Corporation      10/4/2020        82,492.00   NUSCGS028157    OP
CORPORATE BANK PLC    COMPRESSOR CONTROLS Corporation      1/24/2021       
44,027.69   NUSCGS028159    CREDIT SUISSE (SCHWEIZ) AG    COMPRESSOR CONTROLS
Corporation      9/23/2021        151,192.40   NUSCGS028160    DEUTSCHE BANK AG
   COMPRESSOR CONTROLS Corporation      9/23/2021        119,215.67  
NUSCGS028161    CREDIT SUISSE (SCHWEIZ) AG    COMPRESSOR CONTROLS Corporation   
  9/23/2021        226,788.60   NUSCGS028162    UNICREDIT BANK AG    COMPRESSOR
CONTROLS Corporation      9/23/2021        201,265.64   NUSCGS028163    SOCIETE
GENERALE    COMPRESSOR CONTROLS Corporation      9/30/2020        48,694.21  
NUSCGS028731    STATE BANK OF INDIA    phase analyzer company ltd      9/23/2021
       8,115.00   NUSCGS029096    JPMORGAN CHASE BANK, N.A.    LOGITECH LIMITED
     9/23/2021        16,349.79  



--------------------------------------------------------------------------------

JPM LC Ref

  

Beneficiary

  

Applicant

   Expiry
Date      Amount USD   NUSCGS029098    STATE BANK OF INDIA    LOGITECH LTD.     
9/23/2021        26,675.92   NUSCGS030709    JPMORGAN CHASE BANK, N.A.    USON
LTD      9/23/2021        80,205.00   NUSCGS030934    BANK OF CHINA   
STRUERS(SHANGHAI) INTERNATIONAL      11/17/2020        12,219.18   NUSCGS031238
   JPMORGAN CHASE BANK, N.A.    ZETEC, INC.      7/12/2021        7,670.58  
NUSCGS031239    JPMORGAN CHASE BANK, N.A.    ZETEC, INC.      9/23/2021       
51,951.75   NUSCGS031240    JPMORGAN CHASE BANK, N.A.    ZETEC, INC.     
9/23/2021        27,666.00   NUSCGS031241    JPMORGAN CHASE BANK, N.A.    ZETEC,
INC.      9/14/2021        10,379.80   NUSCGS031242    JPMORGAN CHASE BANK, N.A.
   ZETEC, INC.      9/23/2021        5,305.15   NUSCGS031243    JPMORGAN CHASE
BANK, N.A.    ZETEC, INC.      9/23/2021        23,191.42   NUSCGS031244   
JPMORGAN CHASE BANK, N.A.    ZETEC, INC.      9/23/2021        43,094.30  
NUSCGS031245    JPMORGAN CHASE BANK, N.A.    ZETEC, INC.      9/22/2021       
2,392.00   NUSCGS031246    JPMORGAN CHASE BANK, N.A.    ZETEC, INC.     
9/23/2021        3,216.85   NUSCGS031247    DEUTSCHE BANK AG    COMPRESSOR
CONTROLS Corporation      5/31/2021        250,416.28   NUSCGS031248    DEUTSCHE
BANK AG    COMPRESSOR CONTROLS Corporation      3/2/2021        167,569.58  



--------------------------------------------------------------------------------

JPM LC Ref

  

Beneficiary

  

Applicant

   Expiry
Date      Amount USD   NUSCGS031249    SOCIETE GENERALE    COMPRESSOR CONTROLS
Corporation      11/18/2020        198,096.10   NUSCGS031250    BANCO SANTANDER
RIO S.A.    COMPRESSOR CONTROLS Corporation      10/31/2020        347,652.50  
NUSCGS031251    SOCIETE GENERALE    COMPRESSOR CONTROLS Corporation     
9/30/2020        22,712.10   NUSCGS031252    SOCIETE GENERALE    COMPRESSOR
CONTROLS Corporation      11/30/2020        146,082.63   NUSCGS031253   
DEUTSCHE BANK AG    COMPRESSOR CONTROLS Corporation      10/30/2020       
45,042.52   NUSCGS031254    MORITANI AMERICA, INC.    COMPRESSOR CONTROLS
Corporation      11/30/2020        503,522.17   NUSCGS031255    SOCIETE GENERALE
   COMPRESSOR CONTROLS Corporation      11/30/2020        68,136.31  
NUSCGS031256    MORITANI AMERICA    COMPRESSOR CONTROLS Corporation     
10/30/2020        315,839.00   NUSCGS031447    MORITANI AMERICA    COMPRESSOR
CONTROLS CORPORATION      11/30/2020        209,326.77   NUSCGS031448   
MORITANI AMERICA    COMPRESSOR CONTROLS CORPORATION      1/14/2021       
247,476.00   NUSCGS031449    MORITANI AMERICA    COMPRESSOR CONTROLS CORPORATION
     11/30/2020        522,000.00   NUSCGS031450    SOCIETE GENERALE   
COMPRESSOR CONTROLS Corporation      11/30/2020        297,144.15   NUSCGS031451
   DEUTSCHE BANK AG    COMPRESSOR CONTROLS Corporation      3/2/2021       
201,083.49   NUSCGS031452    DEUTSCHE BANK AG    COMPRESSOR CONTROLS Corporation
     9/23/2021        72,180.52   NUSCGS031453    DEUTSCHE BANK AG    COMPRESSOR
CONTROLS Corporation      5/31/2021        300,499.53   NUSCGS031454    DEUTSCHE
BANK AG    COMPRESSOR CONTROLS Corporation      10/30/2020        67,563.78  



--------------------------------------------------------------------------------

JPM LC Ref

  

Beneficiary

  

Applicant

   Expiry
Date      Amount USD   NUSCGS031467    JPMORGAN CHASE BANK, N.A.    ZETEC, INC.
     9/23/2021        43,485.25   NUSCGS031468    JPMORGAN CHASE BANK, N.A.   
ZETEC, INC.      9/23/2021        30,669.75   NUSCGS031469    JPMORGAN CHASE
BANK, N.A.    ZETEC, INC.      9/23/2021        34,158.95   NUSCGS031470   
JPMORGAN CHASE BANK, N.A.    ZETEC, INC.      9/23/2021        11,667.35  
NUSCGS031471    JPMORGAN CHASE BANK, N.A.    ZETEC, INC.      2/20/2021       
26,949.56   NUSCGS031472    ZAGREBACKA BANKA DD    ZETEC, INC.      10/30/2020  
     707,229.00   NUSCGS032106    IDBI BANK LIMITED    Roper Industries
Manufacturing      9/23/2021        7,327.00   NUSCGS032380    SOCIETE GENERALE
   technolog sarl      8/31/2021        1,193,350.00   NUSCGS032477    JPMORGAN
CHASE BANK, N.A. RIYADH    Transcore ITS LLC      3/1/2021        375,058.74  
NUSCGS032526    JPMORGAN CHASE BANK, N.A. RIYADH    TRANSCORE ITS LLC     
3/1/2021        750,117.49   NUSCGS033042    BARCLAYS BANK INTERNATIONAL   
STRUERS LIMITED      1/31/2021        104,548.57   NUSCGS033048    BANK OF CHINA
   ROPER INDUSTRIES MANUFACTURING      8/31/2021        8,752.99   TDTS-208937
   National bank of Kuwait, SAK    COMPRESSOR CONTROLS Corporation     
7/15/2021        466,964.78   TPTS-331646    JPMORGAN CHASE BANK, N.A.    ROPER
INDUSTRIES, LTD      6/22/2021        80,205.00  



--------------------------------------------------------------------------------

JPM LC Ref

  

Beneficiary

  

Applicant

   Expiry
Date      Amount USD   TPTS-644171    jpmorgan chase bank, n.a.    COMPRESSOR
CONTROLS Corporation      1/15/2021        48,301.40   TPTS-693533   
ORLANDO-ORANGE COUNTY    TransCore LP      7/12/2021        1,000,000.00  
TPTS-696819    RIYAD BANK LTD.    PAC LP      5/15/2021        51,168.96  



--------------------------------------------------------------------------------

Schedule 4.4 Consents, Authorizations, Filings and Notices

None.



--------------------------------------------------------------------------------

Schedule 4.6 Litigation

None.



--------------------------------------------------------------------------------

Schedule 4.14 Subsidiaries

 

Name of Subsidiary (100% owned (either directly

or indirectly) unless otherwise noted)

  

Jurisdiction of
Incorporation/Organization

3089554 Nova Scotia ULC    Canada AC Analytical Controls B.V.    Netherlands AC
Analytical Controls Holding B.V.    Netherlands AC Analytical Controls Services
B.V.    Netherlands Acumen PM, LLC    Texas Aderant Canada Company    Canada
Aderant Case Management, LLC    Delaware Aderant CM, LLC    Delaware Aderant
CompuLaw, LLC    Delaware Aderant CRM, LLC    Delaware Aderant DoD, LLC   
Delaware Aderant Enterprise Holdings, Inc.    Delaware Aderant FM, LLC   
Delaware Aderant Holdings, Inc.    Delaware Aderant Imaging, LLC    Delaware
Aderant International Holdings, Inc.    Delaware Aderant Legal Holdings, Inc.   
Delaware Aderant Legal Holdings (AUS) Pty Ltd    Australia Aderant Legal
Holdings (NZ) ULC    New Zealand Aderant Legal (UK) Limited    United Kingdom
Aderant North America, Inc.    Florida Aderant Parent Holdings, Inc.    Delaware
Aderant RainMaker, LLC    Delaware Aderant Redwood, LLC    Delaware Advanced
Sensors Limited    United Kingdom Alpha Holdings of Delaware I LLC    Delaware
Alpha Holdings of Delaware II LLC    Delaware Alpha Technologies B.V.   
Netherlands Alpha Technologies GmbH    Germany Alpha Technologies Japan LLC   
Delaware Alpha Technologies Services LLC    Delaware Alpha Technologies U.K.   
United Kingdom Alpha Technologies, s.r.o.    Czech Republic Alpha Trust
Corporation    Delaware Alpha UK Holdings LLC    Delaware



--------------------------------------------------------------------------------

Amot Controls Corporation    Delaware Amot Controls GmbH    Germany Amot/Metrix
Investment Company, Inc.    Delaware Amphire Solutions, Inc.    Delaware Amtech
Systems (Hong Kong) Limited (85% Owned)    Hong Kong Amtech Systems, LLC   
Delaware Amtech World Corporation    Delaware Aplifi, Inc.    Delaware Ascension
Technology Corporation    Delaware Atlantic Health Partners, Inc.    Delaware
Atlas Healthcare Software India Private Limited    India Avitru, LLC    Utah
Axium Holdco, Inc.    Delaware CBORD Holdings Corp.    Delaware Centurion
Research Solutions, LLC    Virginia Civco Holding, Inc.    Delaware Civco
Medical Instruments Co., Inc.    Iowa CIVCO Medical Solutions B.V.   
Netherlands Clinisys Group Limited    United Kingdom Clinisys Scotland Limited
   United Kingdom Clinisys Solutions Limited    United Kingdom Compressor
Controls (Beijing) Corporation Ltd.    China Compressor Controls LLC    Iowa
Compressor Controls Corporation B.V.    Netherlands Compressor Controls
Corporation Middle East    Delaware Compressor Controls Corporation S.r.l.   
Italy Compressor Controls Mauritius Ltd.    Mauritius Compressor Controls Pty
Ltd.    Australia Cointec Ingenieros y Consultores, S.L.    Spain
ConstructConnect, Inc.    Delaware ConstructConnect Canada, Inc.    Canada
Cornell Pump Company    Delaware C/S Solutions, Inc.    California Dash I, Inc.
   Delaware DAT Solutions, LLC    Delaware Data Innovations LLC    Delaware Data
Innovations Canada Ltd.    Canada Data Innovations Cooperatief U.A.   
Netherlands Data Innovations Europe S.A.    Belgium Data Innovations Latin
America Ltda    Brazil



--------------------------------------------------------------------------------

Dawning Technologies, LLC    Delaware DCMH Group Holdings, Inc.    Delaware DCMH
Group Holdings, LLC    Delaware DCMH Holdings, Inc.    Delaware Deltek Ajera
Inc.    Oregon Deltek Asia Pacific (HK) Limited    Hong Kong Deltek Australia
Pty Ltd.    Australia Deltek Danmark A/S    Denmark Deltek France SAS    France
Deltek GB Limited    United Kingdom Deltek GmbH    Germany Deltek, Inc.   
Delaware Deltek Nederland B.V.    Netherlands Deltek Netherlands B.V.   
Netherlands Deltek Norge AS    Norway Deltek Systems (Canada), Inc.    Canada
Deltek Systems (Colorado) Inc.    Wyoming Deltek Systems (Philippines) Ltd.   
Virginia Deltek Sverige AB    Sweden Deltek WST LLC    Texas DI Acquisition
Subsidiary, Inc.    Delaware DI Dutch Holdings LLC    Delaware DI Hong Kong
Limited    Hong Kong Dominion I, Inc.    Delaware Dynamic Instruments, Inc.   
California Dynisco Enterprises GmbH    Germany Dynisco Enterprises, LLC   
Delaware Dynisco Europe GmbH    Germany Dynisco Holding GmbH    Germany Dynisco
Hong Kong Holdings, Limited    Hong Kong Dynisco Instruments LLC    Delaware
Dynisco Instruments S.a.r.l.    France Dynisco LLC    Delaware Dynisco Parent,
Inc.    Delaware Dynisco S.r.l.    Italy Dynisco Shanghai Sensor and Instrument
Co., Ltd.    China Dynisco –Viatran (M) Sdn Bhd    Malaysia Dynisco Viatran LLC
   Delaware Dynisco-Viatran Instrument Sdn Bhd    Malaysia Fluid Metering, Inc.
   Delaware



--------------------------------------------------------------------------------

FMS Purchasing & Services, Inc.    Florida Foodlink Holdings, Inc.    California
Foodlink IT India Private Limited    India Foundry Visionmongers (Ireland)
Limited    Ireland FSI Holdings, Inc.    Virginia FTI Flow Technology, Inc.   
Delaware GeneInsight, Inc.    Delaware Getloaded Corporation    Delaware
Handshake Software, Inc.    Georgia Hansco Automatisering B.V.    Netherlands
Hansen Technologies Corporation    Illinios Hansen Technologies Europe GmbH   
Germany Harbour Holding Corp.    Delaware Hardy Process Solutions    California
Horizon Software International, LLC    Georgia HRsmart Canada Inc.    Canada
HRsmart Czech Republic    Czech Republic HRsmart France SAS    France HRsmart
Germany GmbH    Germany HRsmart, Inc.    Delaware HRsmart International   
Cayman Islands HRsmart International Holdings LLC    Texas HRsmart Mexico   
Mexico HRsmart SA (Pty) Ltd.    South Africa HRsmart Talent Management Solutions
Europe Limited    United Kingdom HRsmart Ventures LLC    Texas Innovative
Product Achievements, LLC    Delaware Inovonics Corporation    Colorado INPUT,
Inc.    Delaware Instill Corporation    Delaware Intellitrans Canada Ltd.   
Canada IntelliTrans Limited    United Kingdom Intellitrans Sweden AB    Sweden
Intellitrans, LLC    Delaware IPA Acquisition Subsidiary, Inc.    Delaware
iPipeline Co., Ltd.    Japan iPipeline Canada Inc    Quebec iPipeline, Inc   
Delaware iPipeline Holdings, Inc    Delaware iPipeline Limited    United Kingdom



--------------------------------------------------------------------------------

ISL Finance SAS    France ISL Holding, SAS    France ISL Scientifique de
Laboratorie - ISL, S.A.S.    France iSqFt Holdings, Inc.    Delaware iSqFt
Parent Corporation    Delaware iSqFt Sub, Inc.    Delaware IT Canada Holdings,
LLC    Delaware iTradeNetwork, Inc.    Delaware Job Access LTDA    Brazil K/S
Roper Holding    Denmark K/S Roper Investments    Denmark Laser App, Inc.   
Delaware Link Logistics Holding LLC    Delaware Loadlink Technologies
Corporation    Canada Logitech Limited    United Kingdom Managed Health Care
Associates, Inc.    Delaware Marumoto Struers K.K.    Japan MED Professional
Services, LLC    Delaware Medical Information Professional Systems GmbH   
Germany Medical Information Professional Systems NV    Belgium Medina
Acquisition LLC    Delaware MEDTEC, Inc.    Iowa Metrix Instrument Co., L.P.   
Delaware MHA Long Term Care Network, Inc.    Delaware MIPS Austria GesmbH   
Austria MIPS CZ s.r.o    Czech Republic MIPS Deutschland GmbH & Co. KG   
Germany MIPS Deutschland Holding GmbH    Germany MIPS France Sarl    France MIPS
Nederland B.V.    Netherlands MIPS Schweiz AG    Switzerland MIPS Software
Iberica SL    Spain MPR Readers Inc.    Delaware mySBX Corporation    Delaware
Navigator Group Purchasing, Inc.    Tennessee NDI Europe GmbH    Germany Neptune
Technology Group (Canada) Co.    Canada Neptune Technology Group Inc.   
Delaware Neptune Technology Group Mexico S.de R.L. de C.V.    Mexico Neptune
Technology Group Mexico Services S. de R.L. de C.V.    Mexico



--------------------------------------------------------------------------------

Neptune Technology Group Services Inc.    Delaware Nippon Roper K.K.    Japan
Northern Digital Inc.    Canada Off-Campus Advantage, LLC    Delaware Omega
Legal Systems, Inc.    Arizona PAC Denmark ApS    Netherlands PAC GmbH   
Germany PAC Instruments Asia PTE. Ltd.    Singapore PAC Instruments (Thailand)
Company Limited    Thailand PAC (Shanghai) Co. Ltd.    China PB Bidco Limited   
United Kingdom PB Holdco Limited    United Kingdom PB Midco Limited    United
Kingdom PB Topco Limited    United Kingdom Petroleum Analyzer Company L.P.   
Delaware PGP UK Limited    Scotland Phase Analyzer Company Ltd.    Canada
PowerPlan Canada ULC    Canada PowerPlan Holdings Inc.    Delaware PowerPlan
Inc.    Delaware PowerPlan Intermediate Holdings Inc.    Delaware PowerPlan
Operations ANZ Pty Ltd    Australia PowerPlan Operations Ltd.    United Kingdom
Project Cobalt Acquisition Corp    Canada Project Diamond Intermediate Holdings
Corporation    Delaware Project Torque Intermediate Holdings Inc.    Delaware
Project V Merger Sub Inc.    Delaware QSC 1208 Limited    United Kingdom QSC
1209 Limited    United Kingdom Rebate Tracking Group, LLC    Florida Resonant
Software, Inc.    Delaware RF IDeas, Inc.    Delaware RI Marketing India Private
Limited    India RIL Holding Limited    United Kingdom RMT, Inc.    Arizona Roda
Deaco Valve Inc.    Canada Roper Acquisitions Holdings Inc.    Delaware Roper
Brasil Comercio E Promocao De Productos E Servicos LTDA    Brazil Roper Canada
Holdings LP    Canada



--------------------------------------------------------------------------------

Roper Canada UK Limited    United Kingdom Roper Denmark UK Limited    United
Kingdom Roper Engineering s.r.o.    Czech Republic Roper Europe GmbH    Germany
Roper EUR Pte. Ltd.    Singapore Roper Germany GmbH    Germany Roper Germany
GmbH & Co. KG    Germany Roper GM Denmark Holdings ApS    Denmark Roper Holdings
Limited    United Kingdom Roper Holdings, Inc.    Delaware Roper IH LLC   
Delaware Roper Industrial Products Investment Company    Delaware Roper
Industries, Inc.    Delaware Roper Industries Denmark ApS    Denmark Roper
Industries Deutschland GmbH    Germany Roper Industries Limited    United
Kingdom Roper Industries Manufacturing (Shanghai) Co., Ltd.    China Roper
Industries Mauritius Ltd.    Mauritius Roper Industries UK Limited    United
Kingdom Roper International Holding, Inc.    Delaware Roper International
Holding Limited    United Kingdom Roper International Holding SCS    Luxembourg
Roper LLC    Russian Federation Roper Luxembourg Finance S.a.r.l.    Luxembourg
Roper Luxembourg Holdings S.a.r.l.    Luxembourg Roper Luxembourg S.a.r.l.   
Luxembourg Roper Middle East Ltd.    Dubai (FZE) Roper NL1 UK Limited    United
Kingdom Roper NL2 UK Limited    United Kingdom Roper Pte. Ltd.    Singapore
Roper Pump Company    Delaware Roper Scientific B.V.    Netherlands Roper
Scientific SAS    France Roper Scot LP    United Kingdom Roper Southeast Asia
LLC    Delaware Roper Swiss Finance GmbH    Switzerland Roper UK Investments
Limited    United Kingdom Roper UK, Ltd.    United Kingdom Roper US Finance I
LLC    Delaware Roper US Finance II LLC    Delaware



--------------------------------------------------------------------------------

Roper-Mex, L.P.    Delaware Ropintassco 1, LLC    Delaware Ropintassco 2, LLC   
Delaware Ropintassco 3, LLC    Delaware Ropintassco 4, LLC    Delaware
Ropintassco 5, LLC    Delaware Ropintassco 6, LLC    Delaware Ropintassco 7, LLC
   Delaware Ropintassco Holdings, L.P.    Delaware RT Merger Sub, Inc.   
Delaware Shanghai Roper Industries Trading Co., Ltd.    China SHP Group
Holdings, Inc.    Delaware Sinmed Holding International B.V.    Netherlands
SIRA, LLC    Delaware Societe de Distribution de Logiciels Medicaux    France
SoftWriters, Inc.    Delaware Softwriters Holdings, Inc.    Delaware Sohnar Pty
Ltd    Australia Star Purchasing Services, LLC    Wisconsin Strata Acquisition
Subsidiary, Inc.    Delaware Strata Decision Technology LLC    Illinios Strata
Parallel II Inc.    Delaware Strategic Healthcare Programs Blocker LLC   
Delaware Strategic Healthcare Programs Blocker 2, Inc.    Delaware Strategic
Healthcare Programs, L.L.C.    Delaware Strategic Healthcare Programs Holdings,
LLC    Delaware Struers (Shanghai) International Trading Ltd.    China Struers
A/S    Denmark Struers GmbH    Germany Struers Inc.    Delaware Struers Limited
   United Kingdom Struers Limited    Canada Struers SAS    France Student
Advantage, LLC    Delaware Sunquest Europe Limited    United Kingdom Sunquest
Holdings, Inc.    Delaware Sunquest Information Systems (Europe) Limited   
United Kingdom Sunquest Information Systems (International) Limited    United
Kingdom Sunquest Information Systems, Inc.    Pennsylvania Sunquest Information
Systems Pty Ltd    Australia



--------------------------------------------------------------------------------

Taupo Holdings, Inc.    Delaware Technolog Group Limited    United Kingdom
Technolog Holdings Ltd.    United Kingdom Technolog Limited    United Kingdom
Technolog SARL    France The CBORD Group, Inc.    Delaware The Foundry Bidco
Limited    United Kingdom The Foundry Bidco No.2 Limited    United Kingdom The
Foundry Holdco Limited    United Kingdom The Foundry Holdings Limited    United
Kingdom The Foundry Intermediate Holdings Limited    United Kingdom The Foundry
Midco 3 Limited    United Kingdom The Foundry Midco No 1 Limited    United
Kingdom The Foundry Midco No 2 Limited    United Kingdom The Foundry Topco
Limited    United Kingdom The Foundry Topco No.2 Limited    United Kingdom The
Foundry USCo, Inc.    De+A329:D333laware The Foundry Visionmongers Ltd.   
United Kingdom The Tidewater Healthcare Shared Services Group, Inc.   
Pennsylvania The Washington Management Group, Inc.    District of Columbia TLP
Holdings, LLC    Delaware Torque Acquisition Holdco Inc.    Delaware Transcore
Atlantic, Inc.    Delaware Transcore CNUS, Inc.    Delaware Transcore Holdings,
Inc.    Delaware Transcore ITS, LLC    Delaware Transcore Nova Scotia
Corporation    Canada Transcore Partners, LLC    Delaware Transcore, LP   
Delaware Trinity Integrated Systems Limited    United Kingdom UHF Purchasing
Services, LLC    Delaware Union Square Software Limited    United Kingdom Union
Square Software (International) Limited    United Kingdom Union Square Software
Pty    Australia Union Square Software Inc.    Canada Uson L.P.    Delaware Uson
Limited    United Kingdom Utilitec Limited    United Kingdom Utilitec Services
Limited    United Kingdom Utility Data Services Limited    United Kingdom



--------------------------------------------------------------------------------

Verathon Holdings (Delaware) Inc.    Delaware Verathon Inc.    Washington
Verathon Medical (Australia) Pty Limited    Australia Verathon Medical (Canada)
ULC    Canada Verathon Medical (Europe) B.V.    Netherlands Verathon Medical
(France) SARL    France Verathon Medical (Hong Kong) Limited    Hong Kong
Verathon Medical (Japan) K.K.    Japan Verathon Medical (UK) Ltd.    United
Kingdom Viastar Services, LP    Texas Viatran Corporation    New York Walter
Herzog GmbH    Germany WorkBook APAC Ltd.    Vietnam Workbook Software A/S   
Denmark Zetec (Shanghai) Co., Ltd.    China Zetec France    France Zetec Korea,
Inc.    Delaware Zetec Rental LLC    Delaware Zetec Services, Inc.    Delaware
Zetec, Inc.    Washington



--------------------------------------------------------------------------------

Schedule 4.16 Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 5.2 Conditions Precedent to Valor Acquisition Extension of Credit

The funding of any extension of credit the proceeds of which will be used to
finance the Valor Acquisition will be subject to satisfaction (or waiver) of the
following additional conditions precedent:

(i)    The Valor Acquisition Purchase Agreement shall not have been altered,
amended or otherwise changed or supplemented or any provision waived or
consented to in a manner that is materially adverse to the Lenders without the
prior written consent of the Administrative Agent on behalf of the Required
Lenders (such consent not to be unreasonably withheld, delayed or conditioned);
it being understood and agreed that (a)(i) any decrease in the purchase price of
less than 10% shall not be materially adverse to the interests of the Lenders so
long as such decrease is allocated to reduce the amount of such extension of
credit on at least a pro rata basis with the other intended funding sources for
the Valor Acquisition and (ii) any decrease in the purchase price of equal to or
greater than 10% shall be deemed materially adverse to the interests of the
Lenders, (b)(i) any increase in the purchase price equal to or greater than 10%
of the purchase price shall be deemed materially adverse to the interests of the
Lenders and (ii) any increase in the purchase price less than 10% of the
purchase price shall be materially adverse to the interests of the Lenders
unless funded with equity proceeds or in the form of equity or cash on hand and
(c) any amendment, modification, waiver or consent that results in a change to
the definition of the term “Company Material Adverse Effect” (as defined in the
Valor Acquisition Purchase Agreement as in effect on the Valor Acquisition
Purchase Agreement Date) shall be deemed to be materially adverse to the
Lenders). The Valor Acquisition shall have been, or shall concurrently with such
extension of credit be, consummated in accordance with the terms of the Valor
Acquisition Purchase Agreement, as such terms may be altered, amended or
otherwise changed, supplemented, waived or consented to in accordance with the
immediately preceding sentence.

(ii)    The existing indebtedness of Valor outstanding under that certain first
lien credit agreement and that certain second lien credit agreement, in each
case dated as of July 2, 2018 (collectively, the “Valor Credit Agreements”), but
in each case excluding any Letters of Credit and Hedging Obligations (each as
defined in the applicable Valor Credit Agreement) associated with the Valor
Credit Agreements, shall have been repaid in full substantially concurrently
with the Valor Acquisition Consummation Date.

(iii)    The Administrative Agent shall have received a solvency certificate in
the form attached hereto as Annex A from the chief financial officer of the
Parent Borrower, certifying that the Parent Borrower and its subsidiaries, on a
consolidated basis after giving effect to the Valor Acquisition and such
extension of credit, are solvent.

(iv)    Since the Valor Acquisition Purchase Agreement Date, there shall not
have occurred or arisen a Company Material Adverse Effect (as defined in the
Valor Acquisition Purchase Agreement as in effect on the Valor Acquisition
Purchase Agreement Date without giving effect to any amendment thereof or
consent thereunder).

(v)    Such extension of credit (if any) shall have occurred prior to the
earliest of (a) the Termination Date (as defined in the Valor Acquisition
Purchase Agreement as in effect on the Valor Acquisition Purchase Agreement Date
without giving effect to any amendment thereto or consent thereunder) in the
event the Valor Acquisition Consummation Date has not occurred on or prior to
such date, (b) the occurrence of the Valor Acquisition Consummation Date without
the use of such extension of credit and (c) the termination or expiration of the
Valor Acquisition Purchase Agreement in accordance with its terms.

(vi)    The aggregate principal amount of such extension of credit shall not
exceed $1,500,000,000, and there shall be no more than one such extension of
credit.



--------------------------------------------------------------------------------

ANNEX A TO SCHEDULE 5.2

FORM OF

SOLVENCY CERTIFICATE

[            ], 20    

This Solvency Certificate is delivered pursuant to Section 5.2(c) of the Credit
Agreement, dated as of September 2, 2020 (the “Credit Agreement”) by and among
Roper Technologies, Inc., (the “Parent Borrower”), the Foreign Subsidiary
Borrowers party thereto from time to time, the Lenders party thereto from time
to time (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”), and the other agents and parties
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Parent Borrower and not in his individual capacity, as follows:

 

  1.

I am the Chief Financial Officer of the Parent Borrower. I am familiar with the
Valor Acquisition and related transactions, and have reviewed the Credit
Agreement, financial statements referred to in Section 6.1 of the Credit
Agreement and such documents and made such investigation as I have deemed
relevant for the purposes of this Solvency Certificate.

 

  2.

As of the date hereof, immediately after giving effect to the consummation of
the Valor Acquisition and related transactions, on and as of such date (i) the
fair value of the assets of the Parent Borrower and its subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Parent Borrower and its
subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Parent Borrower and its subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Parent Borrower and its subsidiaries on a consolidated basis on
their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Parent Borrower and its subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Parent Borrower and its subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Valor Acquisition Consummation Date.

 

  3.

As of the date hereof, immediately after giving effect to the consummation of
the Valor Acquisition and related transactions, the Parent Borrower does not
intend to, and the Parent Borrower does not believe that it or any of its
subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its debts or the debts of any such subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Parent Borrower and not
individually and the undersigned shall have no personal liability to the
Administrative Agent or the Lenders with respect thereto.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

ROPER TECHNOLOGIES, INC.     By:  

 

    Name:   Robert T. Crisci     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Schedule 7.2(d) Existing Indebtedness

PAC Shanghai Co. Ltd - Borrowing Facility at Bank of Tokyo Mitsubishi (MUFG)

19,035,159.51 (RMB) outstanding – Facility limit is 70,000,000 RMB



--------------------------------------------------------------------------------

Schedule 7.3(f) Existing Liens

Liens securing Indebtedness set forth on Schedule 7.2(d)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Credit Agreement, dated as of September 2, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among ROPER
TECHNOLOGIES, INC. (the “Parent Borrower”), the Foreign Subsidiary Borrowers
(together with the Parent Borrower, the “Borrowers”), the Lenders party thereto,
the Documentation Agents and Syndication Agents named therein and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

1.    I am the duly elected, qualified and acting [Responsible Officer] of the
Parent Borrower.

2.    I have reviewed and am familiar with the contents of this Certificate.

3.    I have reviewed the terms of the Credit Agreement and, to the extent
applicable, the Loan Documents and have made or caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Parent Borrower during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”). Such
review did not disclose the existence during or at the end of the accounting
period covered by the Financial Statements, and I have no knowledge of the
existence, as of the date of this Certificate, of any condition or event which
constitutes a Default or Event of Default[, except as set forth below].

4.    The covenant set forth in Section 7.1 of the Credit Agreement as listed
and calculated below is based on the financial statements attached hereto as
Attachment 1.

 

A-1



--------------------------------------------------------------------------------

Total Debt to Total Capital Ratio (Section 7.1)       The ratio of       (i)   
Consolidated Total Debt* as of such date       $                     
$                      $             to          (ii)    Total Capital as of
such date*       $             Ratio (must not be greater than):      
                   ☒    0.65 to 1.0

 

*

See Attachment 2 for calculations.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this      day of
            , 20        .

 

 

Name: Title:

 

A-3



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein is as of                     ,             .

Covenant Calculations

 

1    Consolidated Total Debt: for the Group Members at any date, without
duplication and determined on a consolidated basis in accordance with GAAP,
shall be, in each case to the extent that such amounts appear (or are required
to appear) on a consolidated balance sheet of the Parent Borrower prepared on a
consolidated basis in accordance with GAAP:       the sum of 1       (a)   
obligations for borrowed money,    $                (b)    obligations
representing the deferred purchase price of property or services (other than
accounts payable and other accrued obligations arising in the ordinary course of
such Person’s business and other than earn-outs or other similar forms of
contingent purchase prices),    $                (c)    obligations, whether or
not assumed, of others secured by Liens on property or assets now or hereafter
owned or acquired by such Person (other than Liens permitted under
Section 7.3(d) of the Credit Agreement),    $                (d)    obligations
which are evidenced by notes, acceptances, or other similar instruments,   
$                (e)    Capital Lease Obligations,    $                (f)   
obligations, contingent or otherwise, with respect to letters of credit or
similar arrangements,    $                (g)    Off-Balance Sheet Liabilities,
   $                (h)    Guarantee Obligations in respect of obligations of
the kind referred to in clauses (a) through (g) above and    $            

 

1

Consolidated Total Debt shall exclude (i) obligations, contingent or otherwise,
with respect to bids, trade, forward or futures contracts (other than in respect
of borrowed money), leases, statutory obligations, surety bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business and appeals bonds and (ii) obligations, contingent or otherwise, with
respect to letters of credit or similar arrangements in support of obligations
described in clause (i).



--------------------------------------------------------------------------------

   (i)    obligations in respect of standby letters of credit backstopping other
Indebtedness (excluding letters of credit backstopping performance obligations
and performance bonds (and other obligations of a like nature)    $            
      CONSOLIDATED TOTAL DEBT    $             2    Total Capital:       (a)   
Shareholders’ Equity: for the Group Members as of any date of determination,
consolidated shareholders’ equity of the Parent Borrower and its Subsidiaries as
of that date determined in accordance with GAAP    $                   plus:   
   (b)    Consolidated Total Debt    $                   TOTAL CAPITAL   
$            



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SECRETARY’S CERTIFICATE OF ROPER TECHNOLOGIES, INC.

This Secretary’s Certificate is delivered pursuant to Section 5.1(e) of the
Credit Agreement, dated as of September 2, 2020 (the “Credit Agreement”; terms
defined therein being used herein as therein defined), among Roper Technologies,
Inc., a Delaware Corporation (the “Company”), the Foreign Subsidiary Borrowers,
the Lenders party thereto, the Documentation Agents and Syndication Agents named
therein and JPMorgan Chase Bank, N.A., as administrative agent.

I, [        ], Secretary of the Company, DO HEREBY CERTIFY as follows:

1.    Attached hereto as Exhibit A is a complete and correct copy of the
Certificate of Incorporation of the Company, certified to be true, complete and
correct by the Secretary of State of the State of Delaware. No amendment or
other document relating to or affecting the Certificate of Incorporation of the
Company has been authorized or become effective since the date of the last
amendment, no amendment or other document relating to or affecting the
Certificate of Incorporation, as amended, has been filed in the office of the
Secretary of State of the State of Delaware since the date of the last amendment
and no action has been taken by the Company, its shareholders, directors or
officers for the purpose of effecting any further amendment to or modification
of such certificate of incorporation or for the merger, liquidation or
dissolution of the Company.

2.    Attached hereto as Exhibit B is a true, complete and correct copy of the
By-Laws of the Company as in full force and effect on the date hereof.

3.    Attached hereto as Exhibit C is a true, complete and correct copy of
resolutions duly adopted by the Board of Directors of the Company on
[            ], acting by [unanimous consent]. All such resolutions are in full
force and effect on the date hereof in the form in which adopted and no other
resolutions have been adopted by the Board of Directors of the Company or any
committee thereof relating to the Credit Agreement referred to below and the
transactions referred to in such resolutions.

4.    Each of the Credit Agreement, as executed by the Company, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and the
other Loan Documents (as defined in the Credit Agreement), is substantially in
the form approved by the Board of Directors of the Company pursuant to the
resolutions described in the foregoing paragraph.

 

B-1



--------------------------------------------------------------------------------

5.    The following persons are duly qualified and acting officers of the
Company, duly elected or appointed to the offices set forth opposite their
respective names, and each such person who, as an officer of the Company, signed
(i) the Credit Agreement, (ii) any Notes (as defined in the Credit Agreement)
delivered on September 2, 2020 and (iii) any other document delivered prior
hereto or on the date hereof in connection with the borrowings under the Credit
Agreement, was duly elected or appointed, qualified and acting as such officer
at the respective times of such signing and delivery, and set forth below are
the genuine signatures of such persons:

 

Name   Office   Signature

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate on this
                    .

 

Roper Technologies, Inc. By:  

 

Name:   Title:   Secretary

 

B-3



--------------------------------------------------------------------------------

I, [            ] [Title] of Roper Technologies, Inc., hereby certify that
[        ] is, as of the date hereof, the duly elected, qualified and acting
Secretary of Roper Technologies, Inc. and that the signature set forth above is
his true and correct signature.

Dated:                     , 2020

 

 

Name: Title:

 

B-4



--------------------------------------------------------------------------------

FORM OF SECRETARY’S CERTIFICATE

SECRETARY’S CERTIFICATE

The undersigned, [                ], the Secretary of [Company] (the “Company”),
is delivering this certificate pursuant to Section 5.1(e) of the Credit
Agreement, dated as of September 2, 2020 (“the Credit Agreement”), by and among
Roper Technologies, Inc., a Delaware corporation, as Parent Borrower, the
Foreign Subsidiary Borrowers as defined therein, the Lenders from time to time
parties thereto, the Documentation Agents and Syndication Agents named therein
and JPMorgan Chase Bank, N.A. as Administrative Agent.

I hereby certify, solely in my capacity as an officer of the Company and not in
my individual capacity, that:2

(a)    Attached hereto as Exhibit A is a complete and correct copy of the
[Certificate of Incorporation] of the Company, certified to be true, complete
and correct by the [Secretary of State of the State of [    ]]. No amendment or
other document relating to or affecting the [Certificate of Incorporation] of
the Company has been authorized or become effective since the date of the last
amendment, no amendment or other document relating to or affecting the
[Certificate of Incorporation], as amended, has been filed in the office of the
[Secretary of State of the State of [__]] since the date of the last amendment
and no action has been taken by the Company, its shareholders, directors or
officers for the purpose of effecting any further amendment to or modification
of such certificate of incorporation or for the merger, liquidation or
dissolution of the Company.

(b)    Attached hereto as Exhibit B is a true, complete and correct copy of the
[By-Laws] of the Company as in full force and effect on the date hereof.

(c)    Attached hereto as Exhibit C is a true, complete and correct copy of
resolutions duly adopted by the [Board of Directors] of the Company on
[                ], acting by unanimous consent. All such resolutions are in
full force and effect on the date hereof in the form in which adopted and no
other resolutions have been adopted by the [Board of Directors] of the Company
or any committee thereof relating to the Credit Agreement referred to below and
the transactions referred to in such resolutions.

(d)    Each of the [Credit Agreement][Subsidiary Guarantee Agreement dated as of
[                ], 2020 (the “Subsidiary Guarantee Agreement”)], as executed by
the Company, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and the other Loan Documents (as defined in the Credit
Agreement), is substantially in the form approved by the [Board of Directors] of
the Company pursuant to the resolutions described in the foregoing paragraph.

(e)    the following persons are duly qualified and acting directors of the
Company, duly elected or appointed to the offices set forth opposite their
respective names, and each such person who, as an officer of the Company, signed
(i) the [Credit Agreement][Subsidiary Guarantee Agreement] and (ii) any other
document delivered prior hereto or on the date hereof in connection with the
borrowings

 

 

2 

Paragraphs below to be modified as necessary to reflect the type of company and
any differences based on its jurisdiction of organization.



--------------------------------------------------------------------------------

under the Credit Agreement, was duly elected or appointed, qualified and acting
as such director at the respective times of such signing and delivery, and set
forth below are the genuine signatures of such persons:

 

Name    Office    Signature

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this certificate to be executed and
delivered by their Secretary as of the [    ] day of [    ], 20[    ].

 

[Name of the Company]

By:

 

 

Name:

 

Title:

 

 

3



--------------------------------------------------------------------------------

I, [                        ], [Title] hereby certify that [                ]
is, as of the date hereof, the duly elected, qualified and acting Secretary of
[the Company] and that the signature set forth above is his true and correct
signature.

Dated: [    ], 20[    ]

 

 

Name:

Title:

 

4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:                                         
                                2.    Assignee:   
                                                                            [and
is an Affiliate/Approved Fund of [identify Lender]1] 3.    Borrower(s):    Roper
Technologies, Inc. and the Foreign Subsidiary Borrowers 4.    Administrative
Agent:    JPMorgan Chase Bank, N.A., as administrative agent under the Credit
Agreement 5.    Credit Agreement:    The Credit Agreement dated as of
September 2, 2020 among Roper Technologies, Inc., as the Parent Borrower, the
Foreign Subsidiary Borrowers, the Lenders party thereto, the Documentation
Agents and Syndication Agents named therein and JPMorgan Chase Bank, N.A., as
Administrative Agent

 

1 

Select as applicable.

 

C-1



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Facility Assigned2   

Aggregate Amount of

Commitment/Loans for

all Lenders

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned of

Commitment/Loans3

   $                                                        
$                                                         %   
$                                                        
$                                                         %   
$                                                        
$                                                         %

Effective Date:                 , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR

By:  

 

Title:  

ASSIGNEE

 

NAME OF ASSIGNEE

By:  

 

Title:  

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Incremental Term Loans”).

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

C-2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By  

 

Title:  

[Consented to:]5

[ROPER TECHNOLOGIES, INC.]

By  

 

Title:  

[NAME OF ANY OTHER RELEVANT PARTY]

By  

 

Title:  

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 

To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Lender) is required by the terms of the Credit Agreement.

 

C-3



--------------------------------------------------------------------------------

ANNEX 1

Credit Agreement, dated as of September 2, 2020 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among Roper
Technologies, Inc. (the “Parent Borrower”), the Foreign Subsidiary Borrowers
(together with the Parent Borrower, the “Borrowers”; each, a “Borrower”), the
Lenders party thereto, the Documentation Agents and Syndication Agents named
therein and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”)

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of September 2, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ROPER TECHNOLOGIES, INC. (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (together with the Parent Borrower, the “Borrowers”; each,
a “Borrower”), the Lenders party thereto, the Documentation Agents and
Syndication Agents named therein and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E
(or such successor form thereto required under applicable law as of the date
hereof). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:         , 20[    ]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of September 2, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ROPER TECHNOLOGIES, INC. (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (together with the Parent Borrower, the “Borrowers”; each,
a “Borrower”), the Lenders party thereto, the Documentation Agents and
Syndication Agents named therein and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E (or such successor
form thereto required under applicable law as of the date hereof). By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:         , 20[    ]

 

D-2



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of September 2, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ROPER TECHNOLOGIES, INC. (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (together with the Parent Borrower, the “Borrowers”; each,
a “Borrower”), the Lenders party thereto, the Documentation Agents and
Syndication Agents named therein and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption (or such successor form thereto required under
applicable law as of the date hereof). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:  

Date:         , 20[    ]

 

D-3



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of September 2, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ROPER TECHNOLOGIES, INC. (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (together with the Parent Borrower, the “Borrowers”; each,
a “Borrower”), the Lenders party thereto, the Documentation Agents and
Syndication Agents named therein and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption (or such successor form
thereto required under applicable law as of the date hereof). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   Name:   Title:  

Date:         , 20[    ]

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NEW LENDER SUPPLEMENT

NEW LENDER SUPPLEMENT (this “New Lender Supplement”), dated                 ,
20    , to the Credit Agreement, dated as of September 2, 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Roper Technologies, Inc. (the “Parent Borrower”), the Foreign Subsidiary
Borrowers (together with the Parent Borrower, the “Borrowers”), the Lenders
parties thereto, the Documentation Agents and Syndication Agents named therein,
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Parent Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) by executing and delivering to the
Parent Borrower and the Administrative Agent a supplement to the Credit
Agreement in substantially the form of this New Lender Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this New Lender Supplement is accepted by
the Parent Borrower and the Administrative Agent, become a Lender for all
purposes of the Credit Agreement to the same extent as if originally a party
thereto, with [Incremental Term Loans of $                ] [Revolving
Commitment Increase of $                ].

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
referred to in Section 4.1 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this New Lender Supplement; (c) agrees that it has made and will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender including, without
limitation, Section 2.15(g) of the Credit Agreement.

3. The address of the undersigned for notices for the purposes of the Credit
Agreement is as follows:

4. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF LENDER] By  

 

  Name:   Title:

 

Accepted this          day of                 , 20    . ROPER TECHNOLOGIES, INC.
By  

 

  Name:   Title: Accepted this          day of                 , 20    .
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By  

 

  Name:   Title:

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF CONVERSION/CONTINUATION

Pursuant to the Credit Agreement, dated as of September 2, 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement), among
ROPER TECHNOLOGIES, INC. (the “Parent Borrower”), the Foreign Subsidiary
Borrowers (together with the Parent Borrower, the “Borrowers”; each, a
“Borrower”), the Lenders party thereto, the Documentation Agents and Syndication
Agents named therein and JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), this represents the undersigned
Borrower’s request to convert or continue Loans as follows:

1.    Date of conversion/continuation:                 , 20    

2.    Amount of Loans being converted/continued: $                

3.    Type of Loans being converted/continued:

a.    Revolving Loans

b.    Incremental Term Loans

4.    Nature of conversion/continuation:

a.    Conversion of ABR Loans to Eurocurrency Loans

b.    Conversion of Eurocurrency Loans to ABR Loans

c.    Continuation of Eurocurrency Loans as such

5.    If Loans are being continued as or converted to Eurocurrency Loans, the
duration of the new Interest Period that commences on the
conversion/continuation date:                  month(s)

 

F-1



--------------------------------------------------------------------------------

DATED:                , 20    

 

[INSERT NAME OF BORROWER] By:  

 

  Name:   Title:

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of                     , 20     (this “Agreement”),
among [NAME OF FOREIGN SUBSIDIARY BORROWER], a                          (the
“Subsidiary”), ROPER TECHNOLOGIES, INC., a Delaware corporation (the “Parent
Borrower”), and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the several banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of September 2, 2020 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the Parent
Borrower, the Foreign Subsidiary Borrowers (as defined in the Credit Agreement)
from time to time parties thereto, the Lenders, the Administrative Agent and
other agents party thereto.

The parties hereto hereby agree as follows:

1.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

2.    Pursuant to Section 2.19 of the Credit Agreement, the Parent Borrower
hereby designates the Subsidiary as a Foreign Subsidiary Borrower under the
Credit Agreement.

3.    The Parent Borrower and the Subsidiary, jointly and severally, represent
and warrant that the representations and warranties contained in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof to the extent such representations and warranties relate to the
Subsidiary or to this Agreement; provided that to the extent such
representations and warranties refer specifically to an earlier date, such
representations and warranties are true and correct in all material respects as
of such earlier date.

4.    The Parent Borrower agrees that the guarantee of the Parent Borrower
contained in Section 11 of the Credit Agreement will apply to the obligations of
the Subsidiary as a Foreign Subsidiary Borrower.

5.    Upon execution of this Agreement by the Parent Borrower, the Subsidiary
and the Administrative Agent, (i) the Subsidiary shall be a party to the Credit
Agreement and shall be a Foreign Subsidiary Borrower and a Borrower for all
purposes thereof and (ii) the Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.

6.    This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

7.    This Agreement may be executed in any number of counterparts (including by
facsimile transmission), each of which shall be an original, and all of which,
when taken together, shall constitute one agreement.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

[INSERT NAME OF SUBSIDIARY]

 

By:

 

 

 

Name:   Title:  

 

ROPER TECHNOLOGIES, INC.

 

By:

 

 

 

Name:   Title:  

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

By:

 

 

 

Name:   Title:  

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

 

 

SUBSIDIARY GUARANTEE AGREEMENT

made by

[NAME OF SUBSIDIARY GUARANTOR]

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of                     , 20    

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1. DEFINED TERMS      H-1              1.1.   

Definitions.

     H-1     1.2.   

Other Definitional Provisions.

     H-2       

SECTION 2. GUARANTEE

     H-2     2.1.   

Guarantee.

     H-2     2.2.   

Right of Contribution

     H-3     2.3.   

No Subrogation

     H-3     2.4.   

Amendments, etc. with respect to the Primary Obligations

     H-4     2.5.   

Guarantee Absolute and Unconditional

     H-4     2.6.   

Reinstatement

     H-5     2.7.   

Payments

     H-5     2.8.   

Subordination

     H-5   SECTION 3. REPRESENTATIONS AND WARRANTIES      H-5     3.1.   

Existence; Compliance with Law

     H-5     3.2.   

Power; Authorization; Enforceable Obligations

     H-6     3.3.   

No Legal Bar

     H-6   SECTION 4. MISCELLANEOUS      H-6     4.1.   

Amendments in Writing

     H-6     4.2.   

Notices

     H-6     4.3.   

No Waiver by Course of Conduct; Cumulative Remedies

     H-6     4.4.   

Enforcement Expenses; Indemnification

     H-7     4.5.   

Successors and Assigns

     H-7     4.6.   

Set-Off

     H-7     4.7.   

Counterparts

     H-8     4.8.   

Severability

     H-8     4.9.   

Section Headings

     H-8     4.10.   

Integration

     H-8     4.11.   

GOVERNING LAW

     H-8     4.12.   

Submission To Jurisdiction; Waivers

     H-8     4.13.   

Acknowledgements

     H-9     4.14.   

Additional Subsidiary Guarantors

     H-9     4.15.   

Releases

     H-9     4.16.   

WAIVER OF JURY TRIAL

     H-10  

SCHEDULES

 

Schedule 1

 

Notice Addresses

    

 

H-i



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTEE AGREEMENT

SUBSIDIARY GUARANTEE AGREEMENT, dated as of                         , 20    ,
made by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Subsidiary Guarantors”), in favor
of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of September 2, 2020 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Roper Technologies, Inc. (the
“Parent Borrower”), the Foreign Subsidiary Borrowers (as defined therein), the
Lenders, the Documentation Agents and Syndication Agents named therein and the
Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each Subsidiary Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the Subsidiary Guarantors in connection with the operation of their
respective businesses; and

WHEREAS, the Borrowers and the Subsidiary Guarantors are engaged in related
businesses, and each Subsidiary Guarantor will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make their respective extensions of credit to the Borrowers under the Credit
Agreement, each Subsidiary Guarantor hereby agrees as follows:

SECTION 1.    DEFINED TERMS

1.1.    Definitions

(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

(b)    The following terms shall have the following meanings:

“Agreement”: this Subsidiary Guarantee Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Guaranteed Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Primary Obligations or
Guarantor Obligations, as applicable, are owed.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2), whether on account of
guarantee obligations, reimbursement obligations, fees,



--------------------------------------------------------------------------------

indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to the Lenders
that are required to be paid by such Guarantor pursuant to the terms of this
Agreement).

“Guarantors”: the collective reference to each Subsidiary Guarantor and the
Parent Borrower; provided that each Guarantor shall be considered a Guarantor
only with respect to the Primary Obligations of any other Loan Party.

“Obligations”: with respect to any Loan Party, the collective reference to its
Primary Obligations and Guarantor Obligations.

“Primary Obligations”: with respect to any Loan Party, the collective reference
to the unpaid principal of and interest on the Loans and Reimbursement
Obligations and all other obligations and liabilities of such Loan Party
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, the other Loan Documents (other
than this Agreement), any Letter of Credit or any other document made, delivered
or given in connection with any of the foregoing, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by such Loan Party pursuant to the terms of any of the
foregoing agreements).

1.2.    Other Definitional Provisions

(a)    The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2.    GUARANTEE

2.1.    Guarantee

(a)    Each of the Subsidiary Guarantors hereby, jointly and severally with each
other Guarantor, unconditionally and irrevocably, guarantees to the
Administrative Agent, for the ratable benefit of the Guaranteed Parties and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Loan Parties when due (whether at the
stated maturity, by acceleration or otherwise) of the Primary Obligations.

(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor (other than
any Borrower) hereunder and under the other Loan Documents shall in no event
exceed the amount which can be guaranteed by such Subsidiary Guarantor under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).

 

H-2



--------------------------------------------------------------------------------

(c)    Each Subsidiary Guarantor agrees that the Primary Obligations may at any
time and from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Primary Obligations and the obligations of each Subsidiary
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Loan Parties may be free from any Primary
Obligations.

(e)    No payment made by any Borrower, any other Loan Party with Primary
Obligations, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from any
Borrower, any other Loan Party with Primary Obligations, any of the Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Primary Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder or
under the Credit Agreement which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Primary Obligations or
any payment received or collected from such Guarantor in respect of the Primary
Obligations), remain liable for the Primary Obligations up to the maximum
liability of such Guarantor hereunder until the Primary Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

2.2.    Right of Contribution

Each Subsidiary Guarantor hereby agrees that to the extent that a Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder which has
not paid its proportionate share of such payment. Each Subsidiary Guarantor’s
right of contribution shall be subject to the terms and conditions of
Section 2.3. The provisions of this Section 2.2 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to the Administrative
Agent and the Lenders, and each Subsidiary Guarantor shall remain liable to the
Administrative Agent and the Lenders for the full amount guaranteed by such
Subsidiary Guarantor hereunder.

2.3.    No Subrogation

Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by the Administrative Agent or any Lender,
no Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against any Borrower, any other Loan Party
with Primary Obligations or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Primary Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from any Borrower, any other
Loan Party with Primary Obligations or any other Guarantor in respect of
payments made by such Guarantor hereunder, until all amounts owing to the
Administrative Agent and the Lenders by the Loan Parties on account of the
Primary Obligations are paid in full, no Letter of Credit shall be outstanding
and the Commitments are terminated. If any amount shall

 

H-3



--------------------------------------------------------------------------------

be paid to any Guarantor on account of such subrogation rights at any time when
all of the Primary Obligations shall not have been paid in full, such amount
shall be held by such Guarantor in trust for the Administrative Agent and the
Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Primary
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

2.4.    Amendments, etc. with respect to the Primary Obligations

Each Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Subsidiary Guarantor and without
notice to or further assent by any Subsidiary Guarantor, any demand for payment
of any of the Primary Obligations made by the Administrative Agent or any Lender
may be rescinded by the Administrative Agent or such Lender and any of the
Primary Obligations continued, and the Primary Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any Lender for the
payment of the Primary Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Primary Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

2.5.    Guarantee Absolute and Unconditional

Each Subsidiary Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Primary Obligations and notice of or proof of
reliance by the Administrative Agent or any Lender upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2;
the Primary Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2; and all dealings
between the Loan Parties, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Subsidiary Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any Borrower, any other
Loan Party with Primary Obligations or any of the Subsidiary Guarantors with
respect to the Primary Obligations. Each Subsidiary Guarantor understands and
agrees that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Primary Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower, any other Loan Party or any other Person against the Administrative
Agent or any Lender, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of any Borrower, any other Loan Party with Primary
Obligations or such Subsidiary Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Loan Parties for
the Primary Obligations, or of such Subsidiary Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other

 

H-4



--------------------------------------------------------------------------------

instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Subsidiary Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against any Borrower,
any other Loan Party with Primary Obligations, any other Guarantor or any other
Person or against any collateral security or guarantee for the Primary
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Borrower, any other Loan
Party with Primary Obligations, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Borrower, any other Loan Party with
Primary Obligations, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Subsidiary Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Lender against any
Subsidiary Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

2.6.    Reinstatement

The guarantee contained in this Section 2 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Primary Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower, any
other Loan Party with Primary Obligations or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower, any other Loan Party with Primary
Obligations or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.7.    Payments

Each Subsidiary Guarantor hereby guarantees that payments hereunder will be paid
to the Administrative Agent without set-off or counterclaim in Dollars at the
Funding Office.

2.8.    Subordination

Each Subsidiary Guarantor agrees that all indebtedness and other monetary
obligations owed by it to any Borrower or any other Subsidiary Guarantor shall
be subordinated to the payment in full of such Subsidiary Guarantor’s
Obligations.

SECTION 3.    REPRESENTATIONS AND WARRANTIES

To induce the Lenders to make their respective extensions of credit to the
Borrowers under the Credit Agreement, each Subsidiary Guarantor hereby
represents and warrants to the Administrative Agent and each Lender that:

3.1.    Existence; Compliance with Law

Each Subsidiary Guarantor (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
corporate or other organizational power and authority, and the legal right, to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, (iii) is duly qualified
as a foreign corporation or other entity and in good standing under the laws of
each jurisdiction where its ownership,

 

H-5



--------------------------------------------------------------------------------

lease or operation of property or the conduct of its business requires such
qualification and (iv) is in compliance with all Requirements of Law, except to
the extent that the failure to comply with clauses (iii) and (iv) above could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

3.2.    Power; Authorization; Enforceable Obligations

Each Subsidiary Guarantor has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of the Loan Documents to which
such Subsidiary Guarantor is a party. This Agreement has been, and each other
Loan Document to which it is a party will be, duly executed and delivered on
behalf of such Subsidiary Guarantor. This Agreement constitutes, and each other
Loan Document to which it is a party when executed and delivered will
constitute, a legal, valid and binding obligation of such Subsidiary Guarantor
enforceable against such Subsidiary Guarantor in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

3.3.    No Legal Bar

The execution, delivery and performance of the Loan Documents to which each
Subsidiary Guarantor is a party will not violate any Requirement of Law or
Contractual Obligation of such Subsidiary Guarantor or of any of its
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation (other than pursuant to
this Agreement).

SECTION 4.    MISCELLANEOUS

4.1.    Amendments in Writing

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 10.1 of the
Credit Agreement.

4.2.    Notices

All notices, requests and demands to or upon the Administrative Agent or any
Subsidiary Guarantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Subsidiary Guarantor shall be addressed to such Subsidiary
Guarantor at its notice address set forth on Schedule 1.

4.3.    No Waiver by Course of Conduct; Cumulative Remedies

Neither the Administrative Agent nor any Lender shall by any act (except by a
written instrument pursuant to Section 4.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or under any
other Loan Document or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any Lender, any right, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall

 

H-6



--------------------------------------------------------------------------------

preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Administrative Agent or any Lender of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such Lender would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

4.4.    Enforcement Expenses; Indemnification

(a)    Each Subsidiary Guarantor agrees to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in collecting
against such Subsidiary Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Subsidiary Guarantor is a party, including, without
limitation, the fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent.

(b)    Each Subsidiary Guarantor agrees to pay, and to save the Administrative
Agent and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c)    Each Subsidiary Guarantor agrees to pay, and to save the Administrative
Agent and the Lenders harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Parent Borrower would be required to do so pursuant to Section 10.5
of the Credit Agreement.

(d)    The agreements in this Section 4.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

4.5.    Successors and Assigns

This Agreement shall be binding upon the successors and assigns of each
Subsidiary Guarantor and shall inure to the benefit of the Administrative Agent
and the Lenders and their successors and assigns; provided that no Subsidiary
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent.

4.6.    Set-Off

In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to any Subsidiary Guarantor, any
such notice being expressly waived by each Subsidiary Guarantor to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
any Subsidiary Guarantor (whether at the stated maturity, by acceleration or
otherwise), to apply to the payment of such Obligations, by setoff or otherwise,
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of such Subsidiary Guarantor. Each Lender agrees to promptly notify the relevant
Subsidiary Guarantor and the Administrative Agent after any such application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such application.

 

H-7



--------------------------------------------------------------------------------

4.7.    Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by email or telecopy), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.

4.8.    Severability

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.9.    Section Headings

The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

4.10.    Integration

This Agreement and the other Loan Documents represent the agreement of the
Subsidiary Guarantors, the Administrative Agent and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof and thereof not expressly set forth or referred to
herein or in the other Loan Documents.

4.11.    GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

4.12.    Submission To Jurisdiction; Waivers

Each Subsidiary Guarantor hereby irrevocably and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Subsidiary
Guarantor at its address referred to in Section 4.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

H-8



--------------------------------------------------------------------------------

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

4.13.    Acknowledgements

Each Subsidiary Guarantor hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;

(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Subsidiary Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Subsidiary Guarantors and the Lenders.

4.14.    Additional Subsidiary Guarantors

Each Subsidiary of the Parent Borrower that becomes a party to this Agreement
pursuant to Section 11.7 of the Credit Agreement shall become a Subsidiary
Guarantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.

4.15.    Releases

(a)    At such time as the Loans, the Reimbursement Obligations and the other
Obligations shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Subsidiary Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party. At the request and sole expense of any Subsidiary Guarantor following
any such termination, the Administrative Agent shall execute and deliver to such
Subsidiary Guarantor such documents as such Subsidiary Guarantor shall
reasonably request to evidence such termination.

(b)    At the request and sole expense of the Parent Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Parent Borrower shall have delivered to the Administrative
Agent, at least ten Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Subsidiary Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Parent Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.

 

H-9



--------------------------------------------------------------------------------

4.16.    WAIVER OF JURY TRIAL

EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

[Remainder of page intentionally left blank]

 

H-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guarantee
Agreement to be duly executed and delivered as of the date first above written.

 

[NAME OF SUBSIDIARY GUARANTOR]

By:

 

 

Title:

 



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF SUBSIDIARY GUARANTORS



--------------------------------------------------------------------------------

Annex 1 to

Subsidiary Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of                 , 20    , made by
                                              (the “Additional Subsidiary
Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) parties to the Credit Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Roper Technologies, Inc. (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined therein), the Lenders, the Documentation Agents
and Syndication Agents named therein and the Administrative Agent have entered
into a Credit Agreement, dated as of September 2, 2020 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, certain Subsidiaries of the
Parent Borrower have entered into the Subsidiary Guarantee Agreement, dated as
of                 , 20     (as amended, supplemented or otherwise modified from
time to time, the “Subsidiary Guarantee Agreement”) in favor of the
Administrative Agent for the ratable benefit of the Guaranteed Parties;

WHEREAS, the Parent Borrower wishes to cause the Additional Subsidiary Guarantor
to become a party to the Subsidiary Guarantee Agreement; and

WHEREAS, the Additional Subsidiary Guarantor has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Subsidiary Guarantee
Agreement.

NOW, THEREFORE, IT IS AGREED:

1. Subsidiary Guarantee Agreement. By executing and delivering this Assumption
Agreement, the Additional Subsidiary Guarantor, as provided in Section 4.14 of
the Subsidiary Guarantee Agreement, hereby becomes a party to the Subsidiary
Guarantee Agreement as a Subsidiary Guarantor thereunder with the same force and
effect as if originally named therein as a Subsidiary Guarantor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Subsidiary Guarantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Subsidiary Guarantee Agreement. The Additional
Subsidiary Guarantor hereby represents and warrants that each of the
representations and warranties contained in Section 3 of the Subsidiary
Guarantee Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL SUBSIDIARY GUARANTOR]

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1